4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 1 of 179 - Page ID # 1530

                                                                                 550

  1                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA
  2

  3     UNITED STATES OF AMERICA,           )     Case No. 4:17CR3038
                                            )
  4                 Plaintiff,              )
                                            )
  5     vs.                                 )
                                            )
  6     MICHAEL W. PARSONS,                 )
                                            )     Omaha, Nebraska
  7                 Defendant.              )     August 30, 2018

  8

  9                                    VOLUME III
                               TRANSCRIPT OF PROCEEDINGS
10                       BEFORE THE HONORABLE JOHN M. GERRARD
                       UNITED STATES DISTRICT JUDGE AND A JURY
11

12                                A-P-P-E-A-R-A-N-C-E-S

13      FOR THE PLAINTIFF:                  Mr. Jan W. Sharp
                                            Mr. Jody B. Mullis
14                                          U.S. Attorney's Office
                                            1620 Dodge Street
15                                          Suite 1400
                                            Omaha, NE 68102-1506
16

17      FOR THE DEFENDANT:                  Mr. Donald L. Schense
                                            Law Office of Donald L. Schense
18                                          1304 Galvin Road South
                                            Bellevue, NE 68005
19

20      COURT REPORTER:                     Ms. Lisa Grimminger, RDR, CRR, CRC
                                            111 South 18th Plaza
21                                          Suite 3131
                                            Omaha, NE 68102
22                                          (402) 661-7379

23

24      Proceedings recorded by mechanical stenography, transcript
        produced with computer.
25
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 2 of 179 - Page ID # 1531

                                                                                 551

  1            (At 8:37 a.m. on August 30, 2018, with counsel for the

  2     parties and the defendant present; WITHOUT the jury:)

  3                 THE COURT:     You may be seated.      Good morning,

  4     everyone.

  5                 MR. SCHENSE:     Good morning.

  6                 THE COURT:     We are day three of trial in the United

  7     States of America versus Michael Wayne Parsons.             We're outside

  8     of the presence of the jury.         Counsel, there were a couple of

  9     matters that we needed to take up from yesterday at the end of

10      the day.    First of all, the government had requested that I

11      take judicial notice of what had previously been marked as

12      Exhibits 32 and 33, the Tennessee statutes.

13             I have taken a look at the Tennessee statutes, and I am

14      going to have -- if they -- if they haven't been marked, I do

15      want Exhibits 32 and 33 marked, because there was some dispute

16      as to whether those are the applicable exhibits.             The Court --

17      or the applicable statutes.         The Court has examined the

18      statutes.     Exhibit 32 is Tennessee Section 39-13-102.           The

19      Court will take judicial notice of that.           The applicable

20      offense in this case -- or the underlying offense was

21      September 24, 2007, and Section 39-13-102 was effective June 7,

22      2005, through June 8 of 2009.         The Court will take judicial

23      notice of Exhibit 32.

24             With respect to Exhibit 33, that's Tennessee Code

25      Annotated Section 40-35-111, and the Court will take judicial
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 3 of 179 - Page ID # 1532

                                                                                   552

  1     notice of Exhibit 33.       Again, the date of offense was

  2     September 24 of 2007.       Exhibit 33 was effective July 1 of 2007

  3     through August 10 of 2010.

  4            So if the -- if the government would mark and offer

  5     Exhibits 32 and 33, I am -- I will take judicial notice.                 I am

  6     not going to send those statutes back to the jury.              I will

  7     appropriately instruct, but I do want them marked and offered.

  8     They will not go back to the jury, but since there was an

  9     objection, I do want them marked and offered.

10                  MR. SHARP:     Your Honor, the government offers

11      Exhibits 32 and 33 in support of its request that the Court

12      take judicial notice.

13                  THE COURT:     Any objection?

14                  MR. SCHENSE:     Yes, Your Honor.

15                  THE COURT:     I'll hear it.

16                  MR. SCHENSE:     Yes, Your Honor.      Thank you.     The

17      objection would be to relevance, and I would ask the Court to

18      also consider my comments that I made up at the bench yesterday

19      in support of my objections.

20                  THE COURT:     All right.     And the Court has noted those

21      objections and will overrule the objections and receive

22      Exhibits 32 and 33.

23                  MR. SHARP:     May I approach, Your Honor?

24                  THE COURT:     Yes, you may.

25                  THE DEFENDANT:      I was objecting because I never
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 4 of 179 - Page ID # 1533

                                                                                 553

  1     received --

  2                 THE COURT:      Just a moment.    And when I say I'm

  3     receiving Exhibits 32 and 33, that will be for the purpose of

  4     judicial notice.      They will not go back to the jury.          The Court

  5     will instruct.      Okay.    There was another -- the defense had

  6     requested that the Court take judicial notice of 26, U.S.C.,

  7     Section 5845(a), and as with any federal statute, the Court

  8     will take judicial notice of 26, U.S.C., Section 5845(a).

  9             Do you wish to add any comment?        I'm not sure the Court

10      understands how it's relevant or applicable to this particular

11      case.    It's an Internal Revenue code, but I'll take judicial

12      notice of it.

13                  THE DEFENDANT:        May I respond?

14                  THE COURT:      No.    Your counsel may respond.

15                  THE DEFENDANT:        It's tied back to that section of the

16      code.

17                  MR. SCHENSE:      Judge, I went into that area with Agent

18      Shelton yesterday after conferring with Mr. Parsons and so,

19      frankly, I wasn't going to -- and I know that it's part of the

20      portion regarding the IRS.          Nonetheless, having said that, I

21      still would ask the Court, as it's indicated it will, to take

22      judicial notice, and I would also suggest to the Court that it

23      is appropriate consideration for the jury to at least be not

24      only advised of that section, knowing that the statute itself

25      will not go -- or a copy of the statute will not go back to the
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 5 of 179 - Page ID # 1534

                                                                                 554

  1     jury, but it would be appropriate at least for their

  2     consideration.      So I'd offer that, Judge.

  3                 THE COURT:     And I understand the argument.         The Court

  4     will take instructions up in just -- when we complete the

  5     taking of evidence.       The Court will note that the defendant is

  6     charged under 18, U.S.C., Section 922, and the definition of a

  7     firearm is found at 18, U.S.C., Section 921, and that's the

  8     Court -- the Court will instruct appropriately on the law, but

  9     I will take up all of those arguments at the time of

10      instruction.

11             Ask your counsel.

12                  THE DEFENDANT:      This was dated after the charge

13      occurred.     This is not valid, this charge.         The charge --

14                  MR. SCHENSE:     Judge, Mr. Parsons has picked up on the

15      dates contained in the applicable statutes.            As the Court will

16      remember and as Mr. Sharp will recall, that was part of my

17      objection yesterday about the dates that are contained on the

18      various Tennessee statutes that now have been admitted, 32 and

19      33.   And so for the record I would like Mr. Parsons to

20      understand that what he's just said to me I have already and

21      previously brought to the attention of the Court.

22                  THE COURT:     Yes, you have, and your objections are

23      overruled.     I guess I want to be sure that as I understand it,

24      the underlying conviction, judgment and conviction has been

25      entered into evidence.       The underlying date of offense is
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 6 of 179 - Page ID # 1535

                                                                                 555

  1     September 24 of 2007.       Is the Court correct in that?

  2                 MR. SHARP:     Correct.

  3                 THE COURT:     Then my ruling stands.

  4                 MR. SHARP:     Will Mr. Mullis be able to step out and

  5     visit with the witness while we proceed here?

  6                 THE COURT:     Yes.   And the Court has nothing else at

  7     this point in time.

  8            First I'll ask:     Does the government have anything that

  9     you wish the Court to take up?

10                  MR. SHARP:     No, Your Honor.      As soon as Mr. Shelton

11      is done, we intend to rest.

12                  THE COURT:     Very well.     Defense, is there anything we

13      need to take up?

14                  MR. SCHENSE:     Judge, I do want to tell the Court that

15      I met with Mr. Parsons this morning.           We discussed his right to

16      testify or not to testify.        As we all know, whatever he

17      decides, the jury would be instructed that the fact that he did

18      not testify, they have to disregard that and they can't discuss

19      it.   It's of no consequence.

20                  THE COURT:     Absolutely.     The jury will be instructed

21      if he chooses not to testify.         The jury will be instructed that

22      they are not to consider that in any way and that he is

23      presumed to be innocent until proven guilty beyond a reasonable

24      doubt.

25                  MR. SCHENSE:     Judge, I won't go into the specifics of
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 7 of 179 - Page ID # 1536

                                                                                 556

  1     our discussion, but after thoughtful consideration it's my

  2     belief that Mr. Parsons will choose not to testify given the

  3     facts and circumstances.

  4                 THE COURT:     All right.     Do you wish to have the

  5     colloquy now?      Because that will save -- I mean, we can have

  6     the government rest and the defense may rest at that point in

  7     time, or we can have the jury go out and have the colloquy at

  8     this point in time.       I just want to be sure that Mr. Parsons

  9     understands his right to testify or not to testify.

10                  MR. SCHENSE:     I believe that he does, Judge.

11      Whatever the Court prefers is fine with me.

12                  THE DEFENDANT:      I would prefer that we wait.

13                  THE COURT:     Okay.   That's perfectly fine.        Okay.   The

14      Court will do that.

15                  THE DEFENDANT:      May I submit these?      I have a few

16      things to submit to the Court before we begin, if possible.

17                  THE COURT:     All right.

18                  THE DEFENDANT:      Witnesses -- affidavits of witnesses

19      that were to be subpoenaed.         I have affidavits of them that I

20      request they make copies of.         Those are my originals.

21                  THE COURT:     Let's do this.     I'll have Ms. Miller make

22      copies of those.      We will take up those matters as offers of

23      proof.    Let's finish up with Agent Shelton.          The government can

24      rest, and then we'll let the jury retire for a few moments, and

25      we'll take those up as offers of proof.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 8 of 179 - Page ID # 1537

                                                                                 557

  1            All right.    Does that sound appropriate?

  2                 MR. SCHENSE:     It does, Judge.      And then if I could

  3     just bring up one last topic.         There was -- well, there is a

  4     videotape of the aircraft, and I would offer this to the Court

  5     after reviewing all of the discovery that Mr. Weverka is on one

  6     of the wings of the aircraft, and there is some belief by my

  7     client that -- or Mr. Parsons, Mr. Parsons, that that might be

  8     during the time that the search warrant was being executed on

  9     the plane.

10                  THE DEFENDANT:      It was two weeks before the search

11      warrant.     There's a photograph --

12                  THE COURT:     Just a minute.

13                  MR. SCHENSE:     But I think the time of that, Weverka

14      around the plane, may have been at the time that -- and I

15      don't -- the bounty hunter or the person from New Orleans, one

16      of the undercover types that was working on the covert part of

17      the case with the FBI, may have been up there, and I do not and

18      I will not allow any -- well, any evidence to go forward that

19      may open the door for rebuttal in terms of all of the -- the

20      situation behind the scenes that we have tried very desperately

21      to stay away from.

22                  THE COURT:     That's appropriate because it's not

23      relevant.

24                  MR. SCHENSE:     And I don't want to open that up now

25      because in my professional opinion that would be extremely
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 9 of 179 - Page ID # 1538

                                                                                 558

  1     prejudicial to Mr. Parsons, and I just wanted to bring that to

  2     the Court's attention now.

  3                 THE DEFENDANT:      I do not waive my right to present

  4     evidence of my choosing.        It was provided as exculpatory

  5     evidence.     It clearly demonstrates that the state's [sic]

  6     witness had access to the plane prior to, and he verbally on

  7     the video asserted the plane has never been locked.              He's been

  8     in it daily and that other pilots have been in the plane moving

  9     it in and out of the hangar, thereby rendering the search

10      warrant obtained by Mr. Monte Czaplewski --

11                  THE COURT:     Czaplewski, yes.

12                  THE DEFENDANT:      -- in question regarding the

13      truthfulness that the plane had been secured the entire time.

14                  THE COURT:     Those are arguments.       Those are arguments

15      that the Court will hear and, if relevant, the jury will hear,

16      but at this point in time, what we're going to do is bring the

17      jury in.    We're going to finish up Agent Shelton's testimony.

18      The government will rest, and then I will hear any motions, any

19      offers of proof, anything else from the defense before we bring

20      the jury back in.

21             All right.    Now, if there's something we can make copies

22      of, let's do so while we finish our --

23                  MR. SCHENSE:     May I approach?

24                  THE COURT:     Kathy, if you could give that to David or

25      one of my clerks to bring back.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 10 of 179 - Page ID # 1539

                                                                                  559

  1                  THE DEFENDANT:        Miss Clerk, there may be fronts and

  2      backs on some of them.

  3                  THE COURT:     Yeah.     Advise them to do fronts and back,

  4      and we just need a copy for Mr. Parsons.

  5                  THE DEFENDANT:        Just one for the Court unless the

  6      prosecutor wants a copy.

  7                  MR. SHARP:     I'd like to see a copy as well.

  8                  THE COURT:     All right.     So three.

  9                  MR. SCHENSE:     Judge, could I address, if we may, the

 10      last issue?     Given the Court's ruling and stance on the IRS

 11      statute as it relates to a definitional term of "firearm" --

 12                  THE COURT:     Yes.

 13                  MR. SCHENSE:     -- I'm assuming the Court will let me

 14      go further into that regard, and I don't want to go further in

 15      that regard.     I don't want to muddy the waters or bring -- so

 16      as far as I'm concerned, I'm done with this.            I'm done with

 17      this witness.

 18                  THE COURT:     Very well.     Will there be any redirect?

 19                  MR. SHARP:     A couple questions.

 20                  THE COURT:     All right.     So when the jury comes back

 21      in, we'll advise that cross-examination is concluded, and I'll

 22      ask if there's any redirect.

 23                  THE DEFENDANT:        Your Honor, just so that you're

 24      aware, I don't know what I have, whether it's flu or a bug.              I

 25      think I've given it to Mr. Schense, but today I have a fever,
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 11 of 179 - Page ID # 1540

                                                                                  560

  1      and other than just chest congestion today, I have an upset

  2      stomach.    If I need to make an abrupt exit for the restroom, is

  3      there a signal I can --

  4                  THE COURT:     Give me one of those, all right, and

  5      we'll take -- we want to make sure everybody's comfortable in

  6      the courtroom, and that means everybody.           Okay?   All right.

  7                  THE DEFENDANT:     I'm limited on my access to

  8      medications and things to deal with this.

  9                  THE COURT:     We're going to try to get through these

 10      proceedings today, so we'll get you back and comfortable

 11      hopefully soon.

 12            All right.     Are we ready to bring the jury?

 13                  MR. SHARP:     We are.

 14                  THE COURT:     Very well.    Let's do so.

 15             CORY SHELTON, PLAINTIFF'S WITNESS, RESUMED THE STAND

 16            (Jury in at 8:53 a.m.)

 17                  THE COURT:     All right.    You may be seated, and

 18      welcome back, ladies and gentlemen of the jury.            Hopefully we

 19      have the courtroom comfortable for you today.

 20            We're on day three of trial.         Yesterday when we broke, we

 21      were in cross-examination of Agent Shelton.

 22            Is there any further cross-examination, counsel?

 23                  MR. SCHENSE:     No, Your Honor.

 24                  THE COURT:     All right, very well.      Is there any

 25      redirect?
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 12 of 179 - Page ID # 1541

         Shelton - Redirect (Mullis)                                              561

  1                   MR. MULLIS:     Briefly, Your Honor.

  2                   THE COURT:     All right.    You may redirect Agent

  3      Shelton.

  4            I'll remind you that you still remain under oath.

  5                   THE WITNESS:     Yes, sir.

  6                   THE COURT:     All right, very well.     You may proceed,

  7      Mr. Mullis.

  8                   MR. MULLIS:     Thank you, Your Honor.

  9                                 REDIRECT EXAMINATION

 10      BY MR. MULLIS:

 11      Q.    Special Agent Shelton, good morning.

 12      A.    Good morning.

 13      Q.    I'm going to follow up with a few questions that pertain

 14      to some of the questions that you were asked by defense

 15      yesterday afternoon.        All right?

 16      A.    Okay.

 17      Q.    And just let me know if there's anything you want me to

 18      remind you of.     Okay?

 19      A.    Okay.

 20      Q.    Yesterday I had asked you questions about Government's

 21      Exhibit 1.     Do you recall what this item was?

 22      A.    Yes.

 23      Q.    And without the need to actually physically get it out and

 24      show it to you, do you recall what Government's Exhibit 1 was?

 25      A.    It was a Rock River Model LAR-15 5.56 semi-automatic
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 13 of 179 - Page ID # 1542

         Shelton - Redirect (Mullis)                                               562

  1      rifle.

  2      Q.    And, again, is this the rifle that you analyzed for

  3      purposes of making the nexus determination we discussed

  4      yesterday?

  5      A.    Yes.

  6      Q.    Special Agent Shelton, in determining -- let me rephrase.

  7            Is test-firing an object like this rifle necessary in

  8      making a determination of whether such an object is, in fact, a

  9      firearm?

 10      A.    No.

 11      Q.    And can you explain for us why it is not necessary?

 12      A.    Because by definition the frame or receiver of the firearm

 13      constitutes a firearm.

 14      Q.    Let me ask the question a little differently.            When you

 15      analyzed that item, Government's Exhibit 1, did you -- were you

 16      able to determine what it was designed to do?

 17                   MR. SCHENSE:     Judge, I would object to this testimony

 18      as to, well, foundation and relevance and the definition that

 19      the witness is referring to.

 20                   THE COURT:     The foundational objection is sustained

 21      at this time.

 22            You may proceed.

 23                   MR. MULLIS:     And may I ask, is that same -- is there

 24      an objection to that question or the answer to the previous

 25      one, your answer -- Your Honor?
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 14 of 179 - Page ID # 1543

         Shelton - Redirect (Mullis)                                              563

  1                   THE COURT:     To that particular question.

  2      BY MR. MULLIS:

  3      Q.    Special Agent Shelton, in analyzing that firearm were you

  4      able to look at its characteristics and features?

  5      A.    Yes.

  6      Q.    And were you able to look at some of the parts that

  7      composed the entire item?

  8      A.    Yes.

  9      Q.    And in going back to your training and experience, were

 10      you trained in analyzing what certain items were designed to

 11      do?

 12                   MR. SCHENSE:     Objection, beyond the scope of the

 13      cross-examination.

 14                   THE COURT:     Overruled.

 15      A.    Yes.

 16      BY MR. MULLIS:

 17      Q.    Okay.    Now, what type of features, generically speaking,

 18      of an item such as Government's Exhibit 1 do you look at in

 19      determining what it's designed to do?

 20      A.    Primarily, it's training, experience and familiarization

 21      through the nexus course.        Different types of firearms have

 22      different characteristics.        In this particular case, when

 23      analyzing an AR-15-type rifle, the lower portion where the

 24      trigger guard is, if you use that as a center point, the bottom

 25      plate, that bottom piece of metal is the actual firearm on an
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 15 of 179 - Page ID # 1544

         Shelton - Redirect (Mullis)                                              564

  1      AR-type rifle.

  2      Q.      Now, would it be easier if I just showed you the exhibit

  3      so you could point out some of its features?

  4      A.      Yes.

  5                     MR. MULLIS:    Okay.     May I approach the witness --

  6      approach the exhibit and then approach the witness with it,

  7      Your Honor?

  8                     THE COURT:    You may.

  9      BY MR. MULLIS:

 10      Q.      Special Agent Shelton, I just handed you what's been

 11      premarked Government's Exhibit 1, and this is the item we just

 12      were talking about without it in front of you, but you're now

 13      holding it; is that correct?

 14      A.      Yes.

 15      Q.      And just so we're clear, is this the same item that you

 16      were testifying about yesterday afternoon?

 17      A.      Yes.

 18      Q.      Okay.    So, again, let me ask this question:        When

 19      conducting your analysis and analyzing this firearm, what

 20      features of it did you look at in trying to come -- in

 21      determining what it was intended to do?

 22      A.      So on this particular firearm, when we talk about an

 23      AR-type rifle, it's this lower portion, this portion right

 24      here.    That's actually what we look at.          We're looking for a

 25      selector switch, but in general it's this piece, often
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 16 of 179 - Page ID # 1545

         Shelton - Redirect (Mullis)                                              565

  1      called -- we refer to it as the lower.          That is what I actually

  2      looked at.

  3      Q.    And for what purpose do you look at that?

  4      A.    To make sure that it's complete.         As long as this lower is

  5      complete, the necessary holes, the pins that are set in the

  6      actual receiver are there, it's deemed a complete lower, which

  7      then justifies it as an actual firearm.

  8      Q.    Well, without getting into that, since the complete --

  9      since this is complete, the lower is there, can you describe

 10      for us how this firearm actually works?

 11      A.    So in this particular case, look at this other side here.

 12      Internally there's two parts to this.          There's a lower which

 13      contains your trigger and your trigger mechanisms inside, and

 14      then there's the upper which is where -- if you see, here is

 15      our bolt.     This is where the actual round is loaded and fired.

 16            So this particular -- when the trigger is pulled, there's

 17      a -- the hammer inside is released from a spring, and it flies

 18      up, and it hits the firing pin, and the firing pin goes

 19      forward.     And it's sharp pointed at the end, which strikes the

 20      primer on the back of the cartridge, which causes an explosion,

 21      and then the bullet leaves the barrel because of the explosion,

 22      the pressure that's generated from that.

 23      Q.    Thank you, Special Agent Shelton.

 24                  MR. MULLIS:     Based on that the government has no

 25      additional questions for this witness.          Thank you, Your Honor.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 17 of 179 - Page ID # 1546

         Shelton - Recross                                                        566

  1                   THE COURT:     All right, very well.     That was covered

  2      in cross.     Is there -- Mr. Schense, is there any brief recross?

  3      There was a matter that -- that was opened so if you wish a

  4      brief recross just on this matter.

  5                   MR. SCHENSE:     Yes, very briefly.

  6                                RECROSS-EXAMINATION

  7      BY MR. SCHENSE:

  8      Q.    Good morning, Agent Shelton.

  9      A.    Good morning, sir.

 10      Q.    Now, what you just told the jury, was that -- was that as

 11      a result of your training?        You referred to a definition

 12      earlier.     The testimony you just gave to the jury was pursuant

 13      to training you received in this area; is that correct?

 14      A.    Which portion are you referring to?

 15      Q.    The portion you just described for the jury about how a

 16      bullet is expelled from a firearm, particularly that firearm,

 17      Exhibit No. 1.

 18      A.    Correct, that's -- the actual process of how it works is

 19      from my training and experience.

 20      Q.    All right.      So what you've testified to does not rely upon

 21      any definition.       It simply relies upon your training and

 22      experience pursuant -- your training and experience.             Is that a

 23      fair statement?

 24      A.    As far as how the actual firearm fires a projectile, yes.

 25      Q.    Yes.    Okay.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 18 of 179 - Page ID # 1547

         Shelton - Recross                                                          567

  1                   MR. SCHENSE:     Judge, a moment, please.

  2                   THE COURT:     Yes.

  3                   THE DEFENDANT:        That's not my question.

  4            (An off-the-record discussion was had between the

  5      defendant and counsel.)

  6      BY MR. SCHENSE:

  7      Q.    All right.     Agent Shelton, I'm going to ask you one last

  8      question, okay?

  9      A.    Yes, sir.

 10      Q.    What you just testified to, is that a training definition

 11      or a legal -- it's not a legal definition, is it?              It's a

 12      training definition.

 13      A.    You're referring to the process of firing?

 14      Q.    Yes.

 15      A.    It's -- that's my familiarization with firearms.

 16      Q.    Through your training?

 17      A.    Correct.

 18                   MR. SCHENSE:     Thank you.     That's all I have, Judge.

 19                   THE DEFENDANT:        No, Your Honor, it's not.     I'm not

 20      finished.

 21                   THE COURT:     Just a moment, sir.     Discuss this matter

 22      with counsel.

 23                   THE DEFENDANT:        You keep walking around it.     Ask him

 24      the right question.       Please do your job.

 25                   THE COURT:     Okay.     Ladies and gentlemen -- go ahead.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 19 of 179 - Page ID # 1548

                                                                                  568

  1      Ladies and gentlemen of the jury, we're going to take a brief

  2      break, a very brief break.        I will instruct you once again that

  3      until this case is completely submitted and has been argued to

  4      you, do not discuss any of the evidence or this matter with

  5      anyone, including each other.        We'll just take a very brief

  6      break, and we'll come back.

  7            (Jury out at 9:03 a.m.)

  8                  THE COURT:    You may be seated.

  9            All right.     Mr. Parsons, we've done well for two days and

 10      a little more.     This proceeding will be orderly and it will be

 11      respectful.     So if you have something to discuss with your

 12      counsel, you may do so.       I'm going to exit the courtroom for

 13      just a minute or two, give you an opportunity to discuss this

 14      matter with your counsel.        We're going to bring the jury back

 15      and complete the recross-examination.

 16            Very well.     So we'll stand in recess for a couple of

 17      minutes, but there will be no further outbursts.             These

 18      proceedings will be orderly, they'll be respectful, and they

 19      will not be disruptive.       And so we've done well thus far.

 20      Let's continue.

 21            All right.     We'll take a two-minute recess.

 22            (Recess taken at 9:04 a.m.)

 23            (At 9:07 a.m. on August 30, 2018, with counsel for the

 24      parties and the defendant present; WITHOUT the jury:)

 25                  THE COURT:    All right.     We're back on the record
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 20 of 179 - Page ID # 1549

                                                                                   569

  1      outside of the presence of the jury.

  2              All right.    Counsel, are we ready to proceed?

  3                  MR. SCHENSE:     We are, Your Honor.      Thank you for the

  4      time.

  5                  THE COURT:     All right, very well.      Now, I'm not going

  6      to get into a big dispute or debate, Mr. Parsons.             I do want to

  7      issue this as a formal warning.         If there are any more

  8      disruptions or disorder in front of the jury, I will have you

  9      removed from the courtroom, and I don't want to do that.

 10                  THE DEFENDANT:     I apologize, Your Honor.        I didn't

 11      realize how loud I was talking.         I have virtually no hearing in

 12      my left ear, and I didn't realize I was talking -- my intent

 13      was not to be disruptive.

 14                  THE COURT:     All right, very well.      As long as we have

 15      an understanding of each other.         This is a clear warning.

 16                  THE DEFENDANT:     It was not my intent to disrupt.

 17                  THE COURT:     All right, very well.      Let's bring the

 18      jury.    Thank you.

 19              (Jury in at 9:09 a.m.)

 20                  THE COURT:     All right.     You may be seated.     Thank

 21      you, ladies and gentlemen.

 22              Counsel, are you ready to proceed on recross?

 23                  MR. SCHENSE:     Yes, I am.     Thank you.

 24                  THE COURT:     You may do so.

 25                  MR. SCHENSE:     Thank you.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 21 of 179 - Page ID # 1550

         Shelton - Recross                                                         570

  1                            RECROSS-EXAMINATION RESUMED

  2      BY MR. SCHENSE:

  3      Q.    Agent Shelton, is it your opinion that Exhibit No. 1 is a

  4      firearm through a training definition or a legal definition?

  5      A.    Legal definition.

  6      Q.    And what statutes are you referring to?

  7      A.    I believe it's in 921 is where the definition lies.

  8      Q.    When you say "921," what does that mean?

  9      A.    U.S. Code.     I believe it's 18-921.       I'm not familiar with

 10      the actual subset, but 921 is where the definitions lie.

 11                  MR. SCHENSE:     Thank you.

 12                  THE COURT:     All right.     Very well.     May this witness

 13      be excused?

 14                  MR. MULLIS:     Yes, Your Honor.      Thank you.

 15                  MR. SCHENSE:     Yes, yes.     Thank you.

 16                  THE COURT:     Agent Shelton, you may be excused, and

 17      thank you.

 18                  THE WITNESS:     Thank you, Judge.

 19                  MR. SHARP:     Your Honor, at this time the United

 20      States rests.

 21                  THE COURT:     All right, very well.        I apologize for

 22      this, ladies and gentlemen of the jury.           We have a couple of

 23      matters to take up.       The government has rested its case at this

 24      point in time.     I'm going to excuse you for a few minutes.

 25            Again I will remind you, as I have several times before,
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 22 of 179 - Page ID # 1551

                                                                                   571

  1      that you're not to discuss the evidence or anything about this

  2      case until this matter is entirely submitted to you yet later

  3      today.    So we will stand in recess for a few moments and have

  4      you back.     Thank you.

  5            (Jury out at 9:11 a.m.)

  6                  THE COURT:     All right.    You may be seated.      We are

  7      outside the presence of the jury.         The government has rested.

  8      Are there any matters that we need to take up outside the

  9      presence of the jury?

 10                  MR. SCHENSE:     Yes, Your Honor, please.       If I may?

 11                  THE COURT:     You may.

 12                  MR. SCHENSE:     Judge, comes now Michael Parsons

 13      through counsel, Donald L. Schense, and moves the Court for a

 14      motion of judgment and acquittal pursuant to Federal Rule of

 15      Evidence Rule 29.      In support of that judgment, that motion for

 16      judgment of acquittal, I would submit to the Court that the

 17      evidence has been insufficient to sustain a conviction on the

 18      indictment.

 19            In further support of that, Judge, I would ask the Court

 20      to consider the evidence that has been adduced and also the

 21      evidence that has not been adduced in order to sustain such a

 22      conviction.     And more specifically, in terms of the single

 23      count of the indictment, I would ask the Court to find that

 24      there has been little, if any, sufficient evidence to

 25      support -- and I'm looking at the fifth line down on the
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 23 of 179 - Page ID # 1552

                                                                                  572

  1      indictment after the term "assault rifle," comma.             I would put

  2      a bracket there.

  3            And if I could read this into the record.           "637 rounds of

  4      ammunition," and then in parens, "87 rounds of .223 ammunition

  5      further identified as Light Armor Piercing ammunition and 550

  6      rounds of .300 Blackout ammunition," and I would put the other

  7      bracket there.

  8            I don't believe there's been any sufficient evidence in

  9      that regard under the single count of the indictment, certainly

 10      not for the jury's consideration, and that it's insufficient to

 11      sustain a conviction on those particulars of the indictment.

 12            And for all of those reasons stated, Judge, I would ask

 13      the Court to consider and then to conclude that the government

 14      has failed under Rule 29 and they have produced for the jury

 15      insufficient evidence to sustain a conviction on Count I of the

 16      indictment against Mr. Parsons.         Thank you.

 17                  THE COURT:    All right, very well.       Thank you,

 18      counsel.

 19            Government's response, please.

 20                  MR. SHARP:    Your Honor, the United States

 21      respectfully submits that there has been more than sufficient

 22      evidence presented to establish -- to support a jury's verdict

 23      on all three elements of the offense.          With regard to the count

 24      of the ammunition, it's true we did not prove up the exact

 25      number.    That's not an element of the offense.          That was put in
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 24 of 179 - Page ID # 1553

                                                                                  573

  1      the indictment to put the defendant on notice as to what the

  2      charges are.

  3            All that the statute requires is that it be ammunition,

  4      and describing it as ammunition or multiple rounds of

  5      ammunition is sufficient.

  6                  THE COURT:     All right, very well.      The Court is

  7      prepared to rule.      There has been sufficient evidence adduced

  8      if believed by the jury -- now, this is a jury question, and

  9      many of these matters are still up for the jury to decide, but

 10      there has been sufficient evidence adduced on all three

 11      elements of the single-count indictment that the defendant was

 12      convicted of a crime, a felony, in the state of Tennessee; that

 13      he knowingly possessed a firearm, specifically the Rock River

 14      Arms LAR-15; and there's been sufficient evidence that multiple

 15      rounds of ammunition were found with that, that it's not

 16      necessary for the government to prove up the exact number of

 17      rounds of ammunition; and, finally, that the firearm or

 18      ammunition was transported across state lines at some time

 19      either during or before the defendant's possession of it.

 20            So there has been sufficient evidence adduced to go to a

 21      jury, and so the Rule 29 motion for judgment of acquittal is

 22      overruled.

 23                  MR. SCHENSE:     Yes, Judge.     May we -- can we go over

 24      the offer of proof again, Judge, or address that?

 25                  THE COURT:     Do you have copies?      Have copies been
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 25 of 179 - Page ID # 1554

                                                                                    574

  1      made?    I believe they have.

  2                  MR. SCHENSE:     They have.

  3                  THE COURT:     All right, very well.      There are a couple

  4      of matters that we'll take up.          We'll do the offer of proof and

  5      then the colloquy with Mr. Parsons.

  6                  MR. SCHENSE:     Yes, Judge.     May I approach --

  7                  THE COURT:     Yes, you may.

  8                  MR. SCHENSE:     -- to have these marked?

  9                  THE DEFENDANT:        I believe those are the originals.

 10      She should have a copy up there.

 11                  THE COURT:     I have a copy here.

 12                  MR. SCHENSE:     May I mark the copies?

 13                  THE COURT:     Certainly.

 14                  MR. SCHENSE:     Can I take that back, please?         Thank

 15      you.

 16              Sorry.   Mr. Sharp, do you have a copy of all this?

 17                  MR. SHARP:     You're talking about these affidavits?

 18                  THE COURT:     Everybody should have copies, and we'll

 19      just take those up one at a time, then.

 20                  MR. SCHENSE:     Thank you very much.

 21                  THE COURT:     Do you have a copy, Mr. Schense?

 22                  MR. SCHENSE:     I don't have a number.       Perhaps, if I

 23      could, could I give you Mr. Parsons' originals, and then we

 24      could exchange them?

 25                  THE COURT:     Yes.     I need to examine them while he's
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 26 of 179 - Page ID # 1555

                                                                                  575

  1      telling me what it is, what the offer is.

  2            Okay.    We are outside the presence of the jury, and as I

  3      understand it, the defense is about to make an offer of proof.

  4                  MR. SCHENSE:     Yes, Judge.     On behalf of Mr. Parsons,

  5      I make the following offer of proof.          I hope yours are in the

  6      same order as I've got them, Judge.          I'm going to refer to

  7      Defendant's Exhibit 108.       That is the notification of

  8      reservations of rights that was signed by Mr. Parsons, and it

  9      refers to UCC 1-308, UCC 1-207, and it's captioned as a public

 10      communication to all.

 11            I would offer this as an offer of proof, that he is

 12      protected as a live man ambassador of the Tsilhqot'in Nation,

 13      the country of Chilcotin, that he is protected under the Vienna

 14      Convention, and he is entitled to special protection against an

 15      attack upon his freedom of dignity.

 16            I also would cite 18, U.S.C., 242, 18, U.S.C., 241, the

 17      Montevideo Convention, and the Constitution of the United

 18      States of America, in support of Defendant's Exhibit 108.

 19                  THE COURT:     All right.    Is there any objection to the

 20      offer of proof, Exhibit 108?

 21                  MR. SHARP:     There is, Your Honor.      I object on

 22      relevance grounds.

 23                  THE COURT:     All right.    Is that --

 24                  MR. SHARP:     On relevance grounds.      I'm sorry.

 25                  THE COURT:     Yeah, yeah.     And the objection to the
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 27 of 179 - Page ID # 1556

                                                                                  576

  1      offer of proof will be sustained under Rule 401 and 403 as well

  2      as my filing yesterday.       That's Filing No. 146.       I will say in

  3      general, as Exhibit 108 -- I'll see what the other offers are.

  4      If these offers are going to Mr. Parsons' asserted immunity,

  5      immunity is a question of law, it's not a question of fact, and

  6      the Court will make its determination, and these matters are

  7      not appropriate to go to the jury.

  8            So based on -- and all of my reasoning is set forth in

  9      Filing 146.

 10                  MR. SCHENSE:     Yes, Judge.

 11                  THE COURT:     So based on 401, 403, and Filing 146, the

 12      objection is sustained.

 13            All right.     You may proceed.

 14                  MR. SCHENSE:     Judge --

 15                  THE COURT:     I am going to make each one of these,

 16      just for Mr. Parsons, a part of the record so as this matter

 17      goes up -- if there's a conviction and if it goes up on appeal,

 18      all of these matters will be a part of the record that you can

 19      argue to the appellate court if you disagree with my rulings.

 20      So all of these objections are preserved.

 21                  MR. SCHENSE:     Thank you.

 22                  THE COURT:     All right, very well.      Next exhibit.

 23                  MR. SCHENSE:     Yes.   Defendant's Exhibit 109, it's an

 24      affidavit, another affidavit by Mr. Parsons' mother, Clete

 25      Webster, and it appears that it was notarized on January 30th
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 28 of 179 - Page ID # 1557

                                                                                  577

  1      of 2017, and it's a description of Ms. Webster's -- of her son,

  2      Michael Parsons, about how he has lost a lot of weight, looked

  3      like a skeleton.      He's in a lot of pain because somebody had

  4      beat him up in the facility, some inmate named Tolliver, so --

  5                  THE COURT:     I can review it.

  6                  MR. SCHENSE:     -- I would offer Exhibit 109.

  7                  THE COURT:     All right, very well.

  8                  MR. SHARP:     Objection on 401, 403 for relevance

  9      grounds.

 10                  THE COURT:     The objection is sustained on 401 and 403

 11      as going to any of the elements of the crime in this particular

 12      case.   So the objection to the offer of proof is sustained.

 13                  MR. SCHENSE:     Judge, the next one is Defendant's

 14      Exhibit --

 15                  THE COURT:     In case I haven't said, 109 is received

 16      for purposes of the offer of proof.

 17                  MR. SCHENSE:     Yes, sir.    Defendant's Exhibit 110 in

 18      support of the offer of proof as to Patricia Parsons is an

 19      affidavit.    It appears that it was accomplished on the 24th of

 20      January, also of last year, 2017.         Much like Ms. Webster's,

 21      Ms. Parsons, in 110, indicates that she went to the Tipton

 22      County Jail and saw her husband and he had lost a lot of

 23      weight, and he was in severe pain because this Tolliver inmate

 24      had attacked him, beat him up.         So I would offer that as an

 25      offer of proof.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 29 of 179 - Page ID # 1558

                                                                                   578

  1                  THE COURT:     All right, very well.

  2                  MR. SHARP:     Objection on relevance grounds, 401, 403,

  3      and not relevant to any issue in the case.

  4                  THE COURT:     The objection to the offer of proof is

  5      sustained for the reasons that I've previously given under 401

  6      and 403, not relevant to this particular case.            Very well.

  7      Next.

  8                  MR. SCHENSE:     Is Defendant's Exhibit 111 in support

  9      of the offer of proof.       It's an affidavit of Mr. Parsons' wife,

 10      Mrs. Patricia Parsons, and that is dated February 8th of this

 11      year, and the offer of proof would be that Mrs. Parsons

 12      attended the hearing of Mr. Parsons on September 1st of 2017 at

 13      the Tipton County courthouse.

 14              During that hearing Mr. Parsons apparently said to the

 15      Assistant DA, Walt Freeland, "You are trying to put me away for

 16      10 years."    The Assistant DA Freeland then replied, "Oh, I am

 17      trying to put you away for a lot longer than that."             I would

 18      offer that as an offer of proof.

 19                  THE COURT:     All right.    Any objection?

 20                  MR. SHARP:     Objection, relevance, 401, 403.

 21                  THE COURT:     All right.    And for the same reasons

 22      under 401 and 403, the relevance objection to the offer of

 23      proof is sustained.      That may or may not be relevant to a

 24      sentencing proceeding if indeed we get to a sentencing

 25      proceeding, but it's not relevant to the issues of trial.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 30 of 179 - Page ID # 1559

                                                                                  579

  1                  MR. SCHENSE:     Yes, sir.

  2                  THE COURT:     All right, very well.      And again, in case

  3      I haven't noted it, I am receiving Exhibits 110 and 111 for the

  4      purposes of the offer of proof.          The objection is sustained.

  5                  MR. SCHENSE:     The next one, Judge, is Defendant's

  6      Exhibit 112 in support of the offer of proof.            Again, this is

  7      another affidavit by Ms. Webster, the mother of Mr. Parsons,

  8      and this is dated August -- notarized August 31st of last year,

  9      2017.    The crux of this affidavit is about the incidence in

 10      2014, about a raid that happened at her son and

 11      daughter-in-law's home and property.

 12              She was not in any -- Mr. Parsons at the time was not in

 13      possession of any type of weapon, and then Chief Deputy Donna

 14      Turner of the Tipton County Sheriff's Department had a

 15      discussion with Ms. Webster, and that's addressed in this

 16      exhibit.    And then also Ms. Webster makes reference to a parole

 17      hearing for Mr. Parsons in 2014, and she makes claims against

 18      Tipton County Officer Michael Green and that her son had at

 19      times been falsely accused of failure to appear and that it was

 20      the fault probably of the -- Brent Chun, C-h-u-n, who appeared

 21      at the parole revocation hearing and testified against her son.

 22      I would offer Defendant's Exhibit 112.

 23                  THE COURT:     Any objection?

 24                  MR. SHARP:     Objection, relevance, 401 and 403.

 25                  THE COURT:     The objection to the offer of proof,
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 31 of 179 - Page ID # 1560

                                                                                    580

  1      Exhibit 112, is sustained on relevance grounds, 401 and 403.

  2      Exhibit 112 will be received for purposes of the record.                 The

  3      offer of proof is denied.

  4                  MR. SCHENSE:     Judge, in support of the offer of proof

  5      further, I would offer Defendant's Exhibit 113.            Defendant's

  6      Exhibit 113 as the offer of proof is what appears to be a court

  7      opinion.    The date of release is 8 March 1994, in the Supreme

  8      Court of British Columbia.        The caption indicates between

  9      Francis Laceese, L-a-c-e-e-s-e -- he apparently was the chief

 10      of the Toosey, T-o-o-s-e-y, Indian Band -- on behalf of himself

 11      and all members of the Toosey Indian Band.

 12            And this -- the defendants in that particular case were

 13      West Fraser, F-r-a-s-e-r, Mills Limited in the province of

 14      British Columbia as represented by the Minister of Forests.

 15      They were the defendants.        This case had to deal with an

 16      injunction, and it essentially went to the aboriginal rights

 17      within the Bald Mountain area, and more specifically it went to

 18      a declaration about cutting permits apparently covering Bald

 19      Mountain, and it was an issue as to whether they were void and

 20      of no effect and whether or not any sort of cutting permits

 21      unconstitutionally infringed upon the plaintiff's aboriginal

 22      rights.

 23            And that is the -- the Court found that -- and I would say

 24      that it references the Tsilhqot'in Nation in terms of an

 25      assertion that in 1872, the land in the Valley of the
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 32 of 179 - Page ID # 1561

                                                                                  581

  1      Chilcotin, a life treaty was set aside as a hunting and fishing

  2      reserve designated for the benefit of the Chilcotin people, and

  3      the Court in this particular opinion went on to go through a

  4      little bit of the history in terms of that.

  5            This offer of proof is being made to suggest to the Court

  6      and reference the Court to aboriginal rights that Mr. Parsons

  7      claims the Tsilhqot'in Nation, the country of Chilcotin, still

  8      have and enjoy, and I would offer in terms of the motion to --

  9      I'm sorry, in terms of the offer of proof Defendant's

 10      Exhibit 113.

 11                  THE COURT:     All right.     Let me ask on Exhibit 113

 12      what is -- I have three pages, and then I have several other.

 13      What is contained in 113?

 14                  MR. SCHENSE:     Judge, it's actually -- I apologize.

 15      It's -- you mean how many pages?

 16                  THE COURT:     Yes.

 17                  MR. SCHENSE:     Yes.     It's five pages.    Right.

 18                  THE COURT:     Okay.     I've got it.

 19                  MR. SCHENSE:     Five pages.       They were back --

 20                  THE COURT:     I've got it.

 21                  MR. SCHENSE:     Okay.     Good.

 22                  THE COURT:     I just wanted to be sure I had the right

 23      pages, and I do.

 24                  MR. SCHENSE:     Yes, Judge.       I would offer 113.

 25                  THE COURT:     Any objection?
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 33 of 179 - Page ID # 1562

                                                                                  582

  1                  MR. SHARP:     Objection, 401, 403.      Also, it's

  2      pertaining to legal matters which would be the province of the

  3      Court and would not go to the jury anyway.

  4                  THE COURT:     The objection to the offer of proof is

  5      sustained for those reasons under 401, 403, relevance, as well

  6      as the rights, duties and immunities are a legal question for

  7      this Court to determine.       I've covered that in Filing No. 146.

  8      The offer of proof -- the objection to the offer of proof is

  9      sustained.    I will receive 113 for the purposes of the record.

 10                  MR. SCHENSE:     Judge, if I may?

 11                  THE COURT:     You may.

 12                  MR. SCHENSE:     Defendant's Exhibit 114.

 13                  THE COURT:     Now let me ask, these are -- are these

 14      one page at a time, or are these several?

 15                  MR. SCHENSE:     There are back pages, apparently, on

 16      here too.    It would be six pages.        The last page would be the

 17      maps.

 18                  THE COURT:     All right.

 19                  MR. SCHENSE:     I hope the Court has all of that.

 20                  THE COURT:     All right.     So I have one, two, three,

 21      four, five -- I have six pages that ends with the map.

 22                  MR. SCHENSE:     Thank you.

 23                  THE COURT:     We're at Exhibit 114.

 24                  MR. SCHENSE:     Yes, sir.

 25                  THE COURT:     Thank you.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 34 of 179 - Page ID # 1563

                                                                                  583

  1                  MR. SCHENSE:     Judge, Exhibit 114.      The first page for

  2      purposes of this offer of proof is a letter dated March 15th of

  3      2015, and it's to Susannah or Suzanne, last name is

  4      H-e-g-e-d-u-s, dash, Holland, H-o-l-l-a-n-d, and it is sent by

  5      Dorothy Boyd, B-o-y-d.       She is the Honourable Queen Clan

  6      Mother, and this letter is to -- it's a letter of delegation

  7      and appointment for Ms. Suzanne -- I'm just going to refer to

  8      her as -- you've heard that -- her testimony as Sue Holland.

  9                  THE COURT:     Ms. Holland, yes.

 10                  MR. SCHENSE:     It's the same person, Judge, and this

 11      is a Letter of Delegation and Appointment of Honourable Chief

 12      Justice to the Universal Supreme Court of the Tsilhqot'in, or

 13      the USCT.

 14            Also, Judge, contained in that is a letter from the

 15      Chilcotin National Congress dated the 20th of June of 2016 to

 16      the United Nations Headquarters in New York City, and this

 17      letter is in regards to a Declaration of a New Country Called

 18      the "Chilcotin" Upon Sovereign Chilcotin -- Tsilhqot'in in

 19      Territory, and this was sent to the secretary general at the

 20      time, and it was referencing the desire and the declaration

 21      that they are the new country of the Chilcotin, country of

 22      Chilcotin, and that was signed, Judge -- and this name has come

 23      up also in the course of these hearings -- by the hereditary

 24      chief -- I'm sorry, Hereditary Grand Chief Stanley Stump,

 25      Senior.     He signed under his name, as he was the spokesperson
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 35 of 179 - Page ID # 1564

                                                                                  584

  1      for the Chilcotin National Congress.

  2            Attached to that particular letter was the Universal

  3      Supreme Court Act which gave them -- which the Chilcotin

  4      alleged gave them the rights to be declared as an independent

  5      free country, and that Universal Supreme Court Act was also --

  6      was signed by the Queen Clan Mother Dorothy Boyd on March 15th

  7      of 2015.    And that goes into also the Constitution of the

  8      Tsilhqot'in Nation, the Preamble, the Authority and Powers

  9      Vested in the Constitution of the Tsilhqot'in Nation, Governing

 10      authorities, and it covers the Bill of Rights.            All of that is

 11      contained in the body of Exhibit 114.

 12                  THE COURT:     114, yes.

 13                  MR. SCHENSE:     114.   And, again, that Constitution of

 14      the Tsilhqot'in Nation is also signed by the -- Her Majesty the

 15      Queen Dorothy Boyd on March 15th of 2015.

 16            Now, the last page, Judge, of that particular exhibit is

 17      the territory that the Tsilhqot'in claim, and you can see on

 18      Schedule A it's a map of the Tsilhqot'in Territory, and very

 19      clearly on those maps it delineates and outlines the map of the

 20      Tsilhqot'in Territory, and that was part of the Denqay Deni

 21      Accord.    I'd like to spell that.       D-e-n-q-a-y, D-e-n-i, Accord.

 22            And that was offered as further proof to the Secretary

 23      General of the legal status and the desire to be -- their

 24      declaration of legal status as part of the letter that was sent

 25      to the Secretary General of the United Nations, and that's the
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 36 of 179 - Page ID # 1565

                                                                                  585

  1      map on the last page.       And I would offer Defendant's

  2      Exhibit 114.

  3                  THE COURT:     All right.    Any objection?

  4                  MR. SHARP:     Objection, 401, 403, and it goes into

  5      legal matters that are not before the jury.

  6                  THE COURT:     And the objection is sustained.         It's not

  7      relevant under 401, 403, and it's also covered by my Filing

  8      146.   It does go into legal matters which the Court will

  9      determine, not the jury.          So Exhibit 114 will be received for

 10      the purposes of the record.          The objection to the offer of

 11      proof is sustained.       Next.

 12                  MR. SCHENSE:     Judge, as further offer of proof, I

 13      would ask the Court to consider Defendant's Exhibit 115.

 14      Exhibit 115 is an application.          It's the International Court of

 15      Justice.    The date is March 26th of 2018.         The Court Registry

 16      is The Hague, and it's an International Court of Justice matter

 17      between the Chilcotin, which they are the Applicant State, and

 18      the United States of America and Canada.           They are the

 19      Respondent States.

 20             The agents appearing on behalf of the Chilcotin were again

 21      Chief Justice Zsuzsanna Holland and Mr. Parsons as the

 22      Chilcotin Ambassador and as the -- one of the associate judges

 23      for the country of Chilcotin.          Appearing as counsel in this

 24      application were another name that we've addressed earlier in

 25      these proceedings.       It was the Chilcotin Attorney General, R.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 37 of 179 - Page ID # 1566

                                                                                  586

  1      Charles Bryfogle -- again, that's B-r-y-f-o-g-l-e -- and also

  2      the Clan Mother, Fanny Stump.        I might add that Fanny Stump, a

  3      person I've spoken to, is the wife of Stanley Stump, Senior.

  4              (Court reporter requested clarification.)

  5                  MR. SCHENSE:     F-a-n-n-y.    And then this.

  6              Judge, this particular document was an Urgent Interim

  7      Protection Requested: to preserve the rights of the parties

  8      Article 42, 1 through 3, statute of the ICJ in accordance with

  9      Articles 73 through 77, of the rules of that court and any

 10      other proceedings due to the hostage taking of agents and

 11      counsel and advocates by the respondents detailed below, and

 12      that was the Subject of Dispute.

 13              And this application consists of three pages and --

 14                  THE COURT:     And I see it's -- actually, it's three

 15      pages, but it's -- within the copies it's -- refers to page 5

 16      of 6, page 6 of 6; correct?

 17                  MR. SCHENSE:     Yes, Judge.

 18                  THE COURT:     I have it.

 19                  MR. SCHENSE:     I'm sorry.    Yes, it does.      Yes, it

 20      does.

 21                  THE COURT:     All right, very well.

 22                  MR. SCHENSE:     If I may, I'm just going to refer to

 23      page 5 and 6 close to the bottom of that page, and I want to

 24      just say this in terms of the offer of proof.            The Applicant

 25      State of the Chilcotin hereby request filing of this
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 38 of 179 - Page ID # 1567

                                                                                    587

  1      Application at the International Court of Justice seeking

  2      emergency interim protection, again implementing Article

  3      41(1) -- that's sub (1) -- and 42(1) through (3) of the Statute

  4      of the ICI [sic] to preserve the rights of the parties, and

  5      that is -- copies were sent to Sue Holland, ambassador -- or M.

  6      Parsons -- that would be Michael Parsons here in court -- and

  7      also Mr. Bryfogle, and this was signed by the Honourable Grand

  8      Chief Stanley Stump, Sr.

  9              I would offer Exhibit 115.

 10                  THE COURT:     All right, very well.      And this is 115?

 11                  MR. SCHENSE:     Yes, Judge.

 12                  THE COURT:     Okay, very well.     Objection to --

 13                  MR. SHARP:     Objection, 401 and 403.

 14                  THE COURT:     And the objection is sustained under 401

 15      and 403.    Exhibit 115 is received for purposes of the record.

 16      The objection to the offer of proof is sustained.             All right.

 17      Next.

 18                  MR. SCHENSE:     Yes, Judge.     Exhibit 116.

 19                  THE COURT:     All right.

 20                  MR. SCHENSE:     This is entitled In The Supreme Court

 21      of British Columbia, Regina versus Zsuzsanna Holland, and I

 22      should spell -- I'll spell Zsuzsanna, Z-s-u-z-s-a-n-n-a.                 And

 23      this was a submission of points and authorities in support of

 24      the contention the Tsilhqot'in Nation's sovereign, as found in

 25      colonial, provincial, Canadian, and English declarations and
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 39 of 179 - Page ID # 1568

                                                                                  588

  1      determinations and contractual commitments, comma, that dates

  2      1863 through the present year, 2018.          This submission was

  3      prepared by Mr. Bryfogle, the Attorney General for the country

  4      of Chilcotin, and this had to deal with the criminal

  5      proceedings against Susannah Holland, who is the Chief Justice,

  6      Universal Supreme Court of the Tsilhqot'in.

  7            And I would say that this particular exhibit goes into the

  8      history and the supporting documentation that was relied upon

  9      by Mr. Bryfogle in support of his contentions against the --

 10      against the principals.       And in this exhibit on page 3 and 4,

 11      there are numerous references to law, previous court

 12      proceedings, previous court opinions in support of this

 13      pleading, and also the history of the Tsilhqot'ins and how

 14      they've had property seized unfairly, illegally, and the rights

 15      in which they -- it also goes into the rights that should be

 16      declared sovereign to them and what they should enjoy.

 17            It also references a map produced by British Columbia in

 18      February 2016 that altered the political landscape.             All of

 19      these cites are offered by Mr. Bryfogle in support of this

 20      pleading, and this pleading he ends with -- it's under the

 21      legal premises of paragraph 20 and 21 of this document and more

 22      specifically would be on page 7 of 7 of this submission, and

 23      it's signed by R. Charles Bryfogle, April 23rd, 2018.

 24            As part of the exhibit, there also is an eight-page

 25      document that is attached in the Supreme Court of British
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 40 of 179 - Page ID # 1569

                                                                                  589

  1      Columbia versus Zsuzsanna Holland and this --

  2                  THE COURT:     And that's part of the exhibit.         I've got

  3      it.     That's part of this exhibit.      Okay.

  4                  MR. SCHENSE:     It is.    I guess it could have been

  5      made --

  6                  THE COURT:     No.   That's fine.     I just want to be

  7      sure.

  8                  MR. SCHENSE:     It is part of the exhibit.        It's eight

  9      pages.     And it's the Defacto Officer Doctrine as It Relates to

 10      the Universal Supreme Court of the Tsilhqot'in, and the

 11      submission was made as a preliminary assessment of the De Facto

 12      Officer Doctrine by the former Tsilhqot'in Attorney General and

 13      how the -- that doctrine applies to the validity of the office

 14      of the Chief Justice of the Universal Supreme Court of the

 15      Tsilhqot'in and her actions as Chief Justice and that the

 16      Universal Supreme Court of the Tsilhqot'in is valid.

 17              And during -- in this pleading, Judge, the author of the

 18      pleading is also Mr. Bryfogle, and he addresses Canadian

 19      precedent and, as part of the Canadian precedent, cites various

 20      laws, acts to support the de facto officer immunities that

 21      should be accorded and afforded to Chief Justice Susannah

 22      Holland.     He also, on page 4, addresses A Preliminary

 23      Memorandum of Points and Authorities on the Issue of the De

 24      Facto Officer Doctrine and the Immunities Arising Therefrom,

 25      obviously coming to the conclusion that Chief Justice Suzanne
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 41 of 179 - Page ID # 1570

                                                                                  590

  1      Holland should be immune from the actions that were being

  2      contemplated and/or taken against her as Chief Justice of the

  3      country of Chilcotin.

  4            And also there are numerous cases and acts cited in

  5      support of that contention on page 7, Judge, of that eight-page

  6      pleading.    Mr. Bryfogle also discusses the Separate and

  7      Distinct Issue of the Hereditary Chief Tsilhqot'in Nation in

  8      International Law, and Mr. Bryfogle then in the pleading goes

  9      into detail -- or some details about -- again in support of the

 10      de facto officer entitlements and immunities that were in

 11      issue, and he cites the Royal Proclamation of 1763 that is law

 12      binding upon B.C., which he's referencing British Columbia, and

 13      also Canada's Indian Act and other assorted case law and acts.

 14                  THE COURT:     Counsel, I note on the exhibit, or at

 15      least the original that I have, there are a number of arrows.

 16      I take it that's -- is that Mr. Parsons' arrows that are

 17      pointing to specific paragraphs?

 18                  MR. SCHENSE:     It is, Your Honor.

 19                  THE COURT:     Okay, very well.

 20                  MR. SCHENSE:     So given that Mr. Parsons made those

 21      arrows and he's acknowledged that for the Court, those

 22      obviously are to highlight the important aspects of this

 23      opinion and directing the Court to those aspects of this

 24      pleading that would be in support of this offer of proof, and

 25      that is dated April 23rd, on page 8, 2018, by Mr. Bryfogle,
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 42 of 179 - Page ID # 1571

                                                                                  591

  1      Attorney General and Solicitor General of the Tsilhqot'in

  2      Nation.

  3            And then lastly, Judge, we have a four-page document, and

  4      this is in the Supreme Court of British Columbia, Regina versus

  5      Suzanne --

  6                  THE COURT:     Is this part of the same exhibit?

  7                  MR. SCHENSE:     Yes, sir, it is.

  8                  THE COURT:     Okay.

  9                  MR. SCHENSE:     I'm sorry.    It's four pages.

 10                  THE COURT:     All right.

 11                  MR. SCHENSE:     And it's entitled -- well, it's under

 12      number 33443, Williams Lake Registry, and the caption is In The

 13      Supreme Court of British Columbia, Regina versus Zsuzsanna

 14      Holland.     This particular pleading was also by -- submitted by

 15      Mr. Bryfogle on April 23rd of this year.           Again, he's the

 16      Attorney General and Solicitor -- or former -- and Solicitor

 17      General of the Tsilhqot'in Nation.

 18            And this pleading really addresses the malicious

 19      prosecution and the abuse and the unclean hands that are taken

 20      against Zsuzsanna Holland, the Chief Justice of the country of

 21      Chilcotin, and Mr. Bryfogle in this pleading alleges perjury,

 22      fabrication and suppression, all which have -- all which were

 23      used and may be still being used against Chief Justice Sue

 24      Holland in a malicious prosecution of her.

 25            And there are certain dates about -- regarding prior
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 43 of 179 - Page ID # 1572

                                                                                  592

  1      constructive notice that are cited by Mr. Bryfogle and also

  2      proof of what he alleges were -- this is on page 2 of the

  3      document -- proof in support of his allegations of perjury,

  4      fabricating evidence, suppression of evidence, false

  5      statements, accessory after the fact, and breach of the Crown

  6      Counsel Policy Manual.

  7             On page 3 he cites certain investigations under paragraph

  8      4 and 5 on the top of that page.         He then cites the law and the

  9      facts in support of and then also the unclean hands and, again,

 10      the malicious prosecution being heaped upon Chief Justice Sue

 11      Holland.

 12             And then, of course, on page 4, lastly, there's a

 13      discussion in this pleading about charter rights breached,

 14      abuse of process, abuse of a public office, conspiracy, and

 15      false imprisonment, and Mr. Bryfogle cites appropriate cases in

 16      that regard and submitted this matter as a pleading April 23rd,

 17      2018, signed by Mr. Bryfogle.

 18             I would offer Exhibit 116.

 19                  THE COURT:    All right.     Is there any objection to

 20      116?

 21                  MR. SHARP:    Objection on relevance grounds, 401 and

 22      403.

 23                  THE COURT:    All right.     The objection on relevance

 24      grounds is sustained, 401, 403, as well as my filing at 146.

 25      Once again, this is a matter that is a question of law, not a
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 44 of 179 - Page ID # 1573

                                                                                  593

  1      question of fact.      I will say somebody did go to a heck of a

  2      lot of work to produce these, but the Court finds that United

  3      States law is applicable in this particular matter.

  4      Exhibit 116 is received for the purposes of the record.

  5                  MR. SCHENSE:     May I?

  6                  THE COURT:     You may.

  7                  MR. SCHENSE:     Defendant's Exhibit 117, this is a

  8      12-page document, and it's got a file number, a stamp of the

  9      Universal Supreme Court of the Tsilhqot'in, January 18, 2016,

 10      Alexis Creek Court Registry.

 11            The hearing date was December 2nd, 2015.           The caption is

 12      In The Universal Supreme Court of the Tsilhqot'in between

 13      Michael Wayne Parsons, the appellant, and the State of

 14      Tennessee, the appellee.       This exhibit, Judge, goes as an offer

 15      of proof to the Court asking the Court to allow the jury to

 16      know that this matter was decided in the Universal Supreme

 17      Court of the Tsilhqot'in, and it was decided back in December

 18      of 2015.

 19            And this has to go to the exoneration of Mr. Michael

 20      Parsons in the case from the state of Tennessee and

 21      specifically in terms of the -- in terms of the conviction and

 22      judgment rendered against Mr. Parsons which is contained in

 23      Exhibit No. -- that's been offered by the government,

 24      Exhibit 31, and this -- reasons for judgment.            That was signed

 25      by -- well, there's no signature on mine, but it's The
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 45 of 179 - Page ID # 1574

                                                                                   594

  1      Honourable Chief Justice of the Universal Supreme Court, and

  2      that would be Sue Holland.

  3                  THE DEFENDANT:     I didn't have access to an original.

  4                  MR. SCHENSE:     That's okay.

  5                  THE DEFENDANT:     They pulled it off the internet, and

  6      it's filed on their website.

  7                  MR. SCHENSE:     Judge, if I may, the only reason it's

  8      not signed is because it's on the website signed.             Mr. Parsons

  9      was not able to -- or there is no sign.           But nonetheless,

 10      Judge, I'd ask the Court to consider it even absent the

 11      signature, but the reasons for judgment go to a long, detailed

 12      history of the allegations of abuse, conspiracy, unlawful

 13      prosecution, denying Mr. Parsons his constitutional rights, and

 14      malicious police prosecution and the local DA in Tipton County,

 15      Tennessee.

 16            After going through the alleged crime, the history of the

 17      case, the applicable state law as interpreted -- I'm sorry, the

 18      applicable law as determined by the Chief Justice of

 19      the Tsilhqot'in -- or the country of Chilcotin, Chief Justice

 20      Holland found that Mr. Parsons had suffered an injustice.                She

 21      goes into great detail about how Mr. Parsons suffered an

 22      injustice and what a travesty of justice the case in Tennessee

 23      was and how Mr. Parsons was treated.

 24            After going through the history and the facts and her

 25      legal analysis, Chief Justice Holland concludes on page 12, For
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 46 of 179 - Page ID # 1575

                                                                                   595

  1      the reasons above, it is hereby ordered that Mr. Michael Wayne

  2      Parsons was wrongfully and falsely charged and wrongfully and

  3      falsely convicted on counts of aggravated assault, burglary of

  4      a vehicle, theft by the state of Tennessee.            The wrongful

  5      convictions are nullified and set aside, and Mr. Parsons is

  6      fully pardoned [sic] henceforth by myself.            I make a Vancouver

  7      (City) versus Ward, 2010 SCC 27, ruling.           The state of

  8      Tennessee is ordered to pay Mr. Parsons $5,000 per diem accrued

  9      for each day Mr. Parsons spent in incarceration with respect to

 10      the 2007 conviction.

 11            Also, she then concludes in paragraph 28 of the 12-page

 12      document, Exhibit 117, that Mr. Parsons is free to seek further

 13      relief and compensation for business lost, aggravated and

 14      punitive damages and libel and slander.           The 2007 felony

 15      conviction is to be expunged from Mr. Parsons' record.              The

 16      appellees are to pay court costs to the Universal Supreme Court

 17      in the amount of $10,000.        The 2014 indictment will be dealt

 18      with separately.

 19            So, Judge, I would offer Defendant's Exhibit 117 in

 20      support of the offer of proof.

 21                  THE COURT:    Very well.     Thank you.     Any objection?

 22                  MR. SHARP:    Objection on 401 and 403 grounds.          This

 23      issue was addressed in the government's trial brief that was

 24      filed before we started.       What constitutes a conviction is

 25      determined in accordance with the law of the jurisdiction in
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 47 of 179 - Page ID # 1576

                                                                                   596

  1      which the proceedings were held, and that's out of the statute

  2      18, U.S.C., 921(a)(20).       The U.S. Supreme Court has held

  3      determining whether someone's civil rights have been restored

  4      by expungement or set aside, et cetera, is governed by the law

  5      of the convicting jurisdiction.

  6             In other words, even if the Universal Supreme Court of the

  7      Tsilhqot'in Nation exists, it's not up to them to decide

  8      whether or not that conviction is overturned.            For all of those

  9      reasons, the government objects on relevance grounds.

 10                  THE COURT:    All right.     The objection to the offer of

 11      proof to Exhibit No. 117 is sustained on 401 and 403 grounds,

 12      also my Filing 146.      More specifically, this is an improper

 13      collateral attack on a valid judgment based on 18, U.S.C., 921,

 14      922.   The Universal Supreme Court of Tsilhqot'in, if indeed it

 15      does exist, does not have authority to set aside the valid

 16      judgment in the state of Tennessee which is contained in

 17      Exhibit No. 31, and evidence of exoneration will not be

 18      instructed to the jury.

 19             Now, we can take that up during jury instructions, but I

 20      want to be clear that such an instruction will not be given.               I

 21      will receive Exhibit 117 for purposes of the record.             If the

 22      Eighth Circuit tells me that I'm wrong, then we'll be doing

 23      this again, but I will tell you that the jury will not be

 24      instructed as to exoneration or sovereign immunity.

 25             All right.    So Exhibit 117.     The objection to the offer of
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 48 of 179 - Page ID # 1577

                                                                                   597

  1      proof is sustained.

  2                  MR. SCHENSE:     Judge, may I have -- on Exhibit 117,

  3      Mr. Parsons found in his materials -- it's a photocopy, but a

  4      copy that on page 12 of the exoneration is signed by the Chief

  5      Justice.    Does the Court --

  6                  THE COURT:     The signing doesn't make any difference

  7      to me, but if you want to offer it, maybe it'll make a

  8      difference to the Eighth Circuit.         I don't want to impinge on

  9      anybody's rights.

 10                  MR. SCHENSE:     No.   I'm happy to -- could we

 11      substitute page 12 with this page 12, please?

 12                  THE COURT:     You may do so.

 13            Is there an objection to that?

 14            That's fine.

 15                  MR. SHARP:     No, Your Honor.

 16                  THE COURT:     I have the original up here.

 17                  MR. SCHENSE:     I'm afraid -- could we make a copy for

 18      Mr. Parsons also?

 19                  THE COURT:     You may.

 20                  THE DEFENDANT:     This is actually in the record.           It

 21      was filed in a preliminary hearing.

 22                  THE COURT:     Yeah.   We've got it.

 23                  MR. SCHENSE:     They need to mark this also.

 24            Judge, Mr. Parsons would like me to address one last issue

 25      in the offer of proof, please.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 49 of 179 - Page ID # 1578

                                                                                  598

  1                  THE COURT:     So, anyway, page 12 being signed is not

  2      an issue with this Court.          It is contained in the records, and

  3      I have all of the originals for Mr. Parsons.

  4             Okay.   And is there one other matter?        Yes.

  5                  MR. SCHENSE:     Yes.     Thank you.

  6                  THE COURT:     Okay.

  7                  MR. SCHENSE:     Judge, may I give those back to

  8      Mr. Parsons?

  9                  THE COURT:     Those are -- the originals of those may

 10      be given back to Mr. Parsons.

 11                  MR. SCHENSE:     Thank you.     Then, Judge, I have

 12      apparently one more exhibit I'd like to address, please.

 13                  THE COURT:     You may.

 14             Mr. Parsons, check.      Your originals should be back with

 15      you.   I've just given you everything back.

 16             (An off-the-record discussion was had between counsel and

 17      the defendant.)

 18                  THE COURT:     Is there something on 12-20 of '17?

 19                  MR. SCHENSE:     Mr. Parsons, Judge, has provided me

 20      four more documents he would like me to present to the Court as

 21      part of the offer of proof.          They've all been marked in this

 22      case earlier, but the dates have -- these are the original

 23      stickers on them, and they're all from the 20th of December of

 24      2017, and that was way before I was on board.            So I don't know

 25      what happened on December 20th of last year.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 50 of 179 - Page ID # 1579

                                                                                   599

  1                  THE COURT:     I just lost my docket here.

  2             Kathy, can you -- can you get ECF uploaded again?            Get

  3      ECF.

  4             Thank you.

  5             It was Mr. Parsons' detention hearing --

  6                  MR. SCHENSE:     Oh, okay.

  7                  THE COURT:     -- by Judge Zwart on December 20, 2017.

  8                  MR. SCHENSE:     Mr. Parsons has handed me four more

  9      documents and told me this is the rest of the documents he

 10      would like to have the Court consider.          They've been marked.

 11      If we could have another exhibit sticker placed on the top of

 12      these.

 13             And if I may ask, with the Court's assistance, if we could

 14      give these back to Mr. Parsons and make copies for Mr. Parsons

 15      of these four exhibits.

 16                  THE COURT:     All right.     Let's make -- are they going

 17      to be four separate exhibits?

 18                  MR. SCHENSE:     Yes, sir.

 19                  THE COURT:     Have they been offered --

 20                  MR. SCHENSE:     No, they haven't.

 21                  THE COURT:     -- at the prior -- okay, all right.

 22      Let's mark them, then.

 23             Okay.

 24                  MR. SCHENSE:     May I approach?

 25                  THE COURT:     You may.     So these are going to be
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 51 of 179 - Page ID # 1580

                                                                                    600

  1      Exhibits 118, '19, '20, and '21.

  2                  MR. SCHENSE:     Yes, sir.

  3                  THE COURT:     And we can take up the merits of them

  4      first, and then we'll make copies.

  5                  MR. SCHENSE:     Yes, Judge.

  6                  THE COURT:     Why don't we do this.      I'm going to have

  7      Kathy make copies of these.        Let's go through the colloquy.          I

  8      want to make sure Mr. Parsons understands his right to testify

  9      or not testify.     In the meantime we can make three copies.

 10            Please.    Thank you, Ms. Miller.

 11            All right.     While she's doing that -- we'll take up those

 12      four exhibits before we bring the jury back.

 13            We are outside of the presence of the jury, and it's my

 14      understanding that Mr. Parsons is going to exercise his

 15      constitutional right to not testify.          Is that correct?

 16                  MR. SCHENSE:     Mr. Parsons and I -- can I give -- I

 17      know that's a yes or no, but can I just --

 18                  THE COURT:     No.   You may.    I want to be sure.      I'm

 19      going to ask both you and Mr. Parsons if you've had full

 20      opportunity to discuss this, the advantages and the

 21      disadvantages.     I'm not going to go through each one of them if

 22      you have discussed those, but I want to hear what you talked

 23      about without breaching any type of attorney-client privilege.

 24                  MR. SCHENSE:     I would say we have discussed it.           It's

 25      my understanding Mr. Parsons will waive his right to testify.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 52 of 179 - Page ID # 1581

                                                                                  601

  1      I think Mr. Parsons is indicating he needs a break quickly.

  2                  THE COURT:     Okay, all right.

  3                  MR. SCHENSE:     Is that true?

  4                  THE COURT:     All right.    We'll take a break here just

  5      for a minute.     Let's take about a five-minute recess or however

  6      long is necessary.

  7            (Recess taken at 10:05 a.m.)

  8            (At 10:15 a.m. on August 30, 2018, with counsel for the

  9      parties and the defendant present; WITHOUT the jury:)

 10                  THE COURT:     We're back on the record outside the

 11      presence of the jury.       Is everybody ready to go?

 12                  MR. SCHENSE:     Yes, Your Honor.

 13                  THE COURT:     Okay, very well.     Yes.    I believe there

 14      were four other offers of proof.

 15                  MR. SCHENSE:     Yes, Judge.     And could I ask:      Does the

 16      Court have a copy of the court documents?

 17                  THE COURT:     I do.

 18                  MR. SCHENSE:     Mr. Parsons has just expressed an

 19      interest to me of having the -- what we call -- even though

 20      they're photocopies, these were out of his file that I've had

 21      them marked.     He would like to have them back so -- if there's

 22      a procedure we might use to take the copies and substitute

 23      those for --

 24                  THE COURT:     We can do that at break.       When we're

 25      doing our informal instruction conference, we can do that at
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 53 of 179 - Page ID # 1582

                                                                                  602

  1      the break.     That's fine.    But I do have copies so you may

  2      proceed.

  3                  MR. SCHENSE:     Thank you.    Defendant's Exhibit 118.

  4      This is in further support of Mr. Parsons' offer of proof.               It

  5      is an Amended Order signed by the Honourable Chief Justice of

  6      the Universal Supreme Court, and it indicates that Mr. Parsons'

  7      2009 wrongful conviction of aggravated assault, burglary of a

  8      vehicle, and theft is overturned.         He is fully exonerated from

  9      the 2009 wrongful conviction.        He's awarded compensation for

 10      his wrongful incarceration, $5,000 per day, and this should

 11      all -- this should serve as notice, and it should also include

 12      all NCIC records.

 13            We've had some testimony in this case about NCIC and what

 14      it is and how it's used.       The Chief Justice from the Universal

 15      Supreme Court included that as part of her order on the Amended

 16      Order, and again that it was expunged and all of this should be

 17      done within 21 days of this order.

 18            I will offer Exhibit 118.

 19                  MR. SHARP:     Objection, relevance.      Also an improper

 20      collateral attack on a prior conviction.

 21                  THE COURT:     With respect to Exhibit 118, the

 22      government's objection to the offer of proof is sustained under

 23      401 and 403.     It is an improper collateral attack, and for all

 24      of the reasons that I just gave for Exhibit 117, the objection

 25      to the offer of proof is sustained.          I will receive Exhibit 118
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 54 of 179 - Page ID # 1583

                                                                                   603

  1      for purposes of the record.

  2                  MR. SCHENSE:     May I?

  3                  THE COURT:     You may.

  4                  MR. SCHENSE:     Defendant's Exhibit 119 is a letter to

  5      whom it may concern dated the 30th of January of last year

  6      signed by Dr. Bradley M. Frezza, F-r-e-z-z-a, M.D.

  7                  THE COURT:     That's fine, counsel.      I can review the

  8      letter.    I understand what it is.

  9                  MR. SCHENSE:     Yes, Judge.     Would you like me to go

 10      over it as a part of the offer of proof?

 11                  THE COURT:     I guess it is an offer of proof so you

 12      may.   I mean, you're offering the written version, and so it's

 13      a letter from a doctor as far as his medical condition as of

 14      January 30 of 2017.

 15                  MR. SCHENSE:     Yes, Judge.     I would offer 119.

 16                  THE COURT:     All right.    Is there any objection?

 17                  MR. SHARP:     Objection, relevance, 401, 403.

 18                  THE COURT:     The objection is sustained as to 401 and

 19      403.   Exhibit No. 119 is received for purposes of the record.

 20      The objection to the offer of proof is sustained.

 21             Next, Exhibit 120.

 22                  MR. SCHENSE:     Yes, Judge.     That is a Tsilhqot'in

 23      Nation Letter of Appointment to Tribal Membership signed by Sue

 24      Holland, honorable -- I'm sorry.         Stanley Stump.      I'm sorry.

 25      Yes.   Signed by Stanley Stump, Senior, his Honourable Chief
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 55 of 179 - Page ID # 1584

                                                                                  604

  1      Justice of the Universal Supreme Court of the Tsilhqot'in dated

  2      December 13, 2015.       It just goes over the rights and dignities

  3      that Mr. Parsons accrues as this -- as a tribal member.              I

  4      would offer 120 as part of my offer of proof.

  5                  THE COURT:     Very well.    Any objection?

  6                  MR. SHARP:     Objection on relevance grounds, 401, 403.

  7      Also presenting legal matters not before the jury.

  8                  THE COURT:     The government's objection to the offer

  9      of proof is sustained on 401, 403 grounds, as well as this,

 10      again, is a matter that is a matter of law, not for the jury to

 11      consider.     So Exhibit 120 is received for purposes of the

 12      record.     The government's objection to the offer of proof is

 13      sustained.

 14            Exhibit 121.

 15                  MR. SCHENSE:     Yes, Judge.     It's a Notice to the

 16      Court -- I guess the State of Tennessee dated March 12, 2016,

 17      signed by Grand Chief Stanley Stump, Senior, Hereditary Grand

 18      Chief, Chilcotin National Congress, indicating that Mr. Parsons

 19      is a diplomat and dignitary of the Tsilhqot'in Nation.              He's an

 20      ambassador and an associate justice, and he's free from the

 21      jurisdiction of all Tennessee and U.S. Courts.

 22            And I would offer Exhibit 121 for -- in support of the

 23      offer of proof.

 24                  THE COURT:     All right.    Is there any objection?

 25                  MR. SHARP:     Objection -- objection on relevance
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 56 of 179 - Page ID # 1585

                                                                                    605

  1      grounds, 401, and 403.       Also referencing legal matters not

  2      properly before the jury.

  3                  THE COURT:     All right.    Once again, for the reasons I

  4      gave on Exhibit -- I want to make sure it was 120.             Yes.      For

  5      the reasons I gave on Exhibit 120, the objection -- the

  6      government's objection to the offer of proof is sustained.

  7      401, 403, as well as all other reasons I gave for 120.                Exhibit

  8      No. 121 is received for the purposes of the record.             The

  9      government's objection to the offer of proof is sustained.

 10                  MR. SCHENSE:     Thank you, Judge.        May I approach the

 11      courtroom deputy with the originals and the copy?

 12                  THE COURT:     Yes.   And we will have the courtroom

 13      deputy substitute those at break, then, when we're doing our

 14      informal instruction conference.

 15                  MR. SCHENSE:     Yes, Judge.     Sorry.

 16                  THE COURT:     So you'll receive those back.        You'll

 17      receive the originals back, Mr. Parsons.

 18                  MR. SCHENSE:     Mr. Parsons had indicated to me, Judge,

 19      before we broke that that was the last of his documentary

 20      evidence he wanted me to present to the Court.

 21                  THE COURT:     All right.    I want you to know,

 22      Mr. Parsons, all of the documentary evidence has been received.

 23      The objections have been sustained, but they are preserved.

 24      Your rights are preserved for the appellate court if there is

 25      an appellate court.      All right?     Or if there are appellate
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 57 of 179 - Page ID # 1586

                                                                                   606

  1      proceedings, I should say.        All right, very well.

  2                  MR. SCHENSE:     Judge, could we have just a minute,

  3      please?    Mr. Parsons has referenced something else to me.              It

  4      would be a verbal offer of proof.

  5            (An off-the-record discussion was had between the

  6      defendant and counsel.)

  7                  MR. SCHENSE:     Judge, Mr. Parsons has asked me as a

  8      further offer of proof to make a verbal offer to the Court in

  9      support of the offer of proof, and that is to ask the Court to

 10      take judicial notice of 28, U.S.C., 3002(15), which I don't

 11      have in front of me, but apparently it may be a definition of

 12      what the United States is, according to Mr. Parsons.

 13                  THE COURT:     I'm not sure that's an offer.        I will

 14      take judicial notice of 28, U.S.C., Section 3002(15).              I have

 15      no idea whether it has any relevance to these proceedings, but

 16      I'll take judicial notice of a federal statute.

 17                  MR. SCHENSE:     I appreciate that, Judge.

 18                  THE COURT:     All right.     Are we ready to proceed to

 19      the colloquy?

 20                  MR. SCHENSE:     I believe we're very, very close.

 21                  THE COURT:     Very good.

 22                  MR. SCHENSE:     Judge, Mr. Parsons believes he has a

 23      copy of that statute.

 24                  THE COURT:     That's okay.     I can find the statute.       I

 25      can find that.     I'm not worried about that.        I have taken
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 58 of 179 - Page ID # 1587

                                                                                  607

  1      judicial notice of it.

  2                  THE DEFENDANT:     One last thing I need to bring to the

  3      judge's attention.

  4            (An off-the-record discussion was had between the

  5      defendant and counsel.)

  6                  MR. SCHENSE:     May I?

  7                  THE COURT:     Yes, you may proceed.

  8                  MR. SCHENSE:     Thank you.    Judge, I don't know if this

  9      goes to my offer of proof or not, but I'm going to offer to the

 10      Court -- Mr. Parsons has asked me to.          Mr. Parsons has heard

 11      through the grapevine or through -- from somebody that all of

 12      these proceedings that are going on in court are being uploaded

 13      on the internet, and there's some website called trader --

 14                  THE DEFENDANT:     Frader 67II.

 15                  MR. SCHENSE:     There's a website with Frader,

 16      something, F-r-a-d-e-r or something.          I don't know.

 17                  THE COURT:     Well, let's stop for a minute.        This is

 18      not an appropriate offer of proof.          I will tell you this is not

 19      being recorded in any form or fashion.          If somebody is

 20      uploading anything on the internet, it has nothing to do with

 21      the United States Courts or anybody in this courtroom.

 22      There's --

 23                  THE DEFENDANT:     They said the trial is being

 24      uploaded, the audio of this hearing.          Yesterday's is on the

 25      internet as of 30 minutes after I left and got back to the
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 59 of 179 - Page ID # 1588

                                                                                  608

  1      jail.    I called, and they said it's playing right now on the

  2      internet for people to hear yesterday's hearings.             So I don't

  3      know if the clerk's putting it out on the internet or if

  4      someone else is getting it from the clerk, but it's out there,

  5      and there're people that are blogging about this case and the

  6      proceedings as --

  7                  THE COURT:    Well, number one, this is a public

  8      courtroom, so if somebody is recording it or if it is out

  9      there, this is a public proceeding.          Anybody can walk into this

 10      courtroom, friends of yours, the government, or anybody else.

 11      This is not a sealed proceeding.         So if anything is out there,

 12      there is nothing illegal or improper about that, but I can tell

 13      you nobody is recording this proceeding other than this court

 14      reporter right here.       She's taking down every word that we are

 15      emitting in this court, but there -- so I'm not sure what the

 16      objection is, if there is one.

 17                  THE DEFENDANT:     I would move the Court to make a

 18      verification, because it's prejudicial for this matter to be

 19      out there in case someone -- since the jury has not been

 20      sequestered, someone could be relaying information to the jury.

 21              There's actually -- what I've been told, this Mr. Frader

 22      has made a threat to Mr. Schense regarding petitioning or

 23      submitting a complaint to the bar against him, and I find that

 24      threatening to him, and I'm concerned that there might be some

 25      undue influence upon this proceedings.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 60 of 179 - Page ID # 1589

                                                                                  609

  1                  THE COURT:     Okay.   Well, unless somebody brings

  2      something to me as a matter of evidence, I'm not making any

  3      ruling.     There's no objection that is pending.         The jury has

  4      been instructed clearly each and every day not to have

  5      communication with and not to consult the internet or any other

  6      source other than the evidence adduced in court.

  7            So Mr. Schense, are we ready to proceed with the --

  8            (An off-the-record discussion was had between the

  9      defendant and counsel.)

 10                  THE COURT:     Just do it briefly.

 11                  MR. SCHENSE:     Mr. Parsons would like to know if

 12      anybody -- if there's being any payments made to federal

 13      employees for cooperating and/or testifying in this matter, and

 14      as a result of this trial, are -- any federal employees who are

 15      assisting and/or testifying in this matter, are they going to

 16      be awarded time off?       In support of that he cites 5, U.S.C.,

 17      4503, 4504, 5, U.S.C., 7342(a) --

 18                  THE COURT:     Okay.   Counsel, I'll stop you there.

 19      That is a matter of evidence.        If there are any cooperating

 20      witnesses that were to receive time off or any payments, that

 21      is to be adduced as a matter of evidence.           There has been no

 22      evidence.     In fact, there has been evidence adduced that there

 23      has been no promises and no payments, and the Court's not going

 24      to make any findings on that.        That's a matter of evidence.

 25                  THE DEFENDANT:     This is not pertaining to witnesses,
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 61 of 179 - Page ID # 1590

                                                                                  610

  1      Your Honor.     It's pertaining to court officials, the judge, the

  2      prosecutor, and the attorney assigned to me.            This is what this

  3      pertains to.

  4                  THE COURT:     Well, I'm not going to -- I can tell you

  5      the Court, the prosecutor, anybody involved in this case is --

  6      are public officials and are paid as public officials, not as a

  7      result of this case or any other case that's in this courtroom.

  8      All right?

  9              Very well.   Now, are we ready to proceed to the colloquy?

 10                  MR. SCHENSE:     Yes, Your Honor.

 11                  THE COURT:     All right.     And it's my understanding

 12      that Mr. Parsons is going to exercise his constitutional right

 13      not to testify, and, counsel, I would like to --

 14                  THE DEFENDANT:     I want to testify.

 15                  MR. SCHENSE:     What?

 16                  THE COURT:     Counsel, you can proceed.

 17                  MR. SCHENSE:     All right.

 18                  THE COURT:     I'm bringing the jury in, so he's either

 19      going to testify or he isn't.

 20                  MR. SCHENSE:     Judge, I need a couple of -- it was my

 21      understanding after early morning discussions with Mr. Parsons

 22      he was not going to testify.         You obviously heard what he just

 23      said.    Can I just have a couple of minutes, please?

 24                  THE COURT:     It's 10:32.     We'll be back here at 10:35,

 25      and you can advise me whether or not Mr. Parsons is going to
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 62 of 179 - Page ID # 1591

                                                                                  611

  1      testify, and we'll bring the jury.

  2            So we'll take a three-minute break.

  3            (Recess taken at 10:32 a.m.)

  4            (At 10:41 a.m. on August 30, 2018, with counsel for the

  5      parties and the defendant present; WITHOUT the jury:)

  6                  THE COURT:     We're back on the record outside of the

  7      presence of the jury.       You may be seated.

  8            All right.     For the last time the Court is going to ask --

  9      well, I'll ask defense counsel.         How are we going to proceed?

 10                  MR. SCHENSE:     Judge, thank you for the time to visit

 11      with Mr. Parsons.      We have discussed this matter, and I have

 12      advised strongly my thoughts and opinions in my professional

 13      capacity, my experience over 35 years, that Mr. Parsons should

 14      not take the stand, weighing all of the pros and cons, all of

 15      the facts and circumstances and the cross-examination that I

 16      believe Mr. Parsons will subject himself to.

 17            And he knows I feel strongly that he should not take the

 18      stand because of all of my concerns, but I told him that this

 19      is his case and he has to make that decision, and I think he's

 20      prepared to have that discussion with you, Judge, in terms of

 21      what he will exercise.

 22                  THE COURT:     All right.    Good.    Very well.

 23      Mr. Parsons.

 24                  THE DEFENDANT:     Am I entitled to --

 25                  THE COURT:     Are you prepared to testify or not to
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 63 of 179 - Page ID # 1592

                                                                                  612

  1      testify?

  2                  THE DEFENDANT:     Yes.     Am I entitled to call witnesses

  3      still?

  4                  THE COURT:    You are always entitled to call

  5      witnesses, but you have to have them here.

  6                  THE DEFENDANT:     He's right there.

  7                  THE COURT:    Well, number one, the witness --

  8      whatever either you testify to or you call witnesses to, it'll

  9      be relevant evidence.

 10                  THE DEFENDANT:     It is.

 11                  THE COURT:    All right.      So it'll be subject to any

 12      relevancy objection that's out there.          Anybody that you call,

 13      including yourself, will be subject to cross-examination on

 14      relevant matters to this case.

 15                  THE DEFENDANT:     Yes.

 16                  THE COURT:    So if your question is may you call

 17      witnesses, you certainly may.

 18                  THE DEFENDANT:     Yes, sir.

 19                  THE COURT:    All right.      Is there anything else that

 20      we need to -- that we need to -- are you planning on

 21      testifying, sir?

 22                  THE DEFENDANT:     Yes, sir.

 23                  THE COURT:    You are planning on testifying?

 24                  THE DEFENDANT:     Yes, sir.

 25                  THE COURT:    Okay.    Now, you understand that if you --
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 64 of 179 - Page ID # 1593

                                                                                  613

  1      and you have an absolute constitutional right to, to testify

  2      and present a defense.       You understand that if you do testify,

  3      you will be, A, subject to cross-examination?             You understand

  4      that?   You have to say yes or no.

  5                  THE DEFENDANT:     Oh.     I understand.

  6                  THE COURT:    Okay.      Very well.   Anything that you

  7      testify to can or would be used against you in a proceeding,

  8      including this trial in front of the jury.             You understand

  9      that?   Is that a yes?

 10                  THE DEFENDANT:     Yes.

 11                  THE COURT:    You understand that.         All right.   And you

 12      will only be able to testify to relevant matters.             In other

 13      words, another -- a number of these matters that we've

 14      discussed that have been the subject to an offer of proof will

 15      not come before the jury.         If there is a relevance objection,

 16      it will be sustained.       So I want you to know that what you are

 17      able to testify to will be subject to the rules of evidence.

 18      You understand that?

 19                  THE DEFENDANT:     If I'm not mistaken, what I've

 20      observed is the United States' position that they've had their

 21      witnesses brought forward.         They've asked them questions, and

 22      they've referenced their knowledge, and other than the last

 23      gentleman that quoted a law, that was, I guess, the exception,

 24      but the jury, I believe, has a right to know what the law is

 25      and who it pertains to, and I think --
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 65 of 179 - Page ID # 1594

                                                                                   614

  1                  THE COURT:     And I will give them that.       The Court

  2      will give them that.

  3                  THE DEFENDANT:     And I think the jury also has the

  4      right to know that I'm a victim of malicious prosecution and an

  5      assault, and without them hearing the testimony firsthand, it's

  6      not going to be something for them -- do I have the right to

  7      present to them how I've been -- this is an ongoing history of

  8      how I've been attacked, and this is nothing more than just

  9      another attempt to put me in a cage to silence me because I'm

 10      outspoken against corruption in government?

 11                  THE COURT:     Well, I'm not going to tell you what you

 12      have a right to testify to and not until the testimony is

 13      presented and objections are made and ruled upon.             I will tell

 14      you this, that the crime that has been charged in this case is

 15      that you are a felon in possession of either a firearm or

 16      ammunition, and that's the testimony that will be allowed, but

 17      it'll be allowed that goes to that particular charge and to

 18      nothing else.     So anything that's attempting to collaterally

 19      attack the Tennessee conviction will not be allowed.             You're

 20      not going to be able to try that case again.

 21                  THE DEFENDANT:     This --

 22                  MR. SCHENSE:     No.   Let the judge finish, please.

 23                  THE COURT:     So, I mean, if that's answering your

 24      question, that's where we're at.

 25                  THE DEFENDANT:     Well, the element of interference
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 66 of 179 - Page ID # 1595

                                                                                  615

  1      with interstate commerce is part -- is part of the charge.

  2                  THE COURT:    You can certainly testify to anything you

  3      wish, not as to what the law is, but if you believe that

  4      whatever evidence is in has either been subject to or not

  5      subject to interstate commerce, you have a right to testify to

  6      that.   You're going to open yourself up to cross-examination.

  7      I want you to know that.

  8                  THE DEFENDANT:     And so I'm not allowed to reference

  9      the Constitution?

 10                  THE COURT:    No, you're not, no.       You're not going to

 11      be able to give up -- get on the stand and talk about the

 12      Constitution or the laws.

 13                  THE DEFENDANT:     But yet the United States is able to

 14      argue the law from the very beginning, and I can't object to

 15      that.

 16                  THE COURT:    Your counsel is going to be able to argue

 17      the law in closing arguments.        I'm going to give them the law.

 18      Both counsel -- the government and your counsel -- are going to

 19      be able to argue the applicable law.          It might not be the law

 20      as you understand it, but they will be able to argue the

 21      applicable law.     All right.

 22                  THE DEFENDANT:     That was my concern, that my focus is

 23      on the Constitution and what the statute actually says versus

 24      what people just do in generality.          People perceive things that

 25      are not actually in the law as it --
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 67 of 179 - Page ID # 1596

                                                                                  616

  1                  THE COURT:     Mr. Parsons --

  2                  THE DEFENDANT:     -- as I understand the statutes.

  3                  THE COURT:     -- I will give the law that's applicable

  4      to this case.     You may or may not agree with that.          If you

  5      don't agree with it, you can't get on the stand and argue about

  6      it.     You can't give a closing argument that does not contain

  7      the applicable law as I give it.

  8              What you can do is if you are convicted, which you may or

  9      may not be, I -- incidentally, your counsel has done an

 10      excellent job in cross-examination, and I'm sure he will in

 11      closing argument.      There may or may not be a conviction in this

 12      case.     Just a second, Mr. Parsons.

 13              If you are convicted and you disagree with certain of my

 14      rulings, you have preserved the record, and you may make your

 15      arguments to the Eighth Circuit and then to the United States

 16      Supreme Court if your petition for certiorari is accepted, and

 17      you can make any arguments that you wish in those forums, but

 18      you're not going to make them to the jury.           Okay?    Understand?

 19              All right.   So are we ready to proceed?

 20              (An off-the-record discussion was had between the

 21      defendant and counsel.)

 22                  THE COURT:     Okay.   I think he understands his rights.

 23                  MR. SCHENSE:     Judge, I just want to make the record

 24      extremely clear.      This is completely against my advice to

 25      Mr. Parsons.     Many of the things, if not all of the things, the
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 68 of 179 - Page ID # 1597

                                                                                  617

  1      Court has just engaged Mr. Parsons with, I have discussed with

  2      Mr. Parsons, about preserving the record, reasonable doubt,

  3      closing arguments, cross-examination, and the fact, I might

  4      add, also that he cannot declare any sort of diplomatic

  5      immunity or assert any privileges while he's being

  6      cross-examined by Mr. Sharp.        This is a bad decision, and I

  7      want that to be very clear on the record.           I am against my --

  8      against Mr. Parsons doing this.

  9                  THE COURT:     All right, very well.      It'll be -- and I

 10      understand that, and the Court has engaged in the colloquy, and

 11      you've advised Mr. Parsons.        But at this time, I mean, it'll be

 12      Mr. Parsons' decision whether or not he testifies and what he

 13      can testify to.     I've already been very clear about what may or

 14      may not be relevant.

 15            So are we ready to bring the jury?

 16                  MR. SCHENSE:     We probably need to address one last

 17      issue.    Mr. Parsons wants to call the marshal who he alleges

 18      assaulted him while obtaining a blood sample for a TB test.

 19      The Court is aware of the issues regarding the TB test.              I told

 20      him that's not relevant to these proceedings.            I don't think

 21      the Court's going to even get close to allowing that in, but

 22      nonetheless I'm presenting that to the Court as a potential

 23      issue, and I don't believe the testimony -- as an officer of

 24      this court, I'm going to say that's not even relevant to the

 25      proceedings at hand.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 69 of 179 - Page ID # 1598

                                                                                  618

  1                  THE COURT:     Yeah.

  2                  MR. SCHENSE:     It's not.

  3                  THE DEFENDANT:     Your Honor, the relevance is that the

  4      state's [sic] witness testified they did not have DNA evidence

  5      available to do an analysis.        They've had two vials of my blood

  6      since March 28.     That's DNA evidence.       He's misled this court.

  7      I think the jury needs to hear that.

  8                  THE COURT:     As far as having vials of your

  9      evidence -- or vials of your blood?

 10                  THE DEFENDANT:     Yes, sir.     They've had my DNA.

 11                  THE COURT:     Is that what the testimony is going to

 12      be?

 13                  THE DEFENDANT:     That's applicable because the state's

 14      [sic] witness --

 15                  THE COURT:     Right, if that's what the testimony is

 16      going to be.

 17                  THE DEFENDANT:     That's it, yes, sir.

 18                  THE COURT:     Okay.   It's not going to be about any

 19      assault or anything that occurred.          That's a civil matter.

 20      Number one, I don't know that that's occurred in any matter,

 21      but, number two, that's not relevant to this case whatsoever.

 22                  THE DEFENDANT:     And it's relevant to how they

 23      obtained it.

 24                  THE COURT:     It's not relevant to this case.

 25                  THE DEFENDANT:     Yes, sir.     When the United States
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 70 of 179 - Page ID # 1599

                                                                                  619

  1      government seeks to assault the people that it's supposed to be

  2      there to protect and frame them and steal from their body in

  3      violation of the Constitution and the First Amendment right to

  4      freedom of religion, that is a crime against this country that

  5      should not stand, and this Court should respectfully take

  6      judicial notice of that.

  7                  THE COURT:     All right.    Are you ready to proceed?

  8                  THE DEFENDANT:     Yes, sir.

  9                  THE COURT:     All right.    Let's bring the jury.

 10            (Jury in at 10:55 a.m.)

 11                  THE COURT:     You may be seated.      Thank you for your

 12      patience, ladies and gentlemen of the jury.           We are back on the

 13      record.    The government has rested.        The defense may now call

 14      its first witness.

 15                  MR. SCHENSE:     Judge, I'm going to call the Deputy

 16      U.S. Marshal who's in the courtroom who has been assisting with

 17      this trial during its entirety to ask some very extremely

 18      limited questions of him.

 19                  THE COURT:     All right.    You may do so.

 20                  MR. SCHENSE:     Sir.

 21                  THE COURT:     Is that mister -- who are you calling?

 22                  MR. SCHENSE:     Yes.   That's him, Judge.

 23                  THE COURT:     If you'll come around the witness stand.

 24            Take a seat.

 25            If you'll take a seat, and we'll have you sworn.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 71 of 179 - Page ID # 1600

         Anderson - Direct                                                        620

  1              Please swear the witness.

  2                     COURTROOM DEPUTY:     Please state and spell your name

  3      for the record.

  4                     THE WITNESS:     Mark Anderson, M-a-r-k, S., last name

  5      Anderson, A-n-d-e-r-s-o-n.

  6                     COURTROOM DEPUTY:     Please raise your right hand.

  7                     MARK S. ANDERSON, DEFENDANT'S WITNESS, SWORN

  8                     THE COURT:     Very well.     You may inquire.

  9                     MR. SCHENSE:     Thank you.

 10                                    DIRECT EXAMINATION

 11      BY MR. SCHENSE:

 12      Q.      Good morning.

 13      A.      Good morning.

 14      Q.      Could you please state your full name again?

 15      A.      Mark Anderson.

 16      Q.      Mr. Anderson, how are you employed?

 17      A.      I'm a Deputy United States Marshal.

 18      Q.      And you're one of the deputy marshals who has been sitting

 19      in the courtroom during the entirety of this trial; is that

 20      true?

 21      A.      Yes.

 22      Q.      Do you know Michael Parsons?

 23      A.      Yes.

 24      Q.      Do you see him in the courtroom?

 25      A.      I do.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 72 of 179 - Page ID # 1601

         Anderson - Direct                                                        621

  1      Q.    Could you point to him, please, and state what he is

  2      wearing?

  3      A.    He's the gentleman sitting over there at the defense

  4      counsel wearing a black suit and glasses, ponytail.

  5                  MR. SCHENSE:     Your Honor, if the record will reflect

  6      the proper identification.

  7                  THE COURT:     The record will so reflect.

  8      BY MR. SCHENSE:

  9      Q.    Deputy Anderson, you've known Mr. Parsons for a number of

 10      months; is that a fair statement?

 11      A.    Yes, I'm familiar with him.

 12      Q.    And do you recall a time in late March, I want to say

 13      right around on or about March 28th, that you had any contact

 14      with Mr. Parsons on that day?

 15                  MR. SHARP:     Your Honor, I'm going to object on

 16      foundation as to which year we're talking about.

 17                  MR. SCHENSE:     I'm sorry.     2018.

 18                  THE COURT:     All right.     Very well.

 19                  MR. SCHENSE:     Yes, 2018.

 20      A.    I -- was that the date of the blood draw that we're

 21      talking about?

 22      BY MR. SCHENSE:

 23      Q.    Yes, yes, it is.

 24      A.    I don't have anything in front of me.            I don't necessarily

 25      remember that being the exact date, but I wouldn't challenge it
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 73 of 179 - Page ID # 1602

         Anderson - Direct                                                        622

  1      if you said that was the date.

  2      Q.    Did you and fellow deputies take Mr. Parsons to a local

  3      facility here in Omaha for the purpose of a blood draw?

  4      A.    Yes.    We had a court order to do so.        So on that day I

  5      presume, yes, we transported him to a facility with the purpose

  6      of drawing blood.

  7      Q.    Yes.    And to be fair, that was pursuant to a court order?

  8      A.    Yes, it was.

  9      Q.    And so you were just performing your duties?

 10      A.    Correct.

 11      Q.    Can you -- if you remember, do you remember where you took

 12      Mr. Parsons?

 13      A.    I can't remember the address of the place.            It was off, I

 14      believe, "I" Street, South Omaha, right off Highway 75.

 15      There's an exit right there.

 16      Q.    And how many -- to the best of your memory -- and I want

 17      to be fair about this.       You and I have not previously discussed

 18      this testimony; is that fair?

 19      A.    Yes.

 20      Q.    So I apologize for calling you cold on this, so I want to

 21      make that known.      But you and fellow deputies took Mr. Parsons

 22      to this facility pursuant to court order for the purpose of a

 23      blood draw.     So far so good?

 24      A.    Yes.

 25      Q.    And when you arrived at this place to have the blood draw,
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 74 of 179 - Page ID # 1603

         Anderson - Direct                                                         623

  1      did you go in with -- did all of the deputies go in with

  2      Mr. Parsons?

  3      A.    Yes.

  4      Q.    And can you tell us what happened inside, to the best of

  5      your recollection?

  6      A.    We escorted Mr. Parsons from our prisoner van into the

  7      facility.    When we got into the facility, at the threshold of

  8      the door, he became combative and resisted, would not walk on

  9      his own, so we had to forcibly pull him into the clinic and

 10      forcibly put him down into -- take him into a room, forcibly

 11      put him down in a chair, where at that point the four of us

 12      attempted to hold him down while he was yelling, screaming, and

 13      being resistant to our lawful verbal commands to stop, to

 14      attempt to draw blood, and a medical personnel staff was there

 15      to attempt to draw the blood.

 16            At that point in time, we were not successful in getting

 17      the blood draw because he would not stay still long enough for

 18      the nurse to do it.

 19      Q.    And ultimately was there a blood draw?

 20      A.    Yes.   We kind of prepared for that.         We had brought a

 21      restraint chair with us, which is a special chair that the U.S.

 22      Marshal Service uses, and we transferred him from the restraint

 23      chair -- or from the exam chair to the restraint chair.              We

 24      physically tied him down, you know, strapped his arms, legs,

 25      strapped everything down so he could not move.            We still held
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 75 of 179 - Page ID # 1604

         Anderson - Direct                                                            624

  1      him down, and then at that point we were able to keep him still

  2      enough so the nurse or the medical staff there could get a

  3      blood sample.

  4      Q.    And through those efforts a blood draw and a blood sample

  5      was completed?

  6      A.    To my knowledge, it was.

  7      Q.    And do you have any independent recollection of what

  8      happened with that blood draw?

  9      A.    Like, what they do with the blood?

 10      Q.    Like, what happened to it after that?

 11      A.    I have no idea what happened to it.          I would assume it got

 12      sent to -- for -- the purpose of the whole test was for a TB

 13      test, which is standard procedure for anybody in custody.                I

 14      would assume it went to be tested for TB, and I would assume

 15      that we got the results, you know, the results were given back

 16      as far as TB, but I don't know for sure.           That wasn't -- we

 17      don't -- I don't handle that part of it.

 18      Q.    I understand.     Was Mr. Parsons asserting that he was not

 19      subject to such a blood draw?

 20      A.    Yes.

 21      Q.    All right.     And lastly, I just want to make sure it's fair

 22      to say that this was done on or about March 28th of 2018.

 23      A.    Like I said, I can't recall exactly if that was the date,

 24      but I wouldn't argue.       If that was the date, then I would agree

 25      with that.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 76 of 179 - Page ID # 1605

         Anderson - Cross (Sharp)                                                 625

  1                   MR. SCHENSE:     All right.     May I have a moment, Judge?

  2                   THE COURT:     You may.

  3                   MR. SCHENSE:     I just want to -- one last question.

  4      BY MR. SCHENSE:

  5      Q.    You're confident that there was a court order for a blood

  6      draw on that particular day?

  7      A.    Yes.    My supervisor informed me there was a court order to

  8      get this done.

  9                   MR. SCHENSE:     Thank you.     That's all I have.

 10                   THE COURT:     Very well.     Cross-examination.

 11                   THE DEFENDANT:       More questions, Your Honor.

 12                   THE COURT:     No.    Just a moment.   Counsel, you may

 13      proceed.

 14                                  CROSS-EXAMINATION

 15      BY MR. SHARP:

 16      Q.    Deputy Anderson, as I understand it, you were carrying out

 17      a court order for the purposes of collecting a blood draw to

 18      test for tuberculosis; is that correct?

 19      A.    That is the way I understood it, yes.

 20      Q.    And this happened earlier this year, not back in 2017; is

 21      that correct?

 22      A.    Yes.

 23      Q.    Does the marshal's office from time to time get called

 24      upon to collect samples for DNA?

 25      A.    Yes.    When we process prisoners, we occasionally will take
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 77 of 179 - Page ID # 1606

         Anderson - Redirect                                                      626

  1      DNA if the investigating agency hasn't already done so.

  2      Q.    Is that -- is it correct that that's done by using buccal

  3      swabs to basically swish it around in someone's mouth, and then

  4      you put it in a tube and take their fingerprint?             Is that

  5      correct?

  6      A.    That is correct.

  7      Q.    Was that done in March of this year with Mr. Parsons?

  8      A.    Not as far as I know of, no.

  9      Q.    Okay.    You didn't have a court order for collection of DNA

 10      in March of this year; is that correct?

 11                  MR. SCHENSE:     I'm sorry to interrupt, Mr. Sharp, but

 12      that is beyond the scope of direct, any DNA testimony.

 13                  THE COURT:     Okay.   Overruled.

 14      A.    As far as I know, there was no court order for DNA, and I

 15      did not take any DNA, and I'm not aware of anybody else taking

 16      DNA, to my knowledge.

 17                  MR. SHARP:     Nothing further, Your Honor.

 18                  THE COURT:     Redirect.

 19            (An off-the-record discussion was had between the

 20      defendant and counsel.)

 21                                REDIRECT EXAMINATION

 22      BY MR. SCHENSE:

 23      Q.    Do you recall the name of the facility or the address?

 24      A.    I do not.    I wrote a report on it.        I don't have it in

 25      front of me.     I do not recall the name or address of the
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 78 of 179 - Page ID # 1607

                                                                                   627

  1      facility at this time.

  2      Q.    Fair enough.     Did you see the court order, or were you

  3      advised that a court order existed?          If you recall.

  4      A.    I don't recall.      I may have seen it briefly.        I just can't

  5      remember.    I was definitely made aware there was a court order,

  6      though, but I can't remember if I physically saw it or not.

  7                  MR. SCHENSE:     Very good.     Thank you.     That's all.

  8                  THE COURT:     Very well.     May this witness step down?

  9                  MR. SCHENSE:     Yes, Judge.

 10                  THE COURT:     All right.     Thank you.     Deputy Anderson,

 11      you may step down.

 12            You may call your next witness.

 13                  MR. SCHENSE:     I'd call Mr. Michael Parsons.

 14                  THE COURT:     Mr. Parsons, if you'd approach the stand.

 15                  THE DEFENDANT:     May I have something to write with in

 16      case I need to make a note?

 17                  THE COURT:     You're a witness, sir.        You don't need

 18      anything to write with.

 19                  THE DEFENDANT:     I typically take notes.

 20                  THE COURT:     You can bring your pen.

 21            Marshal, I'll have you stay with him.            Thank you.

 22            You may take a seat.

 23            Adjust the microphone.

 24            We'll have you sworn.

 25                  COURTROOM DEPUTY:      Please state and spell your name
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 79 of 179 - Page ID # 1608

         Parsons - Direct                                                         628

  1      for the record.

  2                  THE WITNESS:     Your Honor, may I pass this back to

  3      Mr. Schense?     This is the question list.         I didn't have an

  4      extra copy for him, sir.

  5                  THE COURT:     Mr. Schense, you may approach.

  6              All right.   And the deputy clerk has asked you to state

  7      your name and spell it for the record.

  8                  THE WITNESS:     I am Ambassador Michael Parsons,

  9      M-i-c-h-a-e-l, P-a-r-s-o-n-s.

 10                  COURTROOM DEPUTY:      Please raise your right hand.

 11                 MICHAEL W. PARSONS, DEFENDANT'S WITNESS, SWORN

 12                  THE COURT:     All right.    Very well.     You may proceed.

 13                                 DIRECT EXAMINATION

 14      BY MR. SCHENSE:

 15      Q.      You've identified yourself as Ambassador Michael Parsons;

 16      true?

 17      A.      That's correct.

 18      Q.      You are the ambassador for whom?

 19      A.      I am the ambassador for the Tsilhqot'in Nation, country of

 20      Chilcotin, and I'm more than happy to spell it if that would

 21      assist in identifying the nation.         It's --

 22      Q.      Go ahead.

 23      A.      The Tsilhqot'in Nation is spelled T-S-I-L-H-Q-O-T-I-N.

 24      There's a hyphen [sic] between the "T" and the "I" at the end

 25      of the word.     It's pronounced Tsilhqot'in.         It is a Native
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 80 of 179 - Page ID # 1609

         Parsons - Direct                                                         629

  1      American nation in what you would recognize as British

  2      Columbia.     As a matter of fact, two-thirds of British Columbia

  3      is the Tsilhqot'in Nation.

  4                  MR. SHARP:     Your Honor, I'll object to this as being

  5      voluntary.

  6                  THE COURT:     Narrative.     The objection is sustained.

  7      It'll be question and answer.

  8            You may proceed, counsel.

  9      BY MR. SCHENSE:

 10      Q.    Wait.    Wait.

 11      A.    And the country is --

 12                  THE COURT:     No, sir.     There's no question pending.

 13                  THE WITNESS:     Oh.   He asked me the spelling.        Okay.

 14      I'm sorry.

 15                  THE COURT:     You did spell it.      Thank you.

 16      BY MR. SCHENSE:

 17      Q.    And do you hold any other positions with the Tsilhqot'in

 18      Nation, the country of Chilcotin?

 19      A.    When I was originally adopted by the nation, I was made an

 20      associate justice of their court system.           Shortly after that

 21      they ascertained that my skill sets allowed me to be more of a

 22      benefit to the nation as their ambassador, so I was redirected

 23      as to the status of their ambassador.          I am a member of the

 24      Chilcotin National Congress, which is the governing body of the

 25      Tsilhqot'in Nation.      That is where the hereditary chiefs govern
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 81 of 179 - Page ID # 1610

         Parsons - Direct                                                         630

  1      from.

  2      Q.      And when were these -- when were these designations

  3      afforded to you, what year?

  4      A.      The adoption was in 2015.      The appointment as an associate

  5      justice was in 2015.       The appointment as their ambassador was

  6      January 1st, 2016, and being made a member of the Chilcotin

  7      National Congress occurred shortly after that.            Somewhere

  8      around March of 2016 is when I received notice of that.

  9      Q.      You referenced your skill set was such that you were a

 10      more valued individual for the country of Chilcotin; is that

 11      true?

 12      A.      That's correct.

 13      Q.      And in terms of your skill set, does that have to do with

 14      your educational background along with your employment

 15      background?

 16      A.      It has to do with educational experience, work experience,

 17      life skills, my ministry, my culture.

 18      Q.      Well, let's go through those, then.

 19      A.      The entire package.

 20      Q.      Yes.   I want you to tell the jury a little bit about

 21      your -- and we'll go through them individually.            What is your

 22      educational background?

 23      A.      I have a degree in mechanical engineering.

 24      Q.      And what is your employment background?

 25      A.      Well, I've been a manager with Federal Express over
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 82 of 179 - Page ID # 1611

         Parsons - Direct                                                         631

  1      aircraft and trucking operations for a number of years with

  2      Federal Express before I left.

  3            Then I was involved as an adjunct faculty member teaching

  4      professional small business at Southwestern College in Memphis.

  5      I did that for about six years.

  6            The Mrs. and I own a farm.        We raise organic hay and dairy

  7      goats.     We have a very simple lifestyle.        We're both engineers,

  8      we both have similar interests, but I am a licensed general

  9      contractor still trying to finish building my home.             I've been

 10      a licensed home inspector in Tennessee.

 11            I have held virtually all of the mechanical licenses that

 12      Tennessee offers at one time or another.           Been a consultant.

 13      Actually, I've been an expert witness, deemed by Shelby County

 14      as an expert witness regarding construction evaluation.

 15            I was also a volunteer for the United States Air Force for

 16      four years as a pilot in their Civil Air Patrol program.

 17            And as you might notice, this -- this is part of my

 18      ministry.     I am a Native American minister almost born in the

 19      church.     My family is members of the Frayser Baptist Church in

 20      Memphis.

 21            I was saved at five, baptized at eight by Brother

 22      Campbell, and I've been a follower of Christ my whole life.              My

 23      desire to teach --

 24                  MR. SHARP:    Your Honor, I'm going to object to this.

 25      It's turning into a narrative.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 83 of 179 - Page ID # 1612

         Parsons - Direct                                                         632

  1                   THE COURT:   The objection is sustained.

  2            Question and answer, please.         Thank you.

  3      BY MR. SCHENSE:

  4      Q.    Is it because of all of what you've just described to the

  5      jury that formed this special skill set that you referenced

  6      earlier?

  7      A.    That, including that I have a desire to have the truth be

  8      known, and I do research.        I do a lot of research.       World

  9      history, Native American history, European history, all kinds,

 10      biblical history, and what I try to do is expose the truth in

 11      corruption in government to which -- I had a radio talk show

 12      called the Voice of Truth with Mike Parsons.

 13                   MR. SHARP:   We're engaging in a narrative.

 14                   THE COURT:   The objection is sustained.

 15            Question and answer, please.

 16      BY MR. SCHENSE:

 17      Q.    So all of that too supported the skill set which the

 18      Tsilhqot'in Nation and the country of Chilcotin thought was --

 19      thereby thought was prudent to give you these positions within

 20      the country of Chilcotin.        Is that fair to say?

 21      A.    In the Native American culture --

 22      Q.    No, no, no.     Yes; is that fair to say?

 23      A.    Yes.

 24      Q.    And you said you came into the Tsilhqot'in Nation, or you

 25      were accepted, you and Mrs. Parsons, your wife, in -- I'm
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 84 of 179 - Page ID # 1613

         Parsons - Direct                                                           633

  1      sorry.    What year did you say that was?

  2      A.    That was in 2015.

  3      Q.    And the process in which to be accepted into the country

  4      of Chilcotin that you went through with you and your wife, that

  5      was done by whom?      Who authorizes that?

  6      A.    Well, the power in the Tsilhqot'in Nation is with the

  7      hereditary chiefs, and we were recommended for adoption by the

  8      Universal Supreme Court Chief Justice.          Sue Holland had made

  9      reference to me to the grand chief -- he's the top grand chief,

 10      there's six of them in the nation -- about me and bringing me

 11      on as someone to assist and work with the Nation and after --

 12                   MR. SHARP:     Your Honor, I'm going to object.        The

 13      witness has answered the question.

 14                   THE COURT:     Sustained.   Question and answer, please.

 15      BY MR. SCHENSE:

 16      Q.    And so --

 17      A.    -- the hereditary grand chiefs --

 18                   MR. SHARP:     Your Honor, I object.

 19                   MR. SCHENSE:     Let me -- I know what question to ask.

 20                   THE COURT:     Okay.

 21      BY MR. SCHENSE:

 22      Q.    Who actually then -- you were -- you were adopted into the

 23      country of Chilcotin?

 24      A.    Yes.

 25      Q.    But who actually approved that?         That's my question.         Who
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 85 of 179 - Page ID # 1614

         Parsons - Direct                                                         634

  1      approved it?

  2      A.    The hereditary grand chiefs and the queen clan mothers.

  3      Q.    And what is a clan mother?

  4      A.    Well, they have the highest position of authority within

  5      the Tsilhqot'in Nation.       They are the highest level of elders

  6      there, the hereditary bloodline of the Tsilhqot'in Nation.

  7      Q.    And who are the hereditary grand chiefs?           I don't want

  8      names, but how do they get to such a position?

  9      A.    These are bloodline Chilcotin.         They are pure Chilcotin

 10      traditionalists in every way.        They've lived on the land

 11      perpetually, and they derived their status as a grand chief

 12      through an election process by which the elders of the

 13      communities select them, and they remain in that position

 14      perpetually.

 15      Q.    You were accepted into the country of Chilcotin, then, by

 16      not only the hereditary grand chiefs, but also by the clan

 17      mothers?

 18      A.    Correct.

 19      Q.    Did you exercise your authority as an ambassador or an

 20      associate chief justice or a diplomat with the country of

 21      Chilcotin?

 22      A.    I did.

 23      Q.    How?

 24      A.    On many occasions.      I have reviewed a few of their cases

 25      and made rulings on those.        I have provided a copy and
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 86 of 179 - Page ID # 1615

         Parsons - Direct                                                         635

  1      follow-up of the notification of new country of the Chilcotin

  2      to the United Nations Secretary General Ban Ki-moon in July of

  3      2016.     I have communicated with the United Nations on many

  4      occasions as well as the State Department and the Secretary of

  5      State with the state of Tennessee because I am currently

  6      working on, have been for ongoing two years, a timber deal with

  7      a Chinese company that's actually owned by the Chinese

  8      government who wants to purchase a billion dollars' worth of

  9      timber a year from the Tsilhqot'in nation.

 10      Q.      Okay.    But let's stop there.     Now, were you still

 11      exercising those duties in January of 2017?

 12      A.      When I was traveling?

 13      Q.      Yes.

 14      A.      Yes.    I was on official business for the Tsilhqot'in

 15      Nation.

 16      Q.      Very good.    Okay.   Now, before we go any further, is there

 17      an area or a body of land contained in Canada, specifically

 18      British Columbia, that encompasses the Tsilhqot'in Nation, the

 19      country of Chilcotin?

 20      A.      Well, actually, it's not in Canada.        Canada surrounds it.

 21      It has been there for a thousand years.           It's recognized by

 22      Canada.

 23      Q.      We'll go into that, but my question is:         Is there a

 24      designated --

 25      A.      Yes.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 87 of 179 - Page ID # 1616

         Parsons - Direct                                                         636

  1      Q.    -- area of land --

  2      A.    There's a Chilcotin territory recognized by British

  3      Columbia.

  4      Q.    Very good.     And where is that located, generally speaking,

  5      for the jury, and what is the approximate size of that land?

  6      A.    Okay.    The Chilcotin territory.       If you're familiar with

  7      British Columbia or just north of Washington state and Idaho,

  8      in the western tip of Montana, about 50 miles north of the

  9      border on the southeast corner, is a town called Kamloors.

 10      That would be the southeasternmost quadrant of the Tsilhqot'in

 11      Nation.     And then if you go over towards Vancouver Island,

 12      50 miles just short of Vancouver Island would be the

 13      southwestern quadrant of the Tsilhqot'in Nation.

 14            Proceeding northward up past Bella Coola Inlet to the

 15      Tweedsmuir mountain range would be the northwestern quadrant.

 16      And then over to just south of Prince George, about 150 miles

 17      north of Williams Lake and a hundred miles east of the Fraser

 18      River, is the northeastern quadrant.          And it is effectively the

 19      size of Nebraska.

 20      Q.    And it has been established as that territory for how

 21      long, approximately?

 22      A.    Well, through royal proclamation the King of England

 23      recognized the Tsilhqot'in Nation in 1763 before --

 24                  MR. SHARP:    Your Honor, I'm going to object to

 25      Mr. Parsons getting into legal matters.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 88 of 179 - Page ID # 1617

         Parsons - Direct                                                         637

  1                  THE COURT:     Okay.   Sustained.

  2                  MR. SCHENSE:     All right.

  3      A.    It's public record.

  4      BY MR. SCHENSE:

  5      Q.    No, no, no.

  6      A.    It's not a legal matter.

  7                  THE COURT:     The objection is sustained, sir.

  8            You may proceed.

  9      BY MR. SCHENSE:

 10      Q.    Mr. Parsons, it has been so designated since you became

 11      affiliated with the Tsilhqot'in Nation and the country of

 12      Chilcotin when you were adopted in; correct?

 13      A.    They've been known as the Tsilhqot'in Nation for virtually

 14      a thousand years and recognized by Canada since the Hudson

 15      Compact.

 16                  MR. SHARP:     I'm going to object again.       Involuntary

 17      and engaging in a narrative.

 18                  THE COURT:     Sustained.

 19                  MR. SCHENSE:     Very good.

 20      BY MR. SCHENSE:

 21      Q.    Were you in Nebraska in January of 2017?

 22      A.    I was.

 23      Q.    Did you just indicate to me a couple of minutes ago that

 24      you were on official business?

 25      A.    I was, that's true.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 89 of 179 - Page ID # 1618

         Parsons - Direct                                                          638

  1      Q.    And can you tell the jury what that official business was?

  2      A.    Yes.    I was traveling en route on official business for

  3      the Tsilhqot'in Nation, specifically to finalize the timber

  4      deal with the Tennessee buyer -- or the Tennessee logging

  5      company that's going to manage the logging operation for the

  6      Tsilhqot'in Nation and the buyer for the Chinese company.

  7            We had a meeting scheduled where there was going to be a

  8      ceremonial process through Native American customs of -- it's

  9      called making of relations, and a sacred giveaway would be

 10      performed.     As a Native American minister, I would be

 11      officiating that, and then the documents would be signed.                We

 12      had ceremonial pens, and everything was ready to go forward so

 13      that the Chilcotin can start establishing development of their

 14      own natural resources.

 15      Q.    There was earlier testimony by a government's witness that

 16      you were on your way to Montana to visit an elderly couple.

 17      Tell us about that, please.

 18      A.    Well, excuse me.      The trip included stopping at a location

 19      where -- there is a port of entry coming in and out of Canada.

 20      You have ports of entry where you stop and you check in, and as

 21      a tribal Native American, I have a status card, and via the Jay

 22      Treaty, Canada and the United States recognizes these.              I have

 23      no other credentials, ID, at all; and, therefore, they have to

 24      verify who I am.

 25                   MR. SHARP:   I'm going to object again on him
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 90 of 179 - Page ID # 1619

         Parsons - Direct                                                         639

  1      testifying to what the law is.

  2                   THE WITNESS:     Oh.

  3                   THE COURT:     Sustained.     You --

  4      A.    And we were going to stop --

  5                   MR. SCHENSE:     No, no, no.     Wait.

  6                   THE COURT:     Sustained.     There will be question and

  7      answer.

  8            You may proceed.

  9                   MR. SCHENSE:     Thank you.

 10      BY MR. SCHENSE:

 11      Q.    You were on your way to Montana to visit an elderly

 12      couple?    Yes or no.

 13      A.    That was part of the plan, yes.

 14      Q.    Okay.    And your intention after the -- were you going to

 15      Montana from -- were you specifically in Nebraska at the

 16      Arapahoe Airport when you were in Nebraska January 2017?

 17      A.    Was I at the Arapahoe Airport?

 18      Q.    Yes.

 19      A.    Is that the question?         Yes.

 20      Q.    And that's part of the -- you were en route.            That was

 21      part of the en route, was it not?

 22      A.    That's correct.

 23      Q.    And you were then going directly to Montana; is that

 24      correct?

 25      A.    There would have possibly been one other stop depending on
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 91 of 179 - Page ID # 1620

         Parsons - Direct                                                         640

  1      the weather at that time of year.         The weather is ever

  2      changing, and the necessities of anyone that flies knows that

  3      you're apt to have to stop and wait for weather to pass

  4      through.

  5      Q.     And then your ultimate destination was --

  6      A.     That's it.    That's as far as I knew to go.         I didn't have

  7      any other instructions beyond that to go anywhere because I did

  8      not have the actual final meeting place.           For purposes of the

  9      security of the nation given the fact -- the history of Canada

 10      intervening in the internal affairs of the Tsilhqot'in Nation

 11      for so long --

 12                  MR. SHARP:    I'm going to object to this as being an

 13      irrelevant narrative.

 14                  THE COURT:    Sustained as to both.

 15      A.     I didn't know the final destination until I got there.

 16                  THE COURT:    You may proceed with the question.

 17      BY MR. SCHENSE:

 18      Q.     All right.    You didn't know the final destination.          Yes,

 19      sir?

 20      A.     No, I did not.

 21      Q.     All right.    You also -- and I'm not going to put it on the

 22      screen, but there was also testimony by a government's witness

 23      about certain materials or things that were found on the plane.

 24      There were a couple of bags from -- I believe it was Walmart.

 25      Do you recall that testimony?
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 92 of 179 - Page ID # 1621

         Parsons - Direct                                                         641

  1      A.    I do.

  2      Q.    And was that -- were those materials on the plane?

  3      A.    Those were ceremonial gifts.

  4      Q.    Yes?

  5      A.    Yes.

  6      Q.    So was that on the plane?

  7      A.    Yes.

  8      Q.    And they were ceremonial gifts for what reason, and to

  9      whom were they going to be given?

 10      A.    Those were to be given to the queen clan mothers.             It's a

 11      simple --

 12                   MR. SHARP:   Objection, he's answered the question.

 13                   THE COURT:   Sustained.

 14      BY MR. SCHENSE:

 15      Q.    And why would they be going -- why were they going to be

 16      given -- were they going to be given by you?

 17      A.    By me.

 18      Q.    And why were you going to give the clan mothers these

 19      gifts?

 20      A.    In Native American culture the sacred giveaway is a

 21      tradition in showing respect for elders, and as a token of that

 22      respect, a customary gift to women are blankets.             The customary

 23      gift to men would be a weapon.         That would be the knives that

 24      were also on the plane that mysteriously apparently

 25      disappeared.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 93 of 179 - Page ID # 1622

         Parsons - Direct                                                         642

  1      Q.    Well, so the gifts would have been the blankets for the

  2      clan mothers?

  3      A.    Correct.

  4      Q.    Are the clan mothers typically -- what is the -- are they

  5      older women?

  6      A.    They are, they are.

  7      Q.    Are they the seniors of the community?

  8      A.    They are.

  9      Q.    And I'm also assuming that as a hereditary grand chief,

 10      one would be more -- obviously more senior to obtain such a

 11      position; is that a fair statement?

 12      A.    Not always.     The clan mother doesn't have to be the eldest

 13      one of the community, nor does the hereditary grand chief.

 14      It's based on blood lineage.        The hereditary grand chiefs'

 15      wives typically become the clan mothers through -- it's a

 16      matriarch system.      The bloodlines run through the female side

 17      of the family.

 18      Q.    Okay.    And in terms of the grand chiefs, same thing?

 19                  MR. SHARP:    I'm going to object to this on relevance

 20      grounds.

 21                  THE COURT:    Sustained.     I presume -- I mean, we've

 22      determined that gifts were being given to each.            Okay.

 23      BY MR. SCHENSE:

 24      Q.    The knives, though, what were they in?           Were those on the

 25      plane also?     And then we're going to move on.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 94 of 179 - Page ID # 1623

         Parsons - Direct                                                         643

  1      A.    Yes.    They were brand-new in shrinkwrapped packaging.            I

  2      think I paid 10 or $20 apiece at Tractor Supply.             They were

  3      camouflage yellow with locked blades, and they had a pin on it

  4      so you could break out a window.         They were basically tools you

  5      could put in your car in case you were stranded, like, if you

  6      run off the road into a ditch and you need to cut yourself out

  7      of a seatbelt and break out the glass.

  8            These were just a token of the sacred giveaway in the --

  9      you know, the cultural identifying with the traditions of the

 10      Cherokee Nation and -- which I'm from, it's very similar to the

 11      Tsilhqot'in Nation, and many nations practice this same

 12      philosophy as the -- as a Native American medicine man ordained

 13      through the Native American Church in Nemenhah, the traditional

 14      customs follow --

 15                   MR. SHARP:   Your Honor, I would object again to him

 16      engaging in a narrative.

 17                   THE COURT:   Sustained as to narrative.

 18            You may proceed.

 19      BY MR. SCHENSE:

 20      Q.    Mr. Parsons, you've heard all of the testimony during the

 21      course of this trial; correct?

 22      A.    Well, I have 50 percent hearing.         I've heard most of it.

 23      I think the only exception would be some of the things the

 24      judge has spoken of while the jury has been out, but other than

 25      that I've heard pretty much everything, yes.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 95 of 179 - Page ID # 1624

         Parsons - Direct                                                         644

  1      Q.    And there's been testimony about certain things that were

  2      found in the plane?

  3      A.    I've heard what they alleged.

  4      Q.    I'm going to ask you this directly.          Did you put Exhibit 1

  5      in the plane?

  6      A.    You're referring to the gun?

  7      Q.    Yes.

  8      A.    No.

  9      Q.    Did you know the gun was in the plane?

 10      A.    No.

 11      Q.    There was a lot of material -- luggage, boxes, et

 12      cetera -- in the rear of the plane; is that true?

 13      A.    In the back seat of the plane.

 14      Q.    In the back seat of the plane.         Is that true?

 15      A.    That's true.

 16      Q.    And you're telling the jury here this morning that you did

 17      not put nor did you have any knowledge of that gun in the

 18      plane?

 19      A.    No.    And anybody that walked by the plane and looked in

 20      the back window that shows right into that rear compartment

 21      would have been able to see that, because the only thing back

 22      there were the three blankets or the gifts; the cover for the

 23      airplane tail section, which was in the back compartment, which

 24      is very light.     And given the fact that the plane is situated

 25      in such a configuration that you literally can't put anything
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 96 of 179 - Page ID # 1625

         Parsons - Cross (Sharp)                                                  645

  1      back there, that was off the center of gravity.

  2            No one in their right mind would put something as heavy as

  3      that rifle back there and think they're going to fly a plane

  4      safely, because that changes the center of gravity to the rear

  5      too extreme that it would be unstable to fly the plane.              As a

  6      matter of fact, in the owner's manual it limits your weight

  7      back there at, I believe, less than 5 pounds.

  8                  MR. SCHENSE:     Judge, may I have a moment, please?

  9                  THE COURT:     You may.

 10                  MR. SCHENSE:     I believe that's all I have at this

 11      point.    Thank you.

 12                  THE COURT:     All right, very well.      Cross-examination.

 13                  MR. SHARP:     Yes, Your Honor.

 14                                 CROSS-EXAMINATION

 15      BY MR. SHARP:

 16      Q.    Mr. Parsons, we've heard a lot about your background.

 17      Where were you born?

 18      A.    Well, I believe it was John Gaston Hospital.

 19      Q.    Well, what city and state?

 20      A.    Well, I don't reference your references to city and state.

 21      In the United States, which is a corporation, they use those

 22      terms.    This is referred to in the Native culture as Turtle

 23      Island, but effectively you would be looking at what you

 24      consider as Tennessee and --

 25      Q.    And so you were born --
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 97 of 179 - Page ID # 1626

         Parsons - Cross (Sharp)                                                  646

  1      A.    -- and --

  2      Q.    -- within the exterior borders of the United States of

  3      America; is that correct?

  4      A.    No, sir.     I was not born in the United States.         The United

  5      States is a corporation listed, and we've discussed that off

  6      the record.     They don't want the jury to know that, but it's a

  7      corporation.     It's not a place.      I know that sounds odd, but

  8      it's --

  9      Q.    Well, the place that you were born --

 10      A.    Memphis, Tennessee, for purposes of --

 11      Q.    Memphis, Tennessee.       Is that correct, sir?

 12      A.    That's where you're wanting to come is Memphis, Tennessee,

 13      yes, but we were --

 14      Q.    And you did not become a member of the -- is it Chilcotin

 15      or Tsilhqot'in?     How are you pronouncing it?

 16      A.    Well, the white man refers to it as Chilcotin.

 17      Q.    How do you pronounce it?

 18      A.    Chilcotin.

 19      Q.    Okay.    So you were --

 20      A.    I pronounce --

 21      Q.    -- adopted into the Tsilhqot'in Nation in 2015; is that

 22      right?

 23      A.    And I refer to it as Chilcotin for --

 24      Q.    This is a yes or no question, sir.          Were you adopted in,

 25      in 2015?
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 98 of 179 - Page ID # 1627

         Parsons - Cross (Sharp)                                                  647

  1      A.    May I answer the question?

  2                   THE COURT:     You can answer the question that's posed.

  3      If there are other questions, your counsel will have to ask it.

  4                   THE WITNESS:     Well, I would like to finish the first

  5      question, if I may.

  6                   THE COURT:     You've finished the first.

  7            You may rephrase your question.         This is

  8      cross-examination.

  9                   THE WITNESS:     Yes, sir.

 10                   THE COURT:     Listen to the question --

 11                   THE WITNESS:     I am.

 12                   THE COURT:     -- and answer the question.

 13            All right.     You may proceed.

 14      BY MR. SHARP:

 15      Q.    Were you adopted into the Nation in 2015?

 16      A.    Yes.

 17      Q.    So prior to that time you were not a member of the

 18      Tsilhqot'in Nation; is that correct?

 19      A.    That's correct.

 20      Q.    Now, as we've talked about your background, a couple other

 21      things, I guess, I want to ask about your background.              Have you

 22      ever been convicted of any criminal offenses punishable by

 23      imprisonment for more than one year?

 24      A.    That was expunged by the international court of the

 25      Universal Supreme Court in 2015, and it's been -- that has not
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 99 of 179 - Page ID # 1628

         Parsons - Cross (Sharp)                                                  648

  1      been rebutted by any court in this land.           So anything

  2      unrebutted stands as fact, so effectively those charges no

  3      longer exist, those convictions.

  4                  MR. SHARP:     I object to this witness testifying to

  5      what he believes the law to be and ask that his answer be

  6      stricken.

  7                  THE COURT:     The objection is sustained.

  8      BY MR. SHARP:

  9      Q.    Before we get to what may or may not have happened to the

 10      charges after the fact, you've been convicted of a couple of

 11      felony offenses, haven't you?

 12      A.    That's not true.

 13      Q.    Well, have you been convicted of aggravated assault?

 14      A.    No, sir.

 15      Q.    You were convicted but you believe later exonerated; is

 16      that right?

 17      A.    It's not a belief.      It's a fact under international law of

 18      this state.

 19      Q.    Sir, were you --

 20      A.    Can I finish?

 21                  MR. SHARP:     Your Honor, I would ask the witness to be

 22      instructed to listen to my question.

 23                  THE COURT:     You need to just --

 24                  THE WITNESS:     I need to finish the question [sic].

 25                  THE COURT:     No, sir.    You can -- if there's redirect
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 100 of 179 - Page ID # 1629

         Parsons - Cross (Sharp)                                                   649

   1     examination, you can answer at that time.            This is

   2     cross-examination.       Counsel will ask you questions.         You just

   3     answer the question.

   4            All right.    You may proceed, counsel.

   5     BY MR. SHARP:

   6     Q.     Before the exoneration you had been convicted of the

   7     offense of aggravated assault; correct?

   8     A.     Falsely.

   9     Q.     But you were convicted; correct?

  10     A.     Actually, no.     That was a --

  11     Q.     Did you go to trial?

  12     A.     Are you familiar with a judicial --

  13     Q.     I'm asking you if you went to trial on it.

  14     A.     There was a trial, yes.

  15     Q.     Did the jury return a verdict of guilty?

  16     A.     They did.

  17     Q.     Have you also been convicted of another felony offense

  18     that also is punishable by imprisonment for more than one year?

  19                 MR. SCHENSE:     Objection, relevance.

  20                 THE COURT:     Overruled.

  21     A.     But they didn't convict me.

  22     BY MR. SHARP:

  23     Q.     I've asked whether or not you, the person sitting in that

  24     witness box, has been convicted of any other felony offenses,

  25     anything punishable by imprisonment for more than one year.                 Do
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 101 of 179 - Page ID # 1630

         Parsons - Cross (Sharp)                                                   650

   1     you have another felony conviction?

   2     A.     No, sir.

   3     Q.     Were you convicted of failing to appear for trial in

   4     Tipton County, Tennessee?

   5     A.     No, sir.

   6                 MR. SCHENSE:     Objection, relevance.

   7                 THE COURT:     Overruled.

   8     BY MR. SHARP:

   9     Q.     Did you have a trial within the last 18 months in Tipton

  10     County, Tennessee?

  11     A.     No, sir.    That was for a juristic person.         That was not

  12     for me.

  13     Q.     Well, was there a trial for a juristic person named

  14     Michael Wayne Parsons that was held in Tipton County,

  15     Tennessee?

  16     A.     Yes, there was.

  17     Q.     And was the juristic person Michael Wayne Parsons found

  18     guilty by a jury?

  19                 MR. SCHENSE:     Judge, I'm going to object as to the

  20     form of the question, and it exceeds the -- I'm sorry.              I

  21     don't -- you don't -- form of the question.

  22                 THE COURT:     All right.     The objection is overruled.

  23     A.     That occurred after this false charge here.

  24     BY MR. SHARP:

  25     Q.     Sir, I'm asking you whether or not there was a trial for a
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 102 of 179 - Page ID # 1631

         Parsons - Cross (Sharp)                                                   651

   1     Michael Wayne Parsons on failure to appear in Tipton County,

   2     Tennessee.

   3     A.     After this charge.

   4     Q.     Was there a trial for that, sir?

   5     A.     After this charge.

   6     Q.     So there was a trial after this charge was brought; is

   7     that correct?

   8     A.     Yes, correct.

   9     Q.     And were you in attendance at that trial?

  10     A.     I was.

  11     Q.     Was there any other person at that trial named Michael

  12     Wayne Parsons?

  13     A.     No.   That's a corporate fiction that they go after -- that

  14     all-capital-letter name according to the U.S. printing style

  15     manual is a juristic person that -- under Title 28, Section

  16     3002 by definition the United States is a federal corporation,

  17     and they can -- a corporation can only sue another corporation

  18     unless there's a contract.        Without a contract it's a crime

  19     and --

  20     Q.     So basically you're saying that you are not subject to the

  21     jurisdiction of the court in Tennessee; is that correct?

  22     A.     I'm a live man.     The answer to that is no.

  23     Q.     No.   No, you're not subject to the jurisdiction of the

  24     court; correct?

  25     A.     Well, back -- back in 2009, by virtue of being a live man,
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 103 of 179 - Page ID # 1632

         Parsons - Cross (Sharp)                                                   652

   1     I was deceived.      Last year --

   2     Q.      I want to explore this failure to appear proceeding that

   3     we've talked about.       Somebody was convicted by a jury of

   4     failing to appear; is that accurate?

   5     A.      That's correct.

   6     Q.      And that somebody had the name Michael Wayne Parsons; is

   7     that correct?

   8     A.      That's the juristic person I'm referring to, correct.

   9     Q.      And you were in the court proceeding -- in the court

  10     proceedings when that happened; is that right?

  11                 MR. SCHENSE:     Judge, I'm going to object to the form

  12     of the question.       Could I be heard on it?

  13                 THE COURT:     Approach.

  14             (At sidebar)

  15                 THE COURT:     It is -- objection is as to form?

  16                 MR. SCHENSE:     Yes, Judge.     I believe this exceeds the

  17     proper scope of even cross-examination.           I think Mr. Sharp is

  18     allowed to ask:      Have you been convicted of a felony, or even

  19     to the extent of how many times, but to go into the facts and

  20     the jury trial and all of this I think just exceeds all of

  21     that.    And for the record, on behalf of Mr. Parsons, I would

  22     object to such questioning by Mr. Sharp.

  23                 THE COURT:     I think if your client will answer the

  24     question, I think Mr. Sharp is prepared to go on.

  25                 MR. SCHENSE:     I understand.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 104 of 179 - Page ID # 1633

         Parsons - Cross (Sharp)                                                   653

   1                 MR. SHARP:     Since we're up here, can I raise another

   2     matter that I intend to go into?          Mr. Parsons was -- has

   3     already testified that his purpose in being in Nebraska was

   4     that he was traveling on official business to Canada or

   5     Chilcotin to do this timber deal.          He had a trial date in

   6     Tipton County, Tennessee, of January 10th of 2017.              I'm told he

   7     cut off his ankle bracelet and failed to appear and was then

   8     arrested in Nebraska.       I don't want to go into the fact that

   9     that was a charge of being a felon in possession of a firearm,

  10     but I do intend to go into, unless the Court tells me I can't,

  11     that he skipped out on a trial date.

  12                 MR. SCHENSE:     Judge, given that, then, for the record

  13     I'd like to make an oral motion in limine to preclude the

  14     government from asking those questions.           It's highly

  15     prejudicial, 403, and I don't know that it's got any relevance

  16     to these proceedings.       And, again, I think it exceeds the

  17     proper scope of cross-examination.          For all of those reasons,

  18     I'd make the motion in limine.

  19                 THE COURT:     Very well.     And that motion in limine is

  20     overruled.     I'm not going to let you go into trying the case or

  21     anything, but I am going to -- he has testified that he was on

  22     official business traveling from the state of Tennessee to

  23     either Montana or the Chilcotin country, and if there is

  24     evidence that he may be asked about that it was for some other

  25     purpose, then I will allow that, then cross-examination no
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 105 of 179 - Page ID # 1634

         Parsons - Cross (Sharp)                                                   654

   1     further.     Thank you.

   2            (In open court)

   3                 THE COURT:     The objection is overruled.        You may

   4     proceed.

   5     BY MR. SHARP:

   6     Q.     Now, Mr. Parsons, you've told this jury that you were on

   7     your way to the country of Chilcotin to engage in some official

   8     business during January of 2017 when you stopped in Nebraska;

   9     is that correct?

  10     A.     I was on my way to Montana for a meeting as the ambassador

  11     of the Tsilhqot'in Nation in my official capacity to,

  12     specifically, Cut Bank, Montana.

  13     Q.     And I understood your testimony to be you were going to

  14     await further directions, though, because you had to go

  15     somewhere to meet with some Chinese representatives.              Did I

  16     have that right?

  17     A.     The meeting included the buyer for the Chinese company and

  18     the owners of the logging company from Tennessee as well as the

  19     hereditary grand chiefs, but until I got to that point, I had

  20     no way of knowing exactly if the meeting was going to be there

  21     or someplace else.

  22     Q.     Were you anticipating entering -- crossing the

  23     international border between the United States and Canada at

  24     that time?

  25     A.     I wasn't anticipating anything.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 106 of 179 - Page ID # 1635

         Parsons - Cross (Sharp)                                                   655

   1     Q.     Well, was that a possibility?

   2     A.     I don't know.

   3                 MR. SCHENSE:     Objection, asked and answered.

   4                 THE COURT:     Overruled.     But he's answered.      He said,

   5     "I don't know."

   6     A.     It's a port city so when you stop there they tell you what

   7     you can do or not do so it's up to --

   8     BY MR. SHARP:

   9     Q.     Now, in terms of whether or not you were traveling on

  10     official business, you landed in Arapahoe, Nebraska, on or

  11     about January 11th of 2017; is that accurate?

  12     A.     We did.

  13     Q.     And didn't you have some official business somewhere else

  14     on or about January 11th of 2017?

  15     A.     No, sir.

  16     Q.     Well, didn't you have a --

  17                 MR. SCHENSE:     Judge, I'd ask --

  18     BY MR. SHARP:

  19     Q.     -- court --

  20                 MR. SCHENSE:     I'm sorry, Mr. Sharp.       I'll let you ask

  21     the question first.       Well --

  22     BY MR. SHARP:

  23     Q.     Didn't you have a court appearance scheduled in Tipton

  24     County, Tennessee, on January 10th of 2017?

  25                 MR. SCHENSE:     Judge, I'd object, and I'd like to
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 107 of 179 - Page ID # 1636

         Parsons - Cross (Sharp)                                                   656

   1     renew my motion in limine.

   2                 THE COURT:     The objection grounds is what?

   3                 MR. SCHENSE:     Relevance and foundation.

   4                 THE COURT:     Overruled.     You may proceed.

   5     A.     The answer is no.      There was no court order for me to

   6     appear at any time in Tipton County Court.

   7     BY MR. SHARP:

   8     Q.     Did you have charges pending in Tipton County, Tennessee?

   9     A.     No, sir.    Those charges have been dismissed six times now.

  10     Q.     Did the -- was there some juristic person named Michael

  11     Parsons that had charges pending --

  12     A.     No, sir.

  13     Q.     -- in Tennessee -- let me finish the question -- in

  14     January of 2017?

  15     A.     No, sir.

  16     Q.     Had you been released awaiting trial by any court?

  17     A.     No, sir.

  18     Q.     Were you ever asked to wear an ankle bracelet or anything

  19     of that nature?

  20     A.     I was.

  21     Q.     Did you cut that bracelet off before you got in your plane

  22     and headed north?

  23                 MR. SCHENSE:     Objection, Judge, objection.

  24     A.     No, sir, I did not.

  25                 THE COURT:     Just a moment.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 108 of 179 - Page ID # 1637

         Parsons - Cross (Sharp)                                                    657

   1                  MR. SCHENSE:     Objection, motion in limine and

   2     relevance and foundation.

   3                  THE COURT:     All right.    Overruled as to each.      You

   4     may answer.

   5     A.     No, sir.    None of that's true.

   6     BY MR. SHARP:

   7     Q.     So you removed the bracelet?

   8     A.     No, sir.    That's not true either.

   9     Q.     What happened to the bracelet?

  10     A.     The lady that put it on removed it.

  11     Q.     Who's the lady that put it on?

  12     A.     Miss Penny is all I know.

  13     Q.     Ms. Penny Gregg that testified earlier in this trial?

  14     A.     No.   I don't know this lady's last name.          It's a different

  15     Miss Penny.

  16     Q.     Where is she employed?

  17     A.     In Tipton County, Tennessee.        I'm not sure the name of the

  18     company.

  19     Q.     Did you have a trial date?        Had you been told to show up

  20     for a jury trial on January 10th of 2017?

  21     A.     No, sir; no, sir.

  22     Q.     I understand you believe certain charges have been

  23     overturned by the Universal Supreme Court of the Chilcotin; is

  24     that correct?

  25     A.     The International Court of the Universal Supreme Court of
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 109 of 179 - Page ID # 1638

         Parsons - Cross (Sharp)                                                   658

   1     the Chilcotin notified Tennessee.          When they didn't respond,

   2     they proceeded to issue their orders, which were to exonerate

   3     me, after they reviewed the entire file.           This is before they

   4     ever adopted me, but because of my tenacity and integrity,

   5     that's what they saw in me, qualities that they wanted working

   6     with them for my efforts --

   7     Q.     The charges that you were exonerated on --

   8     A.     -- because I was --

   9     Q.     -- did any of those charges relate to charges that were

  10     pending in Tipton County, Tennessee, in January of 2017?

  11     A.     I had no pending charges in January of 2017 in Tipton

  12     County.    There was no warrant for my arrest that the FBI had

  13     when I was arrested.       I asked.    They've provided none here

  14     today or at any time.       That's the issue.      This is a false

  15     prosecution.     It's a crime.

  16     Q.     Now, you don't actually believe you're subject even to the

  17     jurisdiction of this court, do you?

  18     A.     This is not the Article III --

  19     Q.     I asked you a question.        Do you believe you're subject to

  20     the jurisdiction of this court?

  21     A.     Ambassadors are only subject to the supreme court.             This

  22     is not that court.       No, sir.

  23                 MR. SHARP:     I'm going to object to him expounding on

  24     what the law is, Your Honor, and ask him to be directed to

  25     answer the question.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 110 of 179 - Page ID # 1639

         Parsons - Cross (Sharp)                                                   659

   1                 THE WITNESS:     The jury needs to know.

   2                 THE COURT:     The answer will stand.       Answer the

   3     question as it's posed.

   4                 THE WITNESS:     Thank you, Your Honor.

   5     BY MR. SHARP:

   6     Q.     Do you believe you're subject to the jurisdiction of this

   7     court?

   8     A.     Pertaining to testimony, yes, I do.          At this moment most

   9     certainly.

  10     Q.     Now, you've testified that whatever felony convictions

  11     that might be out there for somebody -- the jurastic (phonetic)

  12     person Michael Wayne Parsons have been dismissed or -- and

  13     you've been exonerated; is that accurate?

  14     A.     It's a juristic person, not Jurassic.          Jurassic would be

  15     having to do with dinosaurs.

  16     Q.     Thank you for the explanation, sir.          Is it your

  17     understanding that all the felony offenses for Michael Wayne

  18     Parsons have been dismissed?

  19     A.     From 2009, yes.

  20     Q.     Do you have any other felony convictions besides that?

  21     A.     I do not.

  22     Q.     As such is there any reason that you're aware of that you

  23     would not be allowed to possess a firearm and ammunition?

  24     A.     No, sir.    I have no restrictions whatsoever.         I'm the

  25     ambassador of the Tsilhqot'in Nation, and under the Vienna
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 111 of 179 - Page ID # 1640

         Parsons - Cross (Sharp)                                                   660

   1     Convention on Diplomatic Relations, I am immune from

   2     prosecution, detention or arrest in this country.

   3     Q.     So there's no reason for you why you should not be able to

   4     have a firearm; is that correct?

   5     A.     No, not at all, if I chose to.

   6     Q.     Do you know who Michael -- or Matthew Lovan is?

   7     A.     I've met him one time.

   8     Q.     You bought a gun from him, didn't you?

   9     A.     I did.

  10     Q.     You bought an LAR-15 gun from him, didn't you?

  11     A.     I did.

  12     Q.     In fact, you bought the gun that's in this courtroom,

  13     Exhibit No. 1; is that right?

  14     A.     I don't know that to be true.        I've never examined that

  15     gun.

  16     Q.     Well, you've seen it as it's been passed around in the

  17     courtroom.      Does it appear to be the same gun?

  18     A.     I can't answer that truthfully because I haven't examined

  19     it.    If you'd like to give it to me, I'll examine it.

  20                 MR. SHARP:     May I approach the witness, Your Honor?

  21     I'll hold it myself.

  22                 THE COURT:     You may, and I would ask you to hold it

  23     yourself.

  24     BY MR. SHARP:

  25     Q.     Mr. Parsons, I'm holding in front of you what's been
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 112 of 179 - Page ID # 1641

         Parsons - Cross (Sharp)                                                     661

   1     marked as and received into evidence as Government's Exhibit 1.

   2     It's been rendered safe with a lock through the chamber.                  I'm

   3     going to turn it around so you can look at it.

   4     A.     I can't read the serial number.         Thank you.    Yeah.    Can

   5     you tilt it down just a little?         Your thumb's in the way.

   6     Thank you.

   7     Q.     Let me ask it this way.

   8     A.     Other than the attachments that are on it.           That wasn't on

   9     there the last time I saw it, which was in 2008.             Those are

  10     all -- I guess somebody put those on there.

  11     Q.     Does that otherwise appear to be the same firearm that you

  12     purchased from Matthew Lovan?

  13     A.     It does.

  14     Q.     And did you have any accessories with that that you bought

  15     at the time or added later?

  16     A.     No, sir.

  17     Q.     What happened to that gun?        Do you still have it?

  18     A.     Well, like Mr. Lovan said, he was in a financial bind.                   He

  19     was needing to make some money, and his friend Mr. Bravo, who

  20     had acquired a wolf hybrid from us for his child, who's

  21     learning disabled, autistic, he approached me about buying this

  22     back in 2007, actually, is when it was, and I had done some

  23     consulting work for Mr. Bravo.

  24                 MR. SHARP:     Your Honor, I'm going to object to this

  25     as not being responsive and volunteering.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 113 of 179 - Page ID # 1642

         Parsons - Cross (Sharp)                                                   662

   1                 THE COURT:     The objection is sustained.        I believe

   2     the question -- well, you can repose the question.

   3     BY MR. SHARP:

   4     Q.      What happened to the gun that you bought from Mr. Lovan?

   5     A.      I traded it off within about six months to a friend of

   6     mine.    I've got a farm, and I needed a hay baler.

   7     Q.      Who's the friend?

   8     A.      Jerry Thomas.

   9     Q.      And where does he live?

  10     A.      Jerry passed away.

  11     Q.      How long ago did Mr. Thomas pass away?

  12     A.      In July of last year.

  13     Q.      All right.   Where does he live?

  14     A.      Jerry lived in Mississippi.

  15     Q.      All right.

  16     A.      I don't remember his address.

  17     Q.      How long did he live in Mississippi?

  18     A.      Oh, he's been there all of his adult life that I've known.

  19     I've known him for -- since 1991.          He's always lived in

  20     Mississippi.

  21     Q.      You said he passed away.      Had he been in poor health for

  22     some time?

  23     A.      No, not at all.     He had a -- what I was told was that he

  24     had an aneurysm and died.

  25     Q.      Did he live for all the time that you knew him in
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 114 of 179 - Page ID # 1643

         Parsons - Cross (Sharp)                                                   663

   1     Mississippi?

   2     A.     Yes.

   3     Q.     All right.     Did he live in Tennessee at any point in time?

   4     A.     I believe he was born and raised in Memphis until he

   5     graduated high school and his parents moved to Mississippi, and

   6     that's where they lived from then on.

   7     Q.     In December to January of 2017, where was this gentleman

   8     living?

   9     A.     At his farm.

  10     Q.     In Mississippi?

  11     A.     Yes.

  12     Q.     All right.     Did you ever see the gun after you sold or --

  13     gave it to him or sold it to him?

  14     A.     We traded for work, and, no, I hadn't seen it since then.

  15     Q.     So you never saw him, for instance, bring the gun to

  16     Tennessee in January of 2017?

  17     A.     No.     I believe he --

  18     Q.     Has he ever been on a plane of yours?

  19     A.     No.

  20     Q.     Now, you're a pilot; is that correct?

  21     A.     I am.

  22     Q.     You paused.     Are you or are you not a pilot?

  23     A.     I'm trying to think of -- I'm not a licensed pilot through

  24     the United States for purposes of piloting a plane in the

  25     United States.      I was -- at one time, as I mentioned, I was a
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 115 of 179 - Page ID # 1644

         Parsons - Cross (Sharp)                                                       664

   1     First Lieutenant with the United States Air Force, flew Special

   2     Ops missions for them for four years and flew constantly.                 I

   3     was working on being a pilot for FedEx at one time.              But as the

   4     ambassador of the Tsilhqot'in Nation and as a tribal member

   5     from the Tsilhqot'in Nation, I'm no longer obligated to have a

   6     pilot's license.      Actually, I can't have one.        But I can still

   7     operate -- it's just like when Vladimir Putin comes to this

   8     country or other --

   9                 MR. SHARP:     Okay.   I'm going to object to this as --

  10     A.     They don't have --

  11                 MR. SHARP:     -- volunteered.

  12                 THE COURT:     Yeah.

  13     A.     There's no pilot's license for --

  14                 MR. SHARP:     Objection, ask that the witness be

  15     instructed to --

  16                 THE COURT:     Sustained.     Answer the questions that are

  17     posed.

  18            You may proceed.

  19     BY MR. SHARP:

  20     Q.     You own a plane or at least owned a plane in January of

  21     2017; is that right?

  22     A.     That's the property of the Tsilhqot'in Nation.

  23     Q.     Well, there was a piece of paper that was with you when

  24     you were arrested that said you were the owner of the plane;

  25     isn't that correct?
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 116 of 179 - Page ID # 1645

         Parsons - Cross (Sharp)                                                   665

   1     A.     No, sir.

   2                 MR. SHARP:     May I approach, Your Honor?

   3                 THE COURT:     You may.

   4                 MR. SHARP:     May I have Exhibit 9, I believe it is?          I

   5     can put it on the screen, actually.          Let me do this that way.

   6                 THE COURT:     Exhibit 9?

   7                 MR. SHARP:     It's either 9 or 15.

   8                 THE COURT:     Exhibit 9.

   9                 MR. SHARP:     Yeah.   Okay.    I'm going to ask that

  10     Exhibit No. 9, Your Honor, be published on the screen.

  11                 THE COURT:     You may.     It should be in front of you in

  12     a moment.

  13                 MR. SHARP:     Oh, we don't have it on there?

  14     BY MR. SHARP:

  15     Q.     Now, Mr. Parsons, I'm going to place Exhibit No. 9 on the

  16     overhead here.      This document was actually with you when you

  17     were arrested in Nebraska; isn't that correct?

  18     A.     I believe this was in the plane in the red bag.

  19     Q.     Right.     It arrived to Nebraska with you; correct?

  20     A.     It would, that's correct.

  21     Q.     And is it also correct that that document indicates about

  22     halfway down that the registered owner is Michael Parsons?

  23     A.     Well, no.     Actually, if you notice, it has --

  24     Q.     Does it say registered owner Michael Parsons?

  25     A.     No, it does not.     It has a cross that says loss payee to
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 117 of 179 - Page ID # 1646

         Parsons - Cross (Sharp)                                                   666

   1     the side.     It's a dual purpose form.       You could be the

   2     registered owner or the loss payee.          I was not the registered

   3     owner.    There is no registered owner.         It's the property of the

   4     Tsilhqot'in Nation.       I acquired --

   5     Q.     So there's no registered owner of this plane?

   6     A.     No, sir.

   7     Q.     Is that your testimony, sir?

   8     A.     The Tsilhqot'in Nation does not register its airplanes.

   9     Neither does the United States Air Force.            Air Force One, it's

  10     not registered anywhere.

  11                  MR. SHARP:    I'm going to object to that last

  12     volunteered statement.

  13                  THE COURT:    The objection is sustained.        It is --

  14     just a minute.      The testimony is stricken, and the jury is

  15     ordered to disregard the ownership of Air Force One.

  16            You may proceed.

  17     BY MR. SHARP:

  18     Q.     You also had paid to hangar that airplane, hadn't you?

  19     A.     In Arapahoe?

  20     Q.     No.   Down in Tennessee.

  21     A.     Oh, yes.

  22     Q.     Where did you keep it hangared at?

  23     A.     Oh, one month at -- it was there in Tennessee, yeah.

  24     Q.     So who had effective control over that airplane back in,

  25     say, December and January of 2017?
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 118 of 179 - Page ID # 1647

         Parsons - Cross (Sharp)                                                   667

   1     A.      That would have been me or the person who has a loan

   2     outstanding for a portion of the plane, which would have been

   3     the owner of the timber harvesting company, Steve Sweat.

   4     Q.      How about the individual that lived in Mississippi that

   5     you sold the gun to?       Did he have control of the plane in

   6     December and January of 2017?

   7     A.      I never sold him a gun.      We traded work.      And, no, he's

   8     never been in the plane, never had access to the plane.

   9     Q.      Now, on -- you were arrested in Arapahoe, Nebraska, on

  10     January 11th of 2017.       When in relation to that had you taken

  11     off from Tennessee heading north?

  12     A.      Can you repeat that date again?

  13     Q.      Well, you were -- we've heard during this trial that you

  14     were arrested on January 11th of -- actually January 12th of

  15     2017.    When in relation to that had you taken off from

  16     Tennessee?

  17     A.      I believe it was the 9th.

  18     Q.      And where did you take off from?

  19     A.      The airport.

  20     Q.      Where?

  21     A.      In Tennessee.

  22     Q.      What city?

  23     A.      Jackson.

  24     Q.      Did you come directly to Nebraska, or did you fly

  25     someplace else first?
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 119 of 179 - Page ID # 1648

         Parsons - Cross (Sharp)                                                   668

   1     A.      Well, I had to stop along the way for fuel.          It's a long

   2     trip.

   3     Q.      Did you do any overnight stays anywhere?

   4     A.      I did.

   5     Q.      Where did you do an overnight stay at?

   6     A.      I can't remember the name of the airport.          It was in --

   7     just on the other side of the line of Spring- -- where

   8     Springfield, Missouri, is, just on the other side of the line

   9     in Kansas, a small airport.         I can't remember the name of it.

  10     Q.      Now, you saw the picture of everything that had been taken

  11     out of the airplane that Agent Czaplewski went through a day or

  12     so ago in trial.      Do you remember that, when everything was sat

  13     on the floor of the hangar?

  14     A.      That wasn't everything that was in the plane.           There were

  15     things missing.

  16     Q.      Did you see the exhibit?

  17                 MR. SHARP:     I believe it's Exhibit 26, Your Honor.

  18     May I display this?

  19                 THE COURT:     You may.

  20     BY MR. SHARP:

  21     Q.      I put Exhibit 26 on the screen for you to see there, sir.

  22     You were present yesterday when we went through this with Agent

  23     Czaplewski; is that correct?

  24     A.      I've seen this photo, yes.

  25     Q.      Would it be correct, sir, that everything except the gun
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 120 of 179 - Page ID # 1649

         Parsons - Cross (Sharp)                                                   669

   1     and the ammunition and the accessories for the gun is yours?

   2     A.     Yes.

   3     Q.     So everything else in that plane was put there by you;

   4     correct?

   5     A.     Excluding the property of the Tsilhqot'in Nation which was

   6     in one of the bags which is not shown here which the FBI says

   7     they never found but was in the plane at the time when I

   8     arrived.

   9     Q.     I'm asking if these things were put on the plane by you,

  10     other than the gun and the ammunition and the accessories.

  11     A.     Correct.

  12     Q.     Now, you spent some time in custody in -- first in Furnas

  13     County, Nebraska, and then in Phelps County, Nebraska; is that

  14     correct?

  15     A.     Correct.

  16     Q.     During the time that you were at certainly Phelps County,

  17     you were aware that inmates who made telephone calls were

  18     subject to having their conversations recorded; is that

  19     accurate?

  20     A.     I didn't consent to any of those conditions.

  21     Q.     I didn't ask whether you consented, sir.           I asked you

  22     whether you knew that they were recorded.            Did you know that?

  23     A.     I don't know that to be a fact.

  24     Q.     Well, you've been heard on a number of conversations where

  25     you're telling people that you're being recorded.             Did you say
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 121 of 179 - Page ID # 1650

         Parsons - Cross (Sharp)                                                   670

   1     that on those tapes?

   2     A.     Right.   I believe that was my statement, but I didn't know

   3     for a fact that they were being recorded because there was

   4     questions about that, because when I arrived I didn't sign

   5     anything, and I asked them to not record my conversations

   6     specifically because I am the ambassador of the Tsilhqot'in

   7     Nation and all of my correspondence and communication are

   8     privileged and protected by the Vienna Convention on Diplomatic

   9     Relations, and I have not waived those privileges at all.

  10     Q.     I'm not asking whether or not you thought you should have

  11     been recorded.      I'm asking whether you knew you were being

  12     recorded.     And your testimony is -- yes or no.

  13     A.     I advised them it's a crime to record my conversations

  14     under United States Code as well as treaties that the United

  15     States is in agreement with.

  16     Q.     You were in court yesterday when certain conversations

  17     were played for the jury; isn't that right?

  18     A.     I was.

  19     Q.     And you heard the recording say that the conversation was

  20     subject to monitoring or recording; is that right?

  21     A.     I believe I heard that on the recording.           It was --

  22     Q.     And is it also correct, sir, that in a conversation with

  23     Sue Holland, you started off with, hey, let me make a statement

  24     because this is all being recorded?          Do you recall saying that?

  25     A.     I did, yes.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 122 of 179 - Page ID # 1651

         Parsons - Cross (Sharp)                                                   671

   1     Q.     But your testimony today is you're not sure you were being

   2     recorded.     Is that what you're saying?

   3     A.     Right, because I made conversation to the lieutenant there

   4     that as the ambassador I needed to have a secure line, and they

   5     had told me they were working on facilitating that, and they

   6     assured me that they would do that for me.

   7     Q.     Well, actually, in one of your -- the last conversation we

   8     played that you had with Susannah Holland, you actually talked

   9     about the fact that you did submit a request for a confidential

  10     non-recorded call; correct?

  11     A.     That's correct.

  12     Q.     But then in this conversation you were saying listen to me

  13     before you speak, and you told her, number one, don't say

  14     anything about the Nation's item?

  15     A.     That's correct.

  16     Q.     Now, we've heard reference to the nation's item, certain

  17     gifts.

  18     A.     Uh-huh.

  19     Q.     Is it your testimony that these Walmart blankets for the

  20     elders were the gifts that you were talking about?

  21     A.     They were ceremonial gifts.        They were tokens to be given

  22     at this ceremony of -- the signing ceremony.

  23     Q.     Was there anything special about these blankets that would

  24     make them embarrassing for someone to hear about?

  25     A.     No.   That's why I --
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 123 of 179 - Page ID # 1652

         Parsons - Cross (Sharp)                                                   672

   1     Q.     Is there anything about those blankets that you thought

   2     made them illegal to possess?

   3     A.     They're not illegal.      They're not the item.

   4     Q.     What is "the Nation's item"?

   5     A.     That's the contracts and the computer that I had in the

   6     luggage that are missing that is pertinent to the Nation's

   7     business because of the --

   8     Q.     Are you saying, sir, that it was the computer that you

   9     were talking about that you didn't want to mention?

  10     A.     That's a separate computer that I mentioned.           My personal

  11     computer was the one that was in police custody.             I'm talking

  12     about a brand-new tablet PC that was loaded with all the

  13     software for operating the Nation's business, including all the

  14     logistical wherewithals for running and exporting of timber

  15     with another country and receiving the payments.             This was

  16     going to manage all that for them.

  17     Q.     When you said to Sue Holland, "Don't mention the native's

  18     [sic] item," by "item" what were you talking about?

  19     A.     The contracts for the timber deal that I had prepared for

  20     this meeting and the computer.

  21     Q.     The contracts were in digital form; is that accurate?

  22     A.     No.   They were paper and on the computer.          They were both.

  23     Q.     Why would you care whether or not somebody mentioned that

  24     on a recorded telephone call in a jail facility?

  25     A.     Because the Canadian government for the last 150 years has
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 124 of 179 - Page ID # 1653

         Parsons - Cross (Sharp)                                                   673

   1     been meddling in the internal affairs to the Tsilhqot'in

   2     Nation; to wit, interfering with their ability to harvest their

   3     raw materials and provide for their own needs.

   4     Q.     So you thought if you mentioned in a recorded jail call at

   5     the Phelps County Jail that there were contracts in your plane

   6     that somehow the Canadian government would get that and use

   7     that to oppress the Chilcotin?

   8     A.     No doubt.    That's been going on for 150 years.

   9     Q.     Is there anything that you would worry about Phelps County

  10     law enforcement or the FBI or Furnas County law enforcement

  11     finding out that was on that plane?

  12     A.     No.   Them personally, no.      But would they turn it over to

  13     the Canadian officials if requested?          Yes.    The Canadian

  14     officials and the United States officials in this case are

  15     working against both of us.         That's why I'm here to --

  16     Q.     So I understand you thought that somebody -- if they heard

  17     about these contracts that somebody would reach out to the

  18     Canadians and turn those over to them; is that right?

  19     A.     With your current state of affairs, with your child

  20     trafficking system called a foster program in this country as

  21     there, the natives getting their children back by being able to

  22     make enough money to afford to keep their kids and not be

  23     claimed that they are dependent and neglected takes away

  24     $750 million a year from the Canadian government.

  25                  MR. SHARP:    Your Honor, I'm going to ask this witness
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 125 of 179 - Page ID # 1654

         Parsons - Cross (Sharp)                                                   674

   1     be -- that that answer be stricken as --

   2     A.      That's the motivation.

   3                 MR. SHARP:     -- volunteered and not responsive.

   4                 THE COURT:     The objection is sustained, and I'm not

   5     going to strike that.       I don't even know what it was.

   6     A.      It's the motivation for why Canada would not want this

   7     contract to not go through.          $750 million a year.

   8                 THE COURT:     Just a minute, sir.      The objection is

   9     sustained.

  10             It's about 12:03.     How are we doing with

  11     cross-examination?

  12                 MR. SHARP:     I can wind this up in a couple of

  13     minutes.

  14                 THE COURT:     Okay.     Thank you.

  15                 MR. SHARP:     Well, I shouldn't say that.        I don't

  16     know.    Maybe we should take a break now.         Is that what you're

  17     asking me?

  18                 THE COURT:     Well, at some point we need to.

  19                 MR. SHARP:     No.     I can probably wind this up.      I just

  20     don't want to make that representation.

  21                 THE COURT:     Okay.     Let's go ahead and wind it up.

  22                 MR. SHARP:     Okay.

  23                 THE COURT:     I'll stop if it's not winding.

  24                 MR. SHARP:     Okay.

  25     BY MR. SHARP:
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 126 of 179 - Page ID # 1655

                                                                                   675

   1     Q.     So when you were talking about the Nation's item and the

   2     gifts, why did you feel the need to warn other people about

   3     mentioning it when you talked to them on the phone?

   4     A.     I'm not sure what other people you're referring to.

   5     Q.     People you were talking to on the phone.

   6     A.     I'm not sure who you're talking to.

   7     Q.     Well --

   8     A.     I'm not sure --

   9     Q.     -- Pat Parsons, your wife?

  10     A.     I'm not sure you -- pardon?

  11     Q.     Did you talk to Pat Parsons?

  12     A.     Daily.

  13     Q.     And did you talk to Suzanne Holland?

  14     A.     Daily.

  15     Q.     And did you tell them not to mention the Nation's item?

  16     A.     That's right.     That would be the only two, because no one

  17     else knows about them.

  18                 MR. SHARP:     May I have just a moment, Your Honor?

  19                 THE COURT:     You may.

  20                 MR. SHARP:     I have no other questions at this time,

  21     Your Honor.

  22                 THE COURT:     All right, very well.

  23                 MR. SCHENSE:     It'll be very brief.

  24                 THE COURT:     Okay.

  25                 MR. SCHENSE:     Is that okay with the Court?         And I --
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 127 of 179 - Page ID # 1656

         Parsons - Redirect                                                        676

   1                 THE COURT:     I would like to wind up the testimony, if

   2     we can.    So we'll go about four or five minutes.

   3                 MR. SCHENSE:     I'll be done.

   4                 THE COURT:     Okay.   Thank you.

   5                 THE WITNESS:     I'm sorry.     I've got one question to

   6     pass to my counsel, if possible.

   7                 THE COURT:     You may approach.

   8                 THE WITNESS:     I think this might help answer a

   9     question or two if you can read my writing.

  10                 THE COURT:     Redirect.

  11                 MR. SCHENSE:     Thank you.

  12                               REDIRECT EXAMINATION

  13     BY MR. SCHENSE:

  14     Q.     You were asked a lot of questions about -- or some

  15     questions about Sue Holland and the exoneration.             Do you recall

  16     that line of questioning?

  17     A.     Yes, sir.

  18     Q.     Who is Sue Holland?      What is her position?

  19     A.     She's the Chief Justice of the Universal Supreme Court of

  20     the Chilcotin, the international court that handles aboriginal

  21     cases worldwide.

  22     Q.     Is she therefore a government official for the Tsilhqot'in

  23     Nation, the country of Chilcotin?

  24     A.     She is.

  25     Q.     As such did you rely upon that exoneration, that it was
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 128 of 179 - Page ID # 1657

         Parsons - Redirect                                                         677

   1     true and correct?      That's just a yes or no.        Did you rely upon

   2     it?

   3     A.     Not completely.     I did research to verify that the --

   4                   MR. SHARP:   Your Honor, I object to this.

   5     A.     -- exoneration was actually --

   6                   THE COURT:   The objection is sustained.

   7     BY MR. SCHENSE:

   8     Q.     I asked a yes or no.      Did you rely upon it?

   9     A.     I did.

  10     Q.     And did you do further investigation?

  11     A.     I did.

  12     Q.     And did you rely upon it more at that point?

  13     A.     Yes, I did.

  14     Q.     To see that it was authentic, applicable and legal?

  15     A.     I did.    Yes, it was.

  16     Q.     And you were asked about whether or not, if you had any

  17     weapons, did you think you were authorized to do so.              Do you

  18     remember that general line of questioning on cross-exam?

  19     A.     If it was legal for me to have or possess weapons?

  20     Q.     After the exoneration by Sue Holland in --

  21     A.     Yes.

  22     Q.     Now, let me finish.      If it was -- did you think it was

  23     legal for you to have possession of a gun after the exoneration

  24     by Sue Holland, a government official from the Supreme Court of

  25     the Tsilhqot'in Nation, the country of Chilcotin?             Yes or no.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 129 of 179 - Page ID # 1658

         Parsons - Redirect                                                        678

   1     Did you believe it was legal?

   2     A.     It's the Universal Supreme Court of the Tsilhqot'in.

   3                   THE COURT:     That calls for a yes or no, sir.

   4     A.     Yes.

   5     BY MR. SCHENSE:

   6     Q.     Universal Supreme Court of the Tsilhqot'in?

   7     A.     Yes, sir.

   8     Q.     And you relied upon that?

   9     A.     Sir?

  10     Q.     You relied upon that?

  11     A.     I didn't have a gun, but I knew that if I needed to, I

  12     could possess a gun.         There was no restriction anymore.

  13                   MR. SCHENSE:     Judge, I cannot read Mr. Parsons'

  14     writing.      May I approach for a moment?

  15                   THE COURT:     Briefly.

  16            (An off-the-record discussion was had between the

  17     defendant and counsel.)

  18     BY MR. SCHENSE:

  19     Q.     This is my last question.        What is the connection with

  20     wolves in terms of the blankets that were in the Walmart bags

  21     that you were shown in Government's Exhibit No. 26?

  22     A.     Being Native American Cherokee Wolf Clan, it is -- my

  23     family lineage is I'm a peacekeeper, traditional medicine man,

  24     a shaman.      I am a religious leader.      With the symbolization of

  25     the wolves on the blankets, they recognize that as a token gift
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 130 of 179 - Page ID # 1659

                                                                                   679

   1     from me, someone they hold in high regard.            As the gentleman

   2     testified the other day, he has a friend that had one of our

   3     wolves.    We've been known to provide wolves to children with

   4     special needs --

   5                 MR. SHARP:     I'm going to object to this as being a

   6     volunteered narrative.

   7     A.      -- as well as St. Jude's.

   8     BY MR. SCHENSE:

   9     Q.      There is great significance --

  10     A.      My ministry --

  11     Q.      -- in connection with wolves; yes?

  12     A.      My ministry with Make-A-Wish is known all over this

  13     country.

  14                 MR. SCHENSE:     Thank you.     That's all I have.

  15                 THE COURT:     Very good.     This witness may step down.

  16             Are there any other witnesses?

  17                 MR. SCHENSE:     No, Your Honor.      Mr. Parsons would

  18     rest.

  19                 THE COURT:     All right, very well.       And does the

  20     government have --

  21                 MR. SHARP:     I would like to have the lunch hour to

  22     see if I might have some documentary evidence I could offer.

  23                 MR. SCHENSE:     Judge, I think -- could I just renew my

  24     Rule 29 at this point?

  25                 THE COURT:     Yeah.   We'll do that outside -- in just a
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 131 of 179 - Page ID # 1660

                                                                                   680

   1     moment here, then.       Okay?     All right.

   2             Ladies and gentlemen of the jury, the government has

   3     rested.     No.   The government has rested initially, and the

   4     defense has now rested.          We're going to take about an

   5     hour-and-10-minute noon hour break.

   6             As I have advised you before that until this case is

   7     completely submitted, all the evidence is in, and you've been

   8     instructed, do not discuss the evidence or anything about this

   9     case with anyone, including each other.           We will take a

  10     one-hour-and-10-minute lunch, and we will be back at 1:10 or

  11     1:20 p.m.     Thank you.

  12             (Jury out at 12:12 p.m.)

  13                 THE COURT:     We're outside of the presence of the

  14     jury.

  15             And, counsel, you wanted to renew a motion?

  16                 MR. SCHENSE:     Yes, Judge.     After the defense has

  17     presented their evidence and after Mr. Parsons has testified on

  18     behalf of Mr. Parsons, I would like to renew my Rule 29 motion

  19     for a judgment of acquittal.          I would just ask the Court to

  20     consider all of the evidence that has been adduced and the

  21     insufficiency of the evidence as it exists for the government

  22     to present to the jury, and I would make such a motion.

  23                 THE COURT:     All right.     And is there any response by

  24     the government?

  25                 MR. SHARP:     I'll submit it, Your Honor.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 132 of 179 - Page ID # 1661

                                                                                    681

   1                 THE COURT:     All right, very well.       For the reasons

   2     stated earlier -- and I have considered all of the evidence

   3     thus far.     There is evidence sufficient, if believed by the

   4     jury, to sustain a conviction in this particular case.              That

   5     will be up to the jury once the facts and evidence are argued

   6     to them, but the Rule 29 motion is overruled at this point in

   7     time.

   8                 MR. SCHENSE:     Yes, Judge.

   9                 THE COURT:     All right, very well.       Is there anything

  10     that we need to take up?        We will either have rebuttal or we

  11     won't.    I would like to -- let's plan on meeting about ten

  12     after one just to see where we're at with our schedule.              We're

  13     still going to move ahead so --

  14                 MR. SHARP:     The only thing I might have is I'm going

  15     to see if there's anything in the pleadings.            There's some

  16     documents I need to go over.

  17                 THE COURT:     Very well.     Then I'm going to excuse the

  18     jury at that point in time for approximately an hour and

  19     20 minutes or so, so we can do our business as far as both an

  20     informal and formal jury instruction conference.             All right?

  21             So we'll see where we're at with the schedule, but I will

  22     let them know, but I'm going to have them come back so we can

  23     argue this case before the end of the day.            Thank you, counsel.

  24             All right.   So we'll be back at 1:10 p.m.

  25             (Recess taken at 12:14 p.m.)
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 133 of 179 - Page ID # 1662

                                                                                   682

   1            (At 1:12 p.m. on August 30, 2018, with counsel for the

   2     parties and the defendant present; WITHOUT the jury:)

   3                 MR. SHARP:     We're going to rest, Your Honor.

   4                 THE COURT:     Okay, very well.      You know what?     Kathy,

   5     let's go see if the jury is ready, because we will -- I'm going

   6     to be sending them back.

   7                 COURTROOM DEPUTY:      Okay.

   8                 THE COURT:     And I understand that the government had

   9     to do what it had to do.        Here we are.     I am going to -- I'll

  10     bring them back -- go ahead.         I'm going to have them come back

  11     and be ready for argument at 2:45.           That will give us an hour

  12     and a half to do informal and formal.           At 2:45 -- I will have

  13     the jury come back at 2:45 for closing arguments.             We'll have

  14     an instruction conference in between, if I can talk.

  15                 MR. SHARP:     I hear you.

  16            (Jury in at 1:14 p.m.)

  17                 THE COURT:     You may be seated.      Welcome back, ladies

  18     and gentlemen of the jury.        The government had rested.        The

  19     defense has rested.

  20            Is there any rebuttal evidence?

  21                 MR. SHARP:     There is not, Your Honor.

  22                 THE COURT:     All right.      The government rests in

  23     total?

  24                 MR. SHARP:     Total, yes, Your Honor.

  25                 THE COURT:     All right, very well.       Ladies and
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 134 of 179 - Page ID # 1663

                                                                                   683

   1     gentlemen of the jury, I apologize once again and ask you for

   2     your patience.      I need to spend some time with the lawyers,

   3     hopefully as quickly as possible.          We're going to complete the

   4     instructions for you.       I'm going to ask you to be in recess

   5     probably until about 2:40 or 2:45, and then we're going to have

   6     closing arguments and submit this case to you yet this

   7     afternoon.

   8            So I will instruct you once again and remind you, just as

   9     I have before, that until this case is completely submitted to

  10     you -- the evidence is now in, but the closing arguments will

  11     be made.     I will instruct you, and then this case will be

  12     submitted to you, and until all of that is in, you're not to

  13     discuss the evidence or anything about this case with each

  14     other or with anybody else until all matters have been

  15     submitted to you.

  16            So I'm going to release you, and I apologize and thank

  17     you -- for the inconvenience, and we will have you back here,

  18     and we hope to be having closing arguments at 2:45 p.m.              Okay?

  19     Thank you.

  20            (Jury out at 1:15 p.m.)

  21                 THE COURT:     You may be seated.      We are outside the

  22     presence of the jury.

  23            Counsel, at this time we're going to have our informal

  24     instruction conference.        We'll have that in chambers.

  25            Marshal, I'll have you -- if you could bring Mr. Parsons
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 135 of 179 - Page ID # 1664

                                                                                   684

   1     back, we will have our formal instruction conference on the

   2     record in the courtroom in open court.

   3            Just a moment.

   4            And I anticipate that to be within about 30 or 35 minutes.

   5     So we will let you know, but I anticipate at about 10 minutes

   6     till two, we'll have our formal jury instruction conference.

   7            Mr. Parsons, you need something from your counsel?

   8                 THE DEFENDANT:      Your Honor had submitted an order on

   9     a motion for dismissal that I received a copy of last Friday.

  10     I had prepared an appeal to the Eighth Circuit Court and

  11     mailed -- put that in the mail at the jail.            I haven't heard

  12     anything that they've responded as yet.           I didn't know if Your

  13     Honor was aware of that or if they responded to it.

  14                 THE COURT:     A, I'm not aware of it, and B, they have

  15     not responded and until I -- that's called an interlocutory

  16     appeal.

  17                 THE DEFENDANT:      Yes, sir.

  18                 THE COURT:     And the Eighth Circuit in general will

  19     not entertain an interlocutory appeal on a motion to dismiss.

  20     That will be taken up at the time after this trial is completed

  21     so -- but we continue on until I hear from the Eighth Circuit

  22     and they put a stay on these proceedings, which they haven't

  23     and they won't.      We move on.

  24                 THE DEFENDANT:      And one other thing, Your Honor.          I

  25     have not rested.      I didn't know that Mr. Schense had said we
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 136 of 179 - Page ID # 1665

                                                                                   685

   1     rested, because I was going to call Mr. Bill Bittings [sic],

   2     because this gentleman over here is not Mark Anderson.              That's

   3     not his name.      I believe he's committed perjury before the

   4     court.

   5                 THE COURT:     Well, this case has been submitted, all

   6     right, and we will stand -- this case has been submitted by the

   7     government and by the defense.         There will be no further

   8     argument, and there will be no further evidence.             I shouldn't

   9     say there won't be further argument.          There will be closing

  10     arguments at the time that I instruct the jury.

  11            All right.    We will stand in recess.        At about 10 minutes

  12     till two, we will have a formal jury instruction conference.

  13            (Recess taken at 1:18 p.m.)

  14            (At 2:10 p.m. on August 30, 2018, with counsel for the

  15     parties and the defendant present; WITHOUT the jury:)

  16                 THE COURT:     You may be seated.      Good afternoon,

  17     everyone.     We are back on the record in the United States of

  18     America versus Michael Wayne Parsons.           We are outside of the

  19     presence of the jury.       Counsel and the Court has had an

  20     informal instruction conference this afternoon.             Instructions

  21     were mailed out last night, proposed instructions, to counsel

  22     from both parties.       After consulting with counsel for both

  23     parties, receiving suggestions, the Court is now ready to enter

  24     into the formal instruction conference.

  25            Counsel, are you both ready?
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 137 of 179 - Page ID # 1666

                                                                                   686

   1                 MR. SHARP:     Yes, Your Honor.

   2                 MR. SCHENSE:     Yes, Your Honor.

   3                 THE COURT:     All right, very well.       We will go through

   4     the instructions one by one.         I will let counsel know and

   5     Mr. Parsons know that the Court will be instructing the jury

   6     based on the law and the evidence that's been presented, and

   7     that will be the law as set forth by the Eighth Circuit and the

   8     United States Supreme Court and not the law as maybe we wish it

   9     were, so that's what the instructions will be based on.

  10            Counsel, Mr. Parsons has a question for you.

  11                 THE DEFENDANT:      I would like to notify the judge of

  12     the assault on me by the U.S. Marshal sitting over there and

  13     ask for a copy of the video surveillance for preservation of

  14     the record for potential prosecution for the U.S. Attorney.               I

  15     was assaulted by the --

  16                 THE COURT:     Hold on a minute.

  17                 MR. SCHENSE:     Judge, well, I guess the Court could

  18     hear Mr. Parsons.      Could the Court hear Mr. Parsons' comments?

  19                 THE COURT:     I heard him claiming something that he

  20     was assaulted by a marshal.

  21                 MR. SCHENSE:     I wasn't even in the courtroom so I

  22     don't know, but Mr. Parsons has indicated that to the Court and

  23     made a request for a video and so --

  24                 THE COURT:     All right.     We'll take that up after the

  25     instruction conference.        We're going to get this case to the
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 138 of 179 - Page ID # 1667

                                                                                   687

   1     jury, and then we'll take up other complaints that may be had.

   2             All right.   We're ready for a final instruction

   3     conference.     Counsel, you have the instructions in front of

   4     you.    First of all, instruction number 1, the introduction.             Is

   5     there any -- I will ask the government first and then the

   6     defense.

   7             Any objection?

   8                 MR. SHARP:     No, Your Honor.

   9                 THE COURT:     Any objection to instruction 1?

  10                 MR. SCHENSE:     No, Your Honor.

  11                 THE COURT:     All right.     Instruction 2, duty of jury.

  12                 MR. SHARP:     No objection.

  13                 MR. SCHENSE:     Judge, I don't have any objection.

  14     Mr. Parsons, however, would like it to be on the record that he

  15     objects to this instruction that the people judge the law and

  16     determine the law and the facts.          The Court should not give the

  17     law.    The jury should determine the law.

  18                 THE COURT:     Okay.    Well, that is not the law, and

  19     this instruction is from the Eighth Circuit pattern 1.01 and

  20     3.02.    So if that is an objection, it is overruled.

  21                 MR. SCHENSE:     Yes.    Did I frame it in the form of an

  22     objection?

  23                 THE COURT:     I'm not sure.     Mr. Parsons had one, so

  24     I'll take it as an objection.          I'll take it as an objection,

  25     and it's overruled.       All right?     And I'm not assessing any
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 139 of 179 - Page ID # 1668

                                                                                   688

   1     blame to counsel.

   2            All right.    Instruction number 3, evidence.

   3                 MR. SHARP:     No objection.

   4                 MR. SCHENSE:     No objection.

   5                 THE COURT:     All right.     Instruction number 4,

   6     exhibits.

   7                 MR. SHARP:     No objection.

   8                 MR. SCHENSE:     No objection.

   9                 THE COURT:     Very well.     Instruction number 5,

  10     credibility of witnesses.

  11                 MR. SHARP:     No objection.

  12                 MR. SCHENSE:     No objection.

  13                 THE COURT:     Instruction number 6, statements by

  14     defendant.

  15                 MR. SHARP:     No objection.

  16                 MR. SCHENSE:     No objection.

  17            What?

  18            Judge, could I have a moment, please?

  19                 THE COURT:     Yeah, you can.

  20            (An off-the-record discussion was had between the

  21     defendant and counsel.)

  22                 MR. SCHENSE:     Did I say no objection to 6, Judge?

  23                 THE COURT:     Yes.

  24                 MR. SCHENSE:     No objection to 6 -- 5 or 6.

  25                 THE COURT:     All right, very well.       We are now on
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 140 of 179 - Page ID # 1669

                                                                                   689

   1     instruction number 7.

   2                 MR. SHARP:     No objection.

   3                 MR. SCHENSE:     Judge, for the record and on behalf of

   4     Mr. Parsons, Mr. Parsons would ask that after the first

   5     sentence in the first paragraph ends with "ammunition," period,

   6     that the --

   7                 THE DEFENDANT:      Well, inclusion with interference

   8     with interstate commerce.

   9                 MR. SCHENSE:     Yes.    That Mr. -- possession of a

  10     firearm or ammunition in interference with commerce.

  11                 THE DEFENDANT:      Interstate commerce.

  12                 THE COURT:     That's going to be instructed in

  13     instruction number 8 on the elements instruction.             So I will

  14     not be adding any further language to sentence number one in

  15     paragraph number 1 of instruction 7.          So if that is made as an

  16     offer, it's overruled.

  17            All right.    Any other objection to instruction number 7?

  18                 MR. SCHENSE:     No, Your Honor.

  19                 THE COURT:     All right, very well.       Instruction

  20     number 8.

  21                 MR. SHARP:     No objection.

  22                 MR. SCHENSE:     For the record, Mr. Parsons would note

  23     that the word -- on paragraph 2 the word "assault" was taken

  24     out before the word "rifle" and also --

  25                 THE COURT:     And it has been taken out.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 141 of 179 - Page ID # 1670

                                                                                   690

   1                 MR. SCHENSE:     And "multiple" was also taken out.           I

   2     just wanted to make that on the record, please.

   3                 THE COURT:     I should also note that the final

   4     instructions under element number 2 where I say "specifically,"

   5     that should be Rock River Arms.         That's the name of the

   6     manufacturer; so it will specifically become a Rock River Arms

   7     5.56 LAR-15.     That's what Exhibit No. 1 is.

   8                 MR. SCHENSE:     Yes, Your Honor.

   9                 THE COURT:     So that correction will be made.

  10            All right.    Is there any other objection as to instruction

  11     number 8.

  12                 MR. SHARP:     No objection.

  13                 MR. SCHENSE:     Judge, if I may be heard?        And this was

  14     brought up during -- if I may be heard?

  15                 THE COURT:     You may, certainly.

  16                 MR. SCHENSE:     This was brought up during the informal

  17     conference with the Court and counsel, and I'm going to -- as I

  18     indicated in chambers, pursuant to United States vs. Benning,

  19     348 [sic] F.3d 772, Eighth Circuit (2001), I would submit to

  20     the Court there has been evidence adduced through the testimony

  21     of Mr. Parsons, particularly on redirect examination, that

  22     he -- I'm sorry, Mr. Parsons reasonably relied upon statements.

  23            And I would add also documents made by the Chief Justice

  24     of the Universal Supreme Court of the Chilcotin, Sue Holland,

  25     who is a government official, and that because of those
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 142 of 179 - Page ID # 1671

                                                                                   691

   1     reasonably relied upon statements and documents made by this

   2     government official, Sue Holland, and even if they were

   3     misleading to him, he reasonably believed and relied upon them.

   4            Therefore, any conduct of his was legal because of this,

   5     what we've been referring to as his exoneration; and,

   6     therefore, even though Mr. Parsons denies having a weapon or

   7     knowing it was there, even if it was, he was legally bound and

   8     legally could have the possession of the gun.            And so I would

   9     make that request for the Court's consideration again under

  10     United States vs. Benning.        Thank you.

  11                 THE COURT:     All right, very well.       Is there any

  12     response by the government?

  13                 MR. SHARP:     No, Your Honor.

  14                 THE COURT:     All right, very well.       The United States

  15     vs. Benning isn't exactly applicable to this case.             I assume

  16     you're relying upon a entrapment by estoppel; in other words, a

  17     government official is making some representation that

  18     Mr. Parsons can reasonably rely upon.           Is that right?

  19                 MR. SCHENSE:     That's correct.

  20                 THE COURT:     Okay, very well.      There's a case by the

  21     name of United States vs. Afr- -- and there are other cases,

  22     but the Africa case, and that's found at 52 F.3d 753, sets

  23     forth the principle that if you're relying upon entrapment by

  24     estoppel when an official assures a defendant or some

  25     individual that certain conduct is legal, that official must be
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 143 of 179 - Page ID # 1672

                                                                                   692

   1     from that particular governmental unit.           So in other words, if

   2     an official in Tennessee said you are able to have this gun or

   3     whatever, there might be -- I'm not saying there would be, but

   4     there might be estoppel by entrapment.

   5            But I've already determined that any official from the

   6     Tsilhqot'in Nation or country is not recognized by the United

   7     States.    Even if it were, an official from another governmental

   8     agency cannot give the type of assurances that the defendant

   9     could reasonably rely upon.         And so for those reasons that's

  10     not an accurate statement of the law, and I will not be giving

  11     a different instruction than that that's contained in

  12     instruction number 8.       So the proposed instruction is rejected,

  13     and any objection to exhibit -- or to instruction number 8 is

  14     overruled.

  15            All right.    Is there any further -- anything further with

  16     instruction number 8?

  17                 MR. SHARP:     No, Your Honor.

  18                 MR. SCHENSE:     No, Your Honor.

  19                 THE COURT:     All right, very well.       Instruction

  20     number 9, proof of intent or knowledge.

  21                 MR. SHARP:     No objection.

  22                 MR. SCHENSE:     No objection.

  23                 THE COURT:     All right, very well.       Instruction

  24     number 10, possession.

  25                 MR. SHARP:     No objection.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 144 of 179 - Page ID # 1673

                                                                                   693

   1                 MR. SCHENSE:     No objection.

   2                 THE COURT:     Very well.     Instruction number 11,

   3     reasonable doubt.

   4                 MR. SHARP:     No objection.

   5                 MR. SCHENSE:     No objection.

   6                 THE COURT:     Instruction number 12, venue.

   7                 MR. SHARP:     No objection.

   8                 MR. SCHENSE:     Judge, on behalf of Mr. Parsons, if I

   9     could be heard, please.

  10                 THE COURT:     You may.

  11                 MR. SCHENSE:     On behalf of Mr. Parsons, as it relates

  12     to instruction number 12, Mr. Parsons would take exception with

  13     the words "greater weight of the evidence" and would insert,

  14     rather, "proof beyond a reasonable doubt" to be consistent with

  15     all other essential elements of the crime charged even

  16     though -- well, that would be his objection to instruction 12

  17     under venue, and that's it.         Thank you.

  18                 THE COURT:     I would be happy to insert that if that

  19     were the law, but it's not the law.          The greater weight of the

  20     evidence is the burden of proof for venue, and so instruction

  21     number 12 comes from the Eighth Circuit Model Instructions

  22     3.13.    It is a correct statement of the law, and it'll remain.

  23     So that's instruction number 12.

  24             Is there any other objection to 12?

  25                 MR. SCHENSE:     No, Your Honor.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 145 of 179 - Page ID # 1674

                                                                                   694

   1                 THE COURT:     All right, very well.       Instruction

   2     number 13, theory of defense.

   3                 MR. SHARP:     No objection.

   4                 MR. SCHENSE:     Judge, I would object on behalf of

   5     Mr. Parsons as it relates to instruction 13 and specifically

   6     the finding of the Court that the -- it says the defendant,

   7     Mr. Parsons, is not an ambassador and does not have diplomatic

   8     immunity and actually that whole -- that whole sentence and the

   9     fact that he hasn't -- he has not been recognized or accepted

  10     by the State Department of the United States.

  11                 THE COURT:     I've taken that out.

  12                 MR. SCHENSE:     Oh.   This all out, Judge?

  13                 THE COURT:     Is it not out?     It's supposed to be.

  14                 MR. SCHENSE:     I think I was looking at the old one.

  15                 THE COURT:     Okay.

  16                 MR. SCHENSE:     I'm sorry.

  17                 THE COURT:     I'm on page --

  18                 MR. SCHENSE:     I'm on 14.

  19                 THE COURT:     I'm on page 14.      It says specifically

  20     on -- the second sentence reads specifically, "I have found

  21     that the defendant is not an ambassador and does not have

  22     diplomatic immunity," period.

  23                 MR. SCHENSE:     I'm sorry.     I was referencing the

  24     draft.    Could I start over?

  25                 THE COURT:     Yes, you may.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 146 of 179 - Page ID # 1675

                                                                                   695

   1                 MR. SCHENSE:     Page 14 of the final instructions,

   2     instruction 13.

   3                 THE COURT:     Yes.

   4                 MR. SCHENSE:     I would ask the Court to consider

   5     removing that instruction and specifically the -- well, where

   6     it starts with the word "specifically" and then the rest of

   7     that paragraph.      And also in terms of jurisdiction, based upon

   8     the offers of proof made on behalf of Mr. Parsons, I would ask

   9     the Court to remove the second paragraph of instruction

  10     number 13, and I really -- I guess, given the nature of all of

  11     the offers of proof, I should also, to be consistent, object,

  12     then, to the full paragraph, paragraph 3 contained in

  13     Instruction 13.      So I guess when you get down to the bones of

  14     it, Judge --

  15                 THE COURT:     You've objected to everything.

  16                 MR. SCHENSE:     -- I've objected to everything.         I

  17     could have just said that.

  18                 THE COURT:     Fair enough.

  19                 THE DEFENDANT:        I would object to counsel, and I'm

  20     fine with it just like it is.

  21                 THE COURT:     I'm going to give it like it is; so I'm

  22     glad you're happy with it.

  23                 THE DEFENDANT:        Saves time.

  24                 THE COURT:     All right, very well.       Counsel?    It's

  25     your case, counsel, so if you want to maintain the objection,
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 147 of 179 - Page ID # 1676

                                                                                   696

   1     I'll rule upon it.

   2                 MR. SCHENSE:     Well, it's on the record now that

   3     Mr. Parsons says he does not object to it.            I've made my

   4     record, and the Court's going to make its ruling, but I guess

   5     the record is clear that Mr. Parsons doesn't object.

   6                 THE COURT:     Okay, all right.      Well, for the record --

   7     I mean, there is an objection that's pending on the record.               I

   8     will overrule the objection.         I have found that he's not an

   9     ambassador and does not have diplomatic immunity.             I'm

  10     referring to Filing No. 146 and my various other statements

  11     during the course of the trial.         I have determined that this

  12     Court has proper jurisdiction.         That was raised in the

  13     testimony so I think the jury needs to be instructed on that.

  14            And, finally, I have ruled in Filing No. 146 and in other

  15     rulings that there is no international court or universal

  16     supreme court with authority to vacate the judgment of the --

  17     of a court of the state of Tennessee or to exonerate the

  18     defendant in any way, and so that instruction will be given.

  19     If there is a pending objection, it is overruled.

  20            All right.    Instruction number 14.

  21                 MR. SHARP:     No objection.

  22                 MR. SCHENSE:     No objection.

  23                 THE COURT:     All right, very well.       Then we'll go to

  24     the verdict form.

  25                 MR. SHARP:     No objection.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 148 of 179 - Page ID # 1677

                                                                                   697

   1                 THE DEFENDANT:      I would object.

   2                 MR. SCHENSE:     Wait.

   3                 THE COURT:     Wait just a minute.

   4                 MR. SCHENSE:     Judge, on -- I think on the verdict

   5     form, Judge, I would ask the Court to consider and Mr. Parsons

   6     has requested that on the last line of A, "fire or ammunition,"

   7     comma, that the words "interfere with interstate commerce" be

   8     inserted, and I think to be consistent we would have to also

   9     insert that into B also after the word "ammunition," comma,

  10     "interfering with interstate commerce."

  11            I know the Court refers the jury back to Instruction 8,

  12     which I think covers it, but nonetheless, on behalf of

  13     Mr. Parsons, I would ask the Court's consideration.

  14                 THE COURT:     All right, very well.       Anything from the

  15     government?

  16                 MR. SHARP:     No, Your Honor.

  17                 THE COURT:     All right.     I will overrule that request.

  18     I do refer the jury to instruction number 8, and juries have

  19     been consistent in going -- if they don't read any other

  20     instructions, they go back to the element instructions, and the

  21     element instructions clearly provide all three of the elements

  22     that the jury must find beyond a reasonable doubt, and they

  23     must find beyond a reasonable doubt all three of the elements,

  24     and that is clearly instructed upon.

  25            All right.    Are there any other objections or motions that
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 149 of 179 - Page ID # 1678

                                                                                   698

   1     need to be heard?

   2                 THE DEFENDANT:      It's confusing not to tell the jury

   3     to do it that way.       I've been on a jury.      I know that would be

   4     confusing to me.

   5                 MR. SCHENSE:     I don't think I need to add any

   6     comment.

   7                 THE COURT:     All right, very well.        All right.

   8     Counsel, will you be ready if we bring the jury in at 2:35?

   9                 MR. SHARP:     Yes, Your Honor.      I would like to use the

  10     podium.

  11                 THE COURT:     We will get that arranged.        So 2:35.

  12                 MR. SCHENSE:     Yes, sir.     I'm ready.

  13                 THE COURT:     Ms. Miller, if you can let the jury know

  14     that we'll be prepared.         Twenty minutes per side is what

  15     counsel has requested and the Court will grant.             The government

  16     may use no more than 40 percent in rebuttal.             I doubt that you

  17     will, but you may reserve two to three minutes for rebuttal if

  18     you wish to do so.

  19            I will read all instructions except the final closing

  20     instructions.      I will read the instructions to the jury,

  21     counsel will argue, and then I'll read instruction number 14 to

  22     close the proceedings.

  23            All right.    We will stand in recess for about eight or

  24     nine minutes.      Thank you.

  25            (Recess taken at 2:27 p.m.)
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 150 of 179 - Page ID # 1679

         PLAINTIFF'S CLOSING ARGUMENT                                              699

   1             (At 2:41 p.m. on August 30, 2018, with counsel for the

   2     parties and the defendant present; WITHOUT the jury:)

   3                 THE COURT:     We're outside of the presence of the

   4     jury.

   5             Counsel, are you ready for closing arguments?

   6                 MR. SCHENSE:     Yes, Your Honor.

   7                 MR. SHARP:     Yes, Your Honor.

   8                 THE COURT:     Very well.     Let's bring the jury.      Good

   9     luck to both of you.

  10                 MR. SCHENSE:     Thank you.

  11             (Jury in at 2:42 p.m.)

  12                 THE COURT:     You may be seated.      Welcome back.

  13             (The Court read final Jury Instructions 1 through 13.)

  14                 THE COURT:     Instruction 14 we'll come back to after

  15     counsel have made their closing arguments.

  16             Counsel, are you ready to proceed?

  17                 MR. SHARP:     We are, Your Honor.

  18                 THE COURT:     Mr. Sharp, you may proceed.

  19                 MR. SHARP:     Ladies and gentlemen, good afternoon.            I

  20     haven't had a chance to directly address you yet.             Again, as

  21     you heard me introduced at the beginning, my name is Jan Sharp.

  22     I'm an Assistant United States Attorney for the District of

  23     Nebraska.     This has been a short trial.        Probably a little

  24     unusual, some of you may think.

  25             But what you've heard over the course of the last two and
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 151 of 179 - Page ID # 1680

         PLAINTIFF'S CLOSING ARGUMENT                                              700

   1     a half to three days is that an individual who happens to think

   2     that he is above the law took off with charges pending against

   3     him in another jurisdiction and traveled cross-country with a

   4     sleeping bag, blankets, survival gear, and, most importantly,

   5     an LAR-15 .556 or .223 -- they're the same thing -- .556 rifle

   6     and literally hundreds of rounds of ammunition.

   7            We've played telephone calls for you where you have heard

   8     his own words where he is freaking out about the fact that that

   9     plane is up here in Nebraska, and he's wanting somebody to come

  10     get it, and he's talking cryptically about something that is on

  11     that plane.

  12            And, lastly, you've heard that we are able to trace that

  13     gun from the manufacturer to a man who bought it in Alabama to

  14     Michael Parsons.      And, in fact, when Michael Parsons took the

  15     stand today, he admitted that he had possessed that gun at some

  16     point in the past.

  17            So let's turn to what the issues are that you're going to

  18     be charged with deciding.        There's three instructions that

  19     you've -- or three elements that you've just been instructed

  20     on, and we're going to talk most of -- most of the time we're

  21     going to be talking about one particular element, but I want to

  22     at least brush over all three elements.

  23            And if you can put up the second slide -- or first slide

  24     is fine.

  25            As the judge instructed you, there are three elements the
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 152 of 179 - Page ID # 1681

         PLAINTIFF'S CLOSING ARGUMENT                                              701

   1     United States has to prove beyond a reasonable doubt.              Like

   2     almost every case, there are some elements that are not that

   3     seriously in dispute, and there are others that are really the

   4     crux of the case.      I would submit that on the evidence that's

   5     before you that, really, the first and third elements are not

   6     really that seriously in dispute, although the defendant, of

   7     course, is free to disagree with me.          But I want to talk just

   8     briefly about one and three before I come back to element

   9     number two.

  10            Ms. Bailey, could you go to the second slide?

  11            The United States has to prove that the defendant was

  12     previously convicted of a crime punishable by imprisonment for

  13     more than one year, a felony, and he had to have had that

  14     felony conviction before he was found in possession of a

  15     firearm here in the District of Nebraska.            I would submit to

  16     you that there's really not any question but what the defendant

  17     was convicted of a felony offense.

  18            Ms. Bailey, if you could put Exhibit No. 31 on the screen.

  19            Exhibit 31 is the judgment.        It has the raised seal of the

  20     Tipton County Court, and it's a judgment of conviction, and

  21     you'll see that it indicates that someone by the name of

  22     Michael Parsons was convicted of a -- the crime of aggravated

  23     assault and received a three-year sentence.            If you look at

  24     that document, you'll see that there's a date of birth on

  25     there.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 153 of 179 - Page ID # 1682

         PLAINTIFF'S CLOSING ARGUMENT                                              702

   1            And Ms. Bailey, can you blow that up?

   2            And you'll see that the date of birth is May 5th of 1961.

   3     We presented another exhibit during the trial that also has the

   4     defendant's date of birth on it.          It's Exhibit No. 15.

   5            Ms. Bailey, if you could put that up.

   6            And what that is, is an application for a Tennessee

   7     driver's license that Kurt Kapperman told you had been found

   8     when the defendant was arrested in Nebraska, and on that

   9     Tennessee driver's license -- application for Tennessee

  10     driver's license --

  11            Ms. Bailey, if you can blow that up.

  12            -- it's got the same date of birth of May 5th, 1961.

  13     We've got more evidence than that that it was the defendant

  14     himself who was convicted.        It's a Tennessee case, and we

  15     produced somebody who was in that courtroom when this case went

  16     to trial and that it is Michael Parsons who was the subject of

  17     the conviction.      That element has been established beyond any

  18     doubt at all.

  19            The third element --

  20            I want to jump to slide -- I think it's 4, Linda.

  21            -- is we have to establish beyond a reasonable doubt that

  22     either before or during the defendant's possession of the

  23     firearm, it was transported across a state line.             Well, you've

  24     heard that that firearm was manufactured in Illinois.              You

  25     heard that from Special Agent Cory Shelton.            You're going to
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 154 of 179 - Page ID # 1683

         PLAINTIFF'S CLOSING ARGUMENT                                               703

   1     see the gun.     It's stamped manufactured in Illinois.

   2            You've heard from Debbie Davenport that it was sold in

   3     Alabama, that Mr. Lovan took it to Tennessee, according to

   4     Mr. Parsons that he even made a stop in Mississippi, and it was

   5     found in the State of Nebraska.         That gun is more well traveled

   6     than I am.     That gun was transported across a state line.              So

   7     that element is, frankly, not in dispute.

   8            If you could put up the element two slide, Linda.

   9            Which brings us to element number two, which is really

  10     what we're going to be talking about and have been talking

  11     about over the course of the last two and a half days, and that

  12     is the United States has to prove that the defendant knowingly

  13     possessed a firearm.       And by the way, one of the instructions

  14     the judge just gave you is that a firearm doesn't have to be

  15     operable for it to be considered a firearm under the law.

  16            If it was designed to expel a projectile through the use

  17     of an explosion -- I forget the magic words, but Special Agent

  18     Shelton told you that's a firearm, and Matthew Lovan told you

  19     he had actually fired that gun, so it is a firearm.

  20            But we have to prove not just that there was a firearm

  21     that was present in the plane, we have to prove that the

  22     defendant knew it was there, because if it was there -- if you

  23     look at the definitions of "possession," it doesn't have to be

  24     physically on his person to be in his possession.             Constructive

  25     possession is enough.       If he knew it was there, he was clearly
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 155 of 179 - Page ID # 1684

         PLAINTIFF'S CLOSING ARGUMENT                                                704

   1     in possession of the firearm.

   2            So what evidence do we have that Mr. Parsons knew that

   3     that gun was on that plane?         Well, I would submit at the outset

   4     you've got the obvious problem that it is on the plane.              It's a

   5     very small space.      We're not talking about a derringer,

   6     something that's 2 or 3 inches long that somebody tossed into a

   7     corner.    This is a gun that is 3 to 3 and a half feet long.

   8     It's in a black bag.       It's got all kinds of accessories.             It's

   9     got an upper for an interchangeable barrel.            There's an ammo

  10     box with hundreds of rounds of ammunition in it, and all of

  11     Mr. Parsons' belongings are packed into that space with that

  12     gun.    He flew the plane to Nebraska, and only he flew the plane

  13     to Nebraska.

  14            That's our starting point.        It's inconceivable that he

  15     would not know that that gun was in there, but we have more

  16     than that.     You have heard three telephone calls that the

  17     defendant was on -- two with Suzanne Holland, one with his

  18     wife -- where the defendant is greatly concerned about the fact

  19     that his plane is in Arapahoe, Nebraska.           I'd encourage you to

  20     listen to Exhibits 35, 36 and 37 and ask yourself whether he's

  21     talking about some Walmart blankets.

  22            On Exhibit 35, his call with his wife, this is, like, I

  23     think a day, maybe two, after he's been arrested.             Before the

  24     plane has been searched, he knows all they have is just the

  25     personal belongings that were in the administrative office, and
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 156 of 179 - Page ID # 1685

         PLAINTIFF'S CLOSING ARGUMENT                                                 705

   1     he is freaking out.       Three times in that call he says that

   2     plane has to be moved.       I think the last time he really puts

   3     emphasis on it immediately.

   4            If you listen to Exhibits 36, 37, calls with Suzanne

   5     Holland, he starts off by saying we're being recorded, don't

   6     say anything, and then says don't mention the Nation's item or

   7     don't mention the Nation's gifts.

   8            We put up Exhibit 26 during this trial.          Exhibit 26 was

   9     the picture of all of the items that had been taken off that

  10     plane, and the plane was stripped down to the metal.              We went

  11     through every item on there.         There was not one earthly thing

  12     found in that plane that anyone would have to be afraid to

  13     mention on a telephone call or would be illegal to possess

  14     except an LAR-15 and several hundred rounds of ammunition if

  15     you're a convicted felon.

  16            It gets better than that in terms of proving the

  17     defendant's knowledge of the possession of that weapon.                The

  18     gun is traceable.      We can trace it to a gun dealer in Alabama,

  19     to a man from at the time Alabama who bought it, who then took

  20     it to Tennessee and sold it to Michael Wayne Parsons.                Matthew

  21     Lovan is not some drug dealer that's trying to work off a

  22     sentence.     He's just a guy.      He met him once, maybe twice, and

  23     I sold -- yeah, I sold the gun to Michael Parsons.             And

  24     Mr. Parsons takes the witness stand today and says, yeah, I had

  25     that gun, but I don't have it anymore.           I traded it to some guy
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 157 of 179 - Page ID # 1686

         PLAINTIFF'S CLOSING ARGUMENT                                              706

   1     that's now dead.      And the elephant in the room is how does this

   2     gun get from Mississippi to Nebraska in the defendant's plane?

   3            We've had some issues of credibility that we've talked

   4     about at various times during this case.           A lot of that was

   5     focused on Anthony Wayne -- Anthony Todd Weverka.

   6     Mr. Weverka's frankly got some credibility issues.             You've

   7     heard that he lied to law enforcement officers about some

   8     unrelated matters and got himself into trouble, but what does

   9     he give you in this case?

  10            Mr. Weverka says Mr. Parsons flew the plane to Arapahoe

  11     and he was by himself.       The defendant says he flew the plane to

  12     Arapahoe and was by himself.         Mr. Weverka says he looked in the

  13     plane with all of the stuff piled in the back and he didn't see

  14     a gun.    I assume Mr. Parsons thinks he's telling the truth with

  15     regard to that.      He says he got in and out of the plane several

  16     times trying to get to the battery, and he did see a gun box,

  17     but he never even opened it.

  18            So Mr. Weverka really does not even give you anything that

  19     demonstrates knowledge on the part of the defendant other than

  20     information that is corroborated in several other respects.

  21     The defendant's admitted he flew the plane.            His belongings are

  22     on the plane.      There's Tsilhqot'in Nation paperwork both in the

  23     office where Mr. Parsons was arrested also found on the plane.

  24            Aha.   But what if, what if, Mr. Weverka planted the gun,

  25     or what if somebody else did?         Well, setting aside the fact of
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 158 of 179 - Page ID # 1687

         PLAINTIFF'S CLOSING ARGUMENT                                              707

   1     why somebody would do that, why somebody would spend the money

   2     on a gun and accessories just to frame Mr. Parsons, we still

   3     have the fact that this is not some random Saturday night

   4     special that was thrown onto the ground.           It is an identifiable

   5     weapon.    The gun that was found in Mr. Parsons' plane had a

   6     serial number.

   7            We know the defendant possessed not a gun that was similar

   8     to the one that's on the plane.         He had previously possessed at

   9     a minimum that exact gun.        We can trace it directly to him.

  10     And if somebody's going to frame him, how does a gun get from

  11     the southern United States to Arapahoe, Nebraska, and find

  12     itself in the defendant's plane?

  13            We talked a little bit about DNA and the fact that there

  14     was not DNA evidence collected in this case.            It's true there

  15     was not.     I would say that this is not television.          This is not

  16     CSI or NCIS.     You've heard from Agent Czaplewski they don't do

  17     DNA analysis in every single case.          But why do you prove -- or

  18     why do you go through DNA analysis?          You do it to try to put an

  19     item in the possession of somebody.          And in this case you know

  20     from Matthew Lovan -- I think I'm pronouncing that wrong, I

  21     think it's Lovan -- that that gun was hand-delivered to the

  22     defendant.     And so, yes, they did not pursue a court order to

  23     get a DNA sample from Mr. Parsons.

  24            Well, you heard this morning what happens when you try to

  25     get a biological sample from Mr. Parsons.            They had to get a TB
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 159 of 179 - Page ID # 1688

         DEFENDANT'S CLOSING ARGUMENT                                                708

   1     test.    They got a court order for a blood test, and they had a

   2     knock-down, drag-out fight with him getting strapped into a

   3     restraint chair.      And so, yes, investigators, once they trace

   4     that gun through Matthew Lovan into the defendant's hands, did

   5     not pursue DNA testing.

   6             One last matter.    This is a case where the gun -- the

   7     plane was left unattended for two and a half months while some

   8     other matters unrelated to this were being investigated.                  The

   9     argument's going to be anybody could have got into that plane

  10     and planted that gun, and that would be true if this was the

  11     Saturday night special I talked about earlier with a

  12     scratched-off serial number, but it's not.            It's an

  13     identifiable gun that we can trace and put in Michael Parsons'

  14     hands.     This is not a conspiracy to frame Mr. Parsons.           He got

  15     caught as a convicted felon in possession of a firearm.

  16             We met our burden, and we are going to be asking you at

  17     the conclusion of the arguments to return a verdict of guilty.

  18             Thank you.

  19                 THE COURT:     Thank you, counsel.

  20             Mr. Schense, are you ready to proceed?

  21                 MR. SCHENSE:     I am.

  22                 THE COURT:     You may do so.

  23                 MR. SCHENSE:     Thank you.     May it please the Court,

  24     counsel.

  25             This trial may have only lasted three days, but it has
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 160 of 179 - Page ID # 1689

         DEFENDANT'S CLOSING ARGUMENT                                              709

   1     great significance.       Some trials can last for two or

   2     three weeks or a month or two months, but it doesn't take away

   3     the significance of the trial itself.           Every trial that we

   4     engage in in this profession has significance, and the trial

   5     that we are presently engaged in for the participants is the

   6     most important trial we've ever been a part of.

   7            And the reason I say that is because of the consequences

   8     that it has.     It has consequences for both the government --

   9     they are an interested party -- but of course it has

  10     consequences for my client, Michael Parsons, who is also a

  11     participant and a party to this litigation.            So there's a lot

  12     of significance involved in this case.           And then you, the 12 of

  13     you who will stay to deliberate this matter, are brought in as

  14     the jury.

  15            And as I told you two or three -- two days ago, I guess,

  16     on Tuesday, I have been a part of this process, I'm glad to

  17     say, for 35 years, and I've handled these matters in military

  18     courts, state courts, federal courts, and there's never been

  19     one case that doesn't have consequences, and this one does too.

  20     And so to help us to resolve these issues that are presented to

  21     you and that we have to solve, we bring you in to decide the

  22     verdict.

  23            Is Michael Parsons guilty beyond a reasonable doubt, or is

  24     he not?     That is your charge at this point.         To help you

  25     accomplish that, you will go back to the jury room, and you
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 161 of 179 - Page ID # 1690

         DEFENDANT'S CLOSING ARGUMENT                                              710

   1     will discuss this, I trust, fully, fairly, openly, and unafraid

   2     to share your opinions with how you feel about witnesses and

   3     testimony.     And when you do that and you think to yourself

   4     individually and out loud and collectively as a jury, you will

   5     then have to make the decision about the guilt or the innocence

   6     of Michael Parsons.

   7            I will tell you Mr. Parsons has a strong will, he has

   8     strong beliefs, and he has strong convictions.             You may have

   9     noticed that during the last three days while you've observed

  10     the players here walk around the courtroom, interact with one

  11     another, and through his testimony today, and I will make no

  12     apologies, but I will tell you that some of you -- I just feel

  13     it -- may reject his notion that somehow he can be a part of

  14     something different, that he can be a part of the Nation of

  15     Tsilhqot'in, the country of Chilcotin, and for some reason

  16     that's wrong and he should be punished for it, that his beliefs

  17     don't carry any weight, they're of no consequence, and they

  18     should be completely disregarded.

  19            I just simply ask you to judge his testimony as you will,

  20     and you must, every other witness who was here.             There is

  21     evidence.     I understand the Court has instructed you as to the

  22     findings of the law as to diplomatic immunity and

  23     ambassadorship and all of that, and I respect the rulings of

  24     the Court.     You must follow the law, but it can be no different

  25     for Mr. Parsons, and you must follow the law.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 162 of 179 - Page ID # 1691

         DEFENDANT'S CLOSING ARGUMENT                                              711

   1            But I'm simply asking you to consider where Mr. Parsons

   2     was, his state of mind, and his position in a community that is

   3     unknown to most of us, if not all of us.           It's a small area of

   4     land in Canada.      It's got a history that's rich with custom and

   5     nature and that sort of thing and the earth, and for that we

   6     should -- we should give some due respect for that notion of

   7     people who want to govern themselves.           I am not asking you to

   8     accept that.     I am not asking you to reject it.          You will make

   9     up your own minds how you feel about that and possibly discuss

  10     it among yourself, but Mr. Parsons was considered -- in that

  11     culture and in that nation and in that country, he was

  12     recognized in that society to be an ambassador, an associate

  13     justice, and a diplomat.

  14            Of course, if you want to, you can scoff at that and say

  15     that's a bunch of nonsense, but it goes to his state of mind,

  16     and because of his strong convictions and his belief in what he

  17     does and who he does it with, he should not be short shrifted

  18     on that.     I indicated when I was -- we were talking the other

  19     day that in 35 years I really feel like I've never had a jury

  20     be anything other than fair and impartial, ever, no matter in

  21     what forum I was practicing, what the type of case was, whether

  22     it be criminal or civil, and I feel no differently about all of

  23     you.

  24            All I ask was that -- for you all to give Mr. Parsons a

  25     fair shake, and I trust and I know that you will.             That's all
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 163 of 179 - Page ID # 1692

         DEFENDANT'S CLOSING ARGUMENT                                              712

   1     any of us can ask for.       Any of us who are engaged in this

   2     process on a day-to-day basis live and die by that creed of

   3     fair and impartial.       The law demands of you a just verdict

   4     unencumbered by any sympathies, prejudices or biases for or

   5     against either party, so that's what you must do.

   6            And so this proof beyond a reasonable doubt standard is

   7     the highest standard that exists.          This proof beyond a

   8     reasonable doubt must be applied and must be met and overcome

   9     by the government during their case in chief.            All three of the

  10     elements of the crime charged must be proved to you beyond a

  11     reasonable doubt, all of them.         And if they're not, you must

  12     find Mr. Parsons not guilty.

  13            And there are some flaws in the case for the United

  14     States.    Some of the -- if I ever want to be known as anything,

  15     I want to make sure that I always keep my credibility intact

  16     with a jury.     There's nothing more important, at least to me.

  17     So there are some of the elements in this case that you might

  18     find to be readily provable.         You might, and I'd be less than

  19     honest if I said anything different.

  20            But you know this concept of knowingly possessed a weapon

  21     on a certain day in a certain area is what we must talk about,

  22     and you must find beyond a reasonable doubt, as alleged in the

  23     indictment, that on January 11, that specific date,

  24     January 11th of 2017, Michael Parsons, who considered himself

  25     and held himself out as an ambassador of the Tsilhqot'in
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 164 of 179 - Page ID # 1693

         DEFENDANT'S CLOSING ARGUMENT                                               713

   1     Nation, the country of Chilcotin, was in possession of this

   2     gun.

   3            Now, you've heard argument by Mr. Sharp that Mr. -- is it

   4     Weverka?     -- offered testimony to you and that Weverka -- well,

   5     you're going to have to determine his credibility for yourself.

   6     You'll remember that we talked about this laundry list of

   7     factors you can look at.        You now can use that laundry list of

   8     factors to judge Weverka's credibility.

   9            You had the sheriff of the county and you had an FBI agent

  10     both call into question his credibility and told you that

  11     sometimes he lies.       So when he told you that Parsons told him

  12     that I flew the plane in and he was by himself, there's no

  13     testimony that Weverka saw Mr. Parsons fly that plane into

  14     Arapahoe.     There's no evidence that he was by himself.           In

  15     fact, I want -- if you will, please, if you will recall the

  16     testimony of Mr. Parsons today, he said we flew in.              I don't

  17     know if you caught that.        Maybe some of you did.

  18            I'm submitting and suggesting to you that any evidence --

  19     I don't care how minute it was -- offered from Weverka should

  20     be called into question by you.         Even the local sheriff,

  21     Sheriff Kapperman, who I have respect for, and the FBI agent,

  22     who I have respect for, they even called into question his

  23     credibility.     These are issues that you must decide.

  24            But in order to be completely honest, you too have to call

  25     into -- you have to also look at the credibility of my client,
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 165 of 179 - Page ID # 1694

         DEFENDANT'S CLOSING ARGUMENT                                              714

   1     Michael Parsons.      I'd be less -- you know, that wouldn't be

   2     fair for me to say you don't get to look at all the witnesses.

   3            But as all of you know, because you've been instructed on

   4     it, there is what we call a presumption of innocence.              That

   5     presumption never changes.        It never shifts.      The burden of

   6     proof never goes to a defendant.          It never has shifted to

   7     Michael Parsons.      That burden of proof is always on the

   8     government, and the presumption of innocence is enough to find

   9     Mr. Parsons not guilty only until -- up and until the

  10     government has proved to you beyond a reasonable doubt each and

  11     every essential element of the crime.

  12            Now, I'm not naive.      I've been in front of juries too many

  13     times in 35 years.       If you think Mr. Parsons is guilty, you'll

  14     find him guilty.      That's a fact.      But if you believe that there

  15     is reasonable doubt as to any of these elements of the crime,

  16     if you believe there is any reasonable doubt of these elements

  17     of the crime, you must find Mr. Parsons not guilty.              You must.

  18     You may not want to.       You may not like it.       You may not like

  19     Mr. Parsons.     It doesn't matter.       No bias, sympathies,

  20     prejudices for or against either party.

  21            These phone calls, you can make of them what you will.

  22     You heard Mr. Parsons' explanation today that anything he was

  23     referring to were gifts for the clan mothers.            Maybe some of us

  24     would giggle at that, and maybe these gifts for the hereditary

  25     chiefs, we might giggle at that, and the signing pens, but this
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 166 of 179 - Page ID # 1695

         DEFENDANT'S CLOSING ARGUMENT                                              715

   1     was important to Mr. Parsons, where he was going, the people

   2     who he was interacting with, and the long, rich tradition and

   3     history that they enjoy and that they're so proud of.

   4            Reasonable doubt is, as the Court has instructed you,

   5     doubt so sufficient that a reasonable person was -- would

   6     hesitate to act upon it or rely upon it in his or her most --

   7     most important aspects of life.         If you're convinced beyond a

   8     reasonable doubt that Mr. Parsons is guilty, you'll be able to

   9     get through that burden or find the burden has been met by the

  10     government.     I'm asking on behalf of Mr. Parsons that you judge

  11     this case, you give it the due consideration that it is owed,

  12     understanding that every case has significance.

  13            You're the jury.     I mean, maybe you won't remember this

  14     case a year from now, two years from now.            Maybe you will.      I

  15     remember the first case I ever handled 35 years ago and cases

  16     that I handled decades ago.         Some of you forget it the next

  17     day, let's be honest, but some of them stick with you forever.

  18     Maybe this will be one.        I please ask you to give it the

  19     attention it deserves, and please give it your full

  20     consideration, which I know you will.

  21            I'm asking that after you conclude your deliberations and

  22     after you individually and collectively discuss this matter

  23     among yourselves that you enter a verdict of not guilty on

  24     behalf of Michael Parsons.

  25            Thank you.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 167 of 179 - Page ID # 1696

         PLAINTIFF'S REBUTTAL ARGUMENT                                              716

   1                 THE COURT:     Thank you, counsel.

   2             Rebuttal from the government, Mr. Sharp.

   3                 MR. SHARP:     Thank you, Your Honor.

   4             I have only about three minutes left, you'll be happy to

   5     know.

   6             I just want to respond to a couple of points that were

   7     raised by Mr. Schense.       There's been a lot of noise during this

   8     trial about ambassadorships and whether or not somebody had

   9     been exonerated.      The judge addressed that.        If you look at

  10     exhibit -- or not exhibit, instruction number 13, theory of the

  11     defense, the judge has told you that that's a matter of law for

  12     the Court.     The Court has determined he's not an ambassador,

  13     and there's no court, universal or otherwise, that can overturn

  14     a Tennessee conviction.

  15             There's also the issue of whether or not the defendant --

  16     what his belief set is.        If you look at instruction number 8,

  17     there is a statement in there that really addresses that.                 What

  18     we have to prove is that the defendant knew he had a gun.                 We

  19     don't have to prove that he knew it was illegal for him to

  20     possess a gun, so whatever paperwork might have been floating

  21     around or might have been told to him by some woman up in

  22     Canada is not relevant.        We have to prove he knew he had a gun.

  23             Mr. Schense talked about or represented that we have to

  24     prove that on the exact date of January -- I think he said

  25     11th, Mr. Parsons possessed the firearm.           The indictment
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 168 of 179 - Page ID # 1697

         PLAINTIFF'S REBUTTAL ARGUMENT                                              717

   1     actually says on or about January 11th, but in any event,

   2     that's the date that he arrived.

   3             I'm going to refer you back to instruction number 8.

   4     That's got the three elements.         That's your guidepost in

   5     deciding whether or not we've proven our case.

   6             With regard to the telephone calls, play those.           Listen to

   7     them.    There's just no plausible way you can interpret those to

   8     think that he's talking about some blankets in a Walmart bag

   9     that he's warning people not to mention or a computer.              He

  10     actually mentions a computer in the telephone calls.              That's

  11     clearly not what he was talking about.           And I note that there

  12     still has been no explanation at all for how a gun that we can

  13     trace directly into the defendant's hands that he says wound up

  14     in the state of Mississippi ended up in Arapahoe, Nebraska, in

  15     the defendant's plane, and that's because there is no

  16     explanation for that other than the defendant brought it to

  17     Nebraska.

  18             The United States has met its burden, and I thank you for

  19     your time and attention.        I'm going to thank Mr. Schense and

  20     Mr. Parsons for their time and attention, but we have met our

  21     burden, and we are asking you to return a verdict of guilty.

  22             Thank you.

  23                 THE COURT:     Thank you, counsel.

  24             (The Court read Final Jury Instruction 14.)

  25                 THE COURT:     Good luck to you.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 169 of 179 - Page ID # 1698

         PLAINTIFF'S REBUTTAL ARGUMENT                                                 718

   1            Ms. Miller, I will give you the jury instructions as well

   2     as the verdict form.

   3            And you may commence your deliberations.           Thank you.

   4            (Jury out at 3:33 p.m.)

   5                 THE COURT:     All right.     You may be seated.

   6            All right.    Counsel, Mr. Parsons, congratulations.            This

   7     was professionally and a well-tried case, and the Court wants

   8     to express its gratitude to all parties present.             It's now in

   9     the hands of the jury.

  10            I will ask counsel a couple of things before we recess.                 I

  11     would like you to, or at least a representative from each of

  12     you, to be sure and get together with Ms. Miller to make sure

  13     that those items that have been introduced into evidence and

  14     going back to the jury -- not those items that have just been

  15     marked for the record, but the items that have been marked and

  16     received into evidence will go back to the jury, I want to be

  17     sure you agree upon those, and those will be sent back.

  18            I will also ask you to give Ms. Miller a cell phone.               I

  19     would probably prefer that you remain -- I think one of the

  20     jurors may have to leave at 4:30 or 4:40 today if they haven't

  21     reached a verdict, but if you could remain in or around the

  22     building, that would be helpful in the event that the jury has

  23     any questions.

  24            If not, I would like you to give a cell phone to

  25     Ms. Miller.     If the jury does have any questions, I will call
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 170 of 179 - Page ID # 1699

         PLAINTIFF'S REBUTTAL ARGUMENT                                             719

   1     counsel, have you come into the courtroom, receive your input,

   2     and I will answer whatever the jury's questions are.

   3             All right.   Are there any questions?

   4                 MR. SHARP:     No, Your Honor.

   5                 MR. SCHENSE:     No, Your Honor.

   6                 THE COURT:     All right.     If not, very well.

   7             Mr. Parsons, you have something through counsel?

   8                 THE DEFENDANT:      Yes, sir.    I would like to again

   9     emphasize that I would request a copy of any surveillance video

  10     that might be available to show that I was assaulted by this

  11     gentleman over here.       I'm not sure what his real name is, but I

  12     was assaulted by him, and I would like to obtain the evidence

  13     to --

  14                 THE COURT:     You talk with your counsel about that.

  15     That's a matter that's not for the Court.            I'm not sure where

  16     any alleged assault occurred or if there's any video equipment,

  17     but you talk with your counsel about that.

  18             All right.   Is there anything else that we need to take

  19     up?

  20                 MR. SHARP:     No, Your Honor.

  21                 MR. SCHENSE:     No, Your Honor.

  22                 THE COURT:     All right, very well.       If you would meet

  23     with Ms. Miller.      Congratulations.      Thank you.     I appreciate

  24     it, counsel.     We stand in recess until further order.

  25             (Recess taken at 3:36 p.m.)
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 171 of 179 - Page ID # 1700

         PLAINTIFF'S REBUTTAL ARGUMENT                                             720

   1            (At 3:47 p.m., with counsel for the parties present, the

   2     following record was made:)

   3                 COURTROOM DEPUTY:       This is in the case of United

   4     States of America versus Michael Wayne Parsons.             The following

   5     are exhibits that were offered and received by the plaintiff:

   6            Exhibits 1 through 12, Exhibits 14 through 33.

   7            And 32 and 33 will not go back to the jury.

   8            35, 36, 37.

   9            35A, 36A and 37A were offered but not received.

  10            And 40.

  11            And the following exhibits were offered by the defendant:

  12            101, 102, 104.

  13            105, which will not go back to the jury.

  14            106 and 107 through 121, which were received but will not

  15     go back to the jury.       They were offer of proof only.

  16            Is that correct?

  17                 MR. SCHENSE:     Yes, I agree.

  18                 MR. MULLIS:     Yeah.

  19            (Recess taken at 3:48 p.m.)

  20            (At 4:49 p.m. on August 30, 2018, with counsel for the

  21     parties and the defendant present; WITHOUT the jury:)

  22                 THE COURT:     You may be seated.      Good afternoon.

  23     We're back on the record outside the presence of the jury in

  24     the United States of America versus Michael Wayne Parsons.                I

  25     understand the jury has reached a verdict.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 172 of 179 - Page ID # 1701

         PLAINTIFF'S REBUTTAL ARGUMENT                                                  721

   1             Counsel, are you ready to bring the jury in?

   2                 MR. SHARP:     Yes.

   3                 MR. SCHENSE:     Yes.

   4                 THE COURT:     Let's please do so.      Counsel, I will

   5     advise you that it is not this Court's practice to poll the

   6     jury unless specifically requested by counsel.

   7                 MR. SCHENSE:     It is not the practice.

   8                 THE DEFENDANT:        Will I be able to make a motion for

   9     the poll?

  10                 THE COURT:     Your counsel can.

  11                 MR. SCHENSE:     Are you asking me to?

  12                 THE DEFENDANT:        If it's a guilty verdict, yes.          If

  13     it's a not guilty, then no.

  14             (Jury in at 4:50 p.m.)

  15                 THE COURT:     All right.     You may be seated.      Looks

  16     like juror number 2 has the envelopes.           I will ask you, sir,

  17     has the jury reached a unanimous verdict?

  18                 FOREPERSON:     Yes, we have.

  19                 THE COURT:     All right.     Please hand the envelope to

  20     my courtroom deputy.       I'll examine it as to form.

  21             Thank you.   Briefly hand it to counsel and examine for

  22     form.    Then I'll read the verdict.

  23             As to form, thank you.

  24             The Court will now read the verdict.

  25             This is in the United States District Court for the
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 173 of 179 - Page ID # 1702

         PLAINTIFF'S REBUTTAL ARGUMENT                                             722

   1     District of Nebraska, United States of America versus Michael

   2     Wayne Parsons.

   3            On the charge of possession of a firearm or ammunition by

   4     a felon, we, the jury, find that the defendant, Michael Wayne

   5     Parsons, is guilty beyond a reasonable doubt of being a felon

   6     in possession of a firearm or ammunition under instruction

   7     number 8.     The foreperson signed and dated the verdict form on

   8     this 30th day of August, 2018.

   9            All right.    Counsel, are there any motions to be made at

  10     this time?

  11                 MR. SHARP:     Not from the government, Your Honor.

  12                 MR. SCHENSE:     Mr. Parsons has requested that the jury

  13     be polled.     I would make such a request on his behalf.

  14                 THE COURT:     All right, very well.       I will ask each

  15     one of you, then, and I'll start with juror number 1.              I will

  16     ask if -- and I will ask each one of the jurors if,

  17     individually, whether the verdict as read by me constitutes

  18     your individual judgment in all respects.

  19            Juror number 1.

  20                 JUROR NO. 1:     Yes, sir.

  21                 THE COURT:     Juror number 2, does the verdict as read

  22     by me constitute your individual judgment in all respects?

  23                 JUROR NO. 2:     Yes, Judge.

  24                 THE COURT:     Thank you.

  25            Juror number 3, was -- the verdict read by me, does it --
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 174 of 179 - Page ID # 1703

         PLAINTIFF'S REBUTTAL ARGUMENT                                             723

   1     did it constitute your judgment in all respects?

   2                 JUROR NO. 3:     Yes, Your Honor.

   3                 THE COURT:     Very well.     Juror number 4, I'll ask you

   4     the same question.       Does the verdict as read by me constitute

   5     your individual judgment in all respects?

   6                 JUROR NO. 4:     Yes, sir.

   7                 THE COURT:     Thank you.

   8            Juror number 5, I'll ask you the same question.            Does the

   9     verdict that I have read constitute your individual judgment in

  10     all respects?

  11                 JUROR NO. 5:     Yes, sir.

  12                 THE COURT:     Thank you.

  13            Juror number 6, does the verdict read by me constitute

  14     your individual judgment in all respects?

  15                 JUROR NO. 6:     Yes, sir.

  16                 THE COURT:     Thank you, ma'am.

  17            Juror number 7, does the verdict read by me constitute

  18     your individual judgment in all respects?

  19                 JUROR NO. 7:     Yes, sir.

  20                 THE COURT:     Thank you.     Juror number -- let's see.

  21     I'm at number 8.

  22            Juror number 8, does the verdict read by me constitute

  23     your individual judgment in all respects?

  24                 JUROR NO. 8:     Yes, sir.

  25                 THE COURT:     Juror number 9, does the verdict that has
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 175 of 179 - Page ID # 1704

         PLAINTIFF'S REBUTTAL ARGUMENT                                             724

   1     been read by me constitute your individual judgment in all

   2     respects?

   3                 JUROR NO. 9:     Yes, sir.

   4                 THE COURT:     Thank you.

   5            Juror number 10, does the verdict read by me constitute

   6     your individual judgment in all respects?

   7                 JUROR NO. 10:      Yes, sir.

   8                 THE COURT:     Thank you.

   9            Juror number 11, does the verdict read by me constitute

  10     your individual judgment in all respects?

  11                 JUROR NO. 11:      Yes, sir.

  12                 THE COURT:     Thank you.

  13            Juror number 12, does the verdict read by me constitute

  14     your individual judgment in all respects?

  15                 JUROR NO. 12:      Yes, sir.

  16                 THE COURT:     Thank you, ma'am.

  17            All right.    At this time unanimity has been verified.            The

  18     Court accepts the verdict, and I'll direct my courtroom deputy

  19     to file and record the verdict.

  20            Ladies and gentlemen of the jury, I want to thank you for

  21     your service.      You've been most diligent and patient in your

  22     service as jurors, and I want to thank you on behalf of the

  23     United States District Court and everybody in this courtroom.

  24     You will now be excused.

  25            For those of you that have a few moments, I would be happy
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 176 of 179 - Page ID # 1705

         PLAINTIFF'S REBUTTAL ARGUMENT                                                  725

   1     to visit with you briefly and answer any questions that you may

   2     have.    There may be one or two jurors that have to leave, and I

   3     understand that so -- but if you would wait for a few moments,

   4     I would be happy to visit with you in my chambers.             But in the

   5     meantime I want to thank you for your service, for your

   6     dedication as citizens, and you are excused.

   7             (Jury out at 4:55 p.m.)

   8                 THE COURT:     All right.     You may be seated, counsel.

   9             And at this time for the record, the Court has and will

  10     accept the verdict of the jury, and I will adjudge the

  11     defendant, Michael Wayne Parsons, guilty of possession of a

  12     firearm or ammunition by a felon.

  13             And is there anything to be heard as far as detention?

  14                 MR. SHARP:     No, Your Honor.      He's already in custody.

  15                 THE COURT:     He is in custody.      Very well.     The

  16     defendant will be remanded to the custody of the United States

  17     Marshal.     The sentencing date in this matter will be December 7

  18     of 2018 at 10 a.m.

  19             Counsel, are you available at 10 a.m. on December 7, 2018?

  20                 MR. SHARP:     Yes.

  21                 MR. SCHENSE:     Yes, Your Honor.

  22                 THE COURT:     All right.     I will enter an order.          It

  23     will probably be entered yet on this date, order on -- and I'll

  24     set the sentence scheduling as far as the presentence

  25     investigation and everything else that goes along with that.
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 177 of 179 - Page ID # 1706

         PLAINTIFF'S REBUTTAL ARGUMENT                                             726

   1            All right.    Are there any other matters that need to be

   2     taken up?

   3                 MR. SHARP:     No, Your Honor.

   4                 MR. SCHENSE:     No, Your Honor.

   5                 THE COURT:     All right.     If not, again, counsel, thank

   6     you for your service.

   7            Mr. Parsons, I want you to cooperate with the probation

   8     department.     That will be in your best interest in conducting

   9     the presentence investigation.          And I'll see you on December 7

  10     of 2018.

  11            We will stand in adjournment.        Thank you, counsel.

  12            (4:57 p.m.-- Adjourned.)

  13

  14

  15

  16                                   * * * * * * * *

  17

  18            I certify that the foregoing is a correct transcript from

  19     the record of proceedings in the above-entitled matter.

  20

  21

  22                 /s/Lisa G. Grimminger                      January 3, 2019

  23                 Lisa G. Grimminger, RDR, CRR, CRC          Date

  24

  25
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 178 of 179 - Page ID # 1707

         PLAINTIFF'S REBUTTAL ARGUMENT                                               727

   1                                      I-N-D-E-X

   2

   3                                         Direct    Cross   Redirect       Recross

   4

   5     WITNESSES:

   6     FOR THE PLAINTIFF:

   7     Cory Shelton                         ---        ---     561           566

   8     FOR THE DEFENDANT:

   9     Mark S. Anderson                     620        625     626           ---

  10     Michael W. Parsons                   628        645     676           ---

  11

  12

  13                                                                            Ruled
         MOTIONS                                                       Made      On
  14
         Defendant's Rule 29 motion                                     571        573
  15
         Defendant's motion in limine re:
  16     Tennessee court appearance                                     653        653

  17     Defendant's renewed motion in limine re:
         Tennessee court appearance                                     656        656
  18
         Defendant's renewed motion in limine re:
  19     Tennessee court appearance                                     657        657

  20     Defendant's Rule 29 motion renewed                             680        681

  21
                                                                                Ruled
  22     EXHIBITS                                               Offered          On

  23     32. Tennessee Statute 39-13-102                          552              552

  24     33. Tennessee Statute 40-35-11                           552              552

  25     108. Notification of reservation of rights               575              576
4:17-cr-03038-JMG-CRZ Doc # 196 Filed: 01/03/19 Page 179 of 179 - Page ID # 1708

         PLAINTIFF'S REBUTTAL ARGUMENT                                               728

   1                                                                           Ruled
         EXHIBITS (cont'd)                                      Offered         On
   2
         109. Affidavit of Clete Webster                          577              577
   3
         110. Affidavit of Patricia
   4     Parsons dated 1-24-17                                    577              579

   5     111. Affidavit of Patricia
         Parsons dated 2-8-18                                     578              579
   6
         112. Affidavit of Clete
   7     Webster dated 8-31-17                                    579              580

   8     113. Reasons for Judgment dated
         3-8-94                                                   581              582
   9
         114. Letter dated 3-15-15                                585              585
  10
         115. Application dated 3-26-18                           587              587
  11
         116. Submission of Points and
  12     Authorities                                              592              593

  13     117. Reasons for Judgment                                595              596

  14     118. Amended Order                                       602              602

  15     119. Letter dated 1-30-17                                603              603

  16     120. Letter of Appointment                               604              604

  17     121. Notice to the Court                                 604              605

  18

  19

  20

  21

  22

  23

  24

  25
